

Exhibit 10.24(b)



--------------------------------------------------------------------------------



EIGHTH AMENDED AND RESTATED CREDIT AND SECURITY AGREEMENT


DATED AS OF JULY 22, 2016


AMONG


WESTROCK FINANCIAL, INC.,
AS BORROWER,


WESTROCK CONVERTING COMPANY,
AS SERVICER,


THE LENDERS AND CO-AGENTS FROM TIME TO TIME PARTY HERETO,


AND


COÖPERATIEVE RABOBANK, U.A., NEW YORK BRANCH,
AS ADMINISTRATIVE AGENT AND AS FUNDING AGENT





--------------------------------------------------------------------------------





 






--------------------------------------------------------------------------------


TABLE OF CONTENTS


Page




ARTICLE I.
THE ADVANCES    3

Section 1.1.
Credit Facility    3

Section 1.2.
Increases    4

Section 1.3.
Decreases    5

Section 1.4.
Deemed Collections; Borrowing Limit    5

Section 1.5.
Payment Requirements    6

Section 1.6.
Advances; Ratable Loans; Funding Mechanics; Liquidity Fundings    6

ARTICLE II.
PAYMENTS AND COLLECTIONS    7

Section 2.1.
Payments    7

Section 2.2.
Collections Prior to Amortization    7

Section 2.3.
Collections Following Amortization    8

Section 2.4.
Payment Rescission    9

ARTICLE III.
CONDUIT FUNDING    9

Section 3.1.
CP Costs    9

Section 3.2.
Calculation of CP Costs    9

Section 3.3.
CP Costs Payments    9

Section 3.4.
Default Rate    9

ARTICLE IV.
COMMITTED LENDER FUNDING    9

Section 4.1.
Committed Lender Funding    9

Section 4.2.
Interest Payments    10

Section 4.3.
Selection and Continuation of Interest Periods    10

Section 4.4.
Committed Lender Interest Rates    10

Section 4.5.
Suspension of the Adjusted Federal Funds Rate and LIBO Rate    11

Section 4.6.
Default Rate    11

ARTICLE V.
REPRESENTATIONS AND WARRANTIES    11

Section 5.1.
Representations and Warranties of the Loan Parties    11

Section 5.2.
Certain Committed Lender Representations and Warranties    16

ARTICLE VI.
CONDITIONS OF ADVANCES    16

Section 6.1.
Conditions Precedent to Initial Advance    16

Section 6.2.
Conditions Precedent to All Advances    17





i

--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)
Page




ARTICLE VII.
COVENANTS    17

Section 7.1.
Affirmative Covenants of the Loan Parties    17

Section 7.2.
Negative Covenants of the Loan Parties    27

ARTICLE VIII.
ADMINISTRATION AND COLLECTION    28

Section 8.1.
Designation of Servicer    28

Section 8.2.
Duties of Servicer    29

Section 8.3.
Collection Notices    30

Section 8.4.
Responsibilities of Borrower    31

Section 8.5.
Monthly Reports    31

Section 8.6.
Servicing Fee    31

ARTICLE IX.
AMORTIZATION EVENTS    31

Section 9.1.
Amortization Events    31

Section 9.2.
Remedies    34

ARTICLE X.
INDEMNIFICATION    34

Section 10.1.
Indemnities by the Loan Parties    34

Section 10.2.
Increased Cost and Reduced Return    38

Section 10.3.
Other Costs and Expenses    39

ARTICLE XI.
THE AGENTS    39

Section 11.1.
Authorization and Action    39

Section 11.2.
Delegation of Duties    40

Section 11.3.
Exculpatory Provisions    40

Section 11.4.
Reliance by Agents    41

Section 11.5.
Non-Reliance on Other Agents and Other Lenders    41

Section 11.6.
Reimbursement and Indemnification    42

Section 11.7.
Agents in their Individual Capacities    42

Section 11.8.
Conflict Waivers    42

Section 11.9.
UCC Filings    42

Section 11.10.
Successor Administrative Agent    43

ARTICLE XII.
ASSIGNMENTS; PARTICIPATIONS; REMOVAL    43

Section 12.1.
Assignments    43

Section 12.2.
Participations    44

Section 12.3.
Register    45



iii

--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)
Page




Section 12.4
Federal Reserve    45

ARTICLE XIII.
SECURITY INTEREST    45

Section 13.1.
Grant of Security Interest    45

Section 13.2.
Termination after Final Payout Date    45

ARTICLE XIV.
MISCELLANEOUS    46

Section 14.1.
Waivers and Amendments    46

Section 14.2.
Notices    47

Section 14.3.
Ratable Payments    47

Section 14.4.
Protection of Administrative Agent’s Security Interest    48

Section 14.5.
Confidentiality    48

Section 14.6.
Bankruptcy Petition    49

Section 14.7.
Limitation of Liability    49

Section 14.8.
CHOICE OF LAW    50

Section 14.9.
CONSENT TO JURISDICTION    50

Section 14.10.
WAIVER OF JURY TRIAL    50

Section 14.11.
Integration; Binding Effect; Survival of Terms    51

Section 14.12.
Counterparts; Severability; Section References    51

Section 14.13.
Release of Certain Defaulted Receivables    51

Section 14.14.
Patriot Act Notice    51

Section 14.15.
Acknowledgement and Consent to Bail-In of EEA Financial Institutions    51

Section 14.16.
Release of Excluded Receivables    51

Section 14.17.
Lender Consent    51















iii

--------------------------------------------------------------------------------






EXHIBITS AND SCHEDULES


Exhibit I
Definitions

Exhibit II-A
Form of Borrowing Notice

Exhibit II-B
Form of Reduction Notice

Exhibit III-A
Places of Business of the Loan Parties and the Performance Guarantor; Locations
of Records; Federal Employer Identification Number(s)

Exhibit III-B    Title IV ERISA Plans
Exhibit IV
Form of Compliance Certificate

Exhibit V
Form of Assignment Agreement

Exhibit VI
Form of Monthly Report

Exhibit VII
Form of Performance Undertaking



Schedule A
Commitments

Schedule B
Closing Documents

Schedule C
Lender Supplement







i

--------------------------------------------------------------------------------






EIGHTH AMENDED AND RESTATED CREDIT AND SECURITY AGREEMENT
THIS EIGHTH AMENDED AND RESTATED CREDIT AND SECURITY AGREEMENT, dated as of July
22, 2016 is entered into by and among:
(a)    WestRock Financial, Inc., a Delaware corporation (“Borrower”),
(b)    WestRock Converting Company, a Georgia corporation (“Converting”), as
initial Servicer (the Servicer together with Borrower, the “Loan Parties” and
each, a “Loan Party”),
(c)    Coöperatieve Rabobank, U.A., New York Branch (“Rabobank”), in its
capacity as administrative agent for the Lenders hereunder or any successor
administrative agent hereunder (together with its successors and assigns
hereunder, the “Administrative Agent”) and in its capacity as funding agent for
the Co-Agents and the Lenders or any successor funding agent hereunder (together
with its successors and assigns hereunder, the “Funding Agent” collectively with
the Administrative Agent and the Co-Agents, the “Agents”), and
(d)    the Lenders and the Co-Agents from time to time party hereto,
and amends and restates in its entirety that certain Seventh Amended and
Restated Credit and Security Agreement dated as of June 29, 2015, as amended
prior to the effectiveness of this Agreement, by and among the Loan Parties,
Nieuw Amsterdam Receivables Corporation, B.V., Rabobank, individually and as a
Co-Agent, the other Lenders and the Co-Agents from time to time party thereto,
and Rabobank, as Administrative Agent.
Unless defined elsewhere herein, capitalized terms used in this Agreement shall
have the meanings assigned to such terms in Exhibit I.
PRELIMINARY STATEMENTS


Borrower desires to borrow from the Lenders from time to time.
Each Unaffiliated Committed Lender shall, at the request of Borrower, make its
Percentage of such Advance.
The Conduits may, in their absolute and sole discretion, make Advances to
Borrower from time to time. In the event that any Conduit declines to make its
Conduit Group’s Percentage of any Advance, the applicable Conduit’s Committed
Lender(s) shall, at the request of Borrower, make such Conduit Group’s
Percentage of such Advance.
Royal Bank of Canada, a party to the Seventh Amended and Restated Credit and
Security Agreement, shall no longer be a Lender and its Commitment shall be
distributed among the Lenders party hereto in accordance with Schedule A hereto.





--------------------------------------------------------------------------------





Rabobank has been requested and is willing to act as Administrative Agent and
Funding Agent on behalf of the Lenders in accordance with the terms hereof.
ARTICLE I.
THE ADVANCES
Section 1.1.    Credit Facility.
(a)    Upon the terms and subject to the conditions hereof, from time to time
prior to the Facility Termination Date:
(i)    Borrower may request Advances in an aggregate principal amount at any one
time outstanding not to exceed the lesser of the Aggregate Commitment and the
Borrowing Base (such lesser amount, the “Borrowing Limit”); and
(ii)    upon receipt of a copy of each Borrowing Notice, (A) each Unaffiliated
Committed Lender severally agrees to fund a Loan in an amount equal to its
Percentage of the requested Advance specified in such Borrowing Notice, and (B)
each Co-Agent belonging to a Conduit Group shall determine whether its Conduit,
if any, will fund a Loan in an amount equal to its Conduit Group’s Percentage of
the requested Advance specified in such Borrowing Notice. In the event that a
Co-Agent elects not to have its Conduit make any such Loan to Borrower, the
applicable Co-Agent shall promptly notify the Funding Agent (who shall promptly
notify the Borrower) and, unless Borrower cancels its Borrowing Notice as to all
Lenders, (1) each Unaffiliated Committed Lender severally agrees to fund a Loan
in an amount equal to its Percentage of the requested Advance, (2) each of such
Conduit’s Committed Lenders severally agrees to fund a Loan in an amount equal
to its Pro Rata Share of its Conduit Group’s Percentage of such Loan and (3)
each other Conduit shall fund a Loan in an amount equal to its Percentage of the
required Advance, provided that (x) at no time may the aggregate principal
amount of any Conduit Group’s Loans outstanding, exceed the lesser of (x) the
aggregate amount of such Conduit’s Committed Lenders’ Commitments, and (y) such
Conduit Group’s Percentage of the Borrowing Base (such lesser amount, such
Conduit Group’s “Allocation Limit”), and (y) at no time may the aggregate
principal amount of any Unaffiliated Committed Lender’s Loans outstanding exceed
the lesser of (x) such Unaffiliated Committed Lender’s Commitment and (y) its
Percentage of the Borrowing Base (such lesser amount, such Unaffiliated
Committed Lender’s “Allocation Limit”).
Each Advance shall be made ratably amongst the Conduit Groups and the
Unaffiliated Committed Lenders, collectively, in accordance with their
respective Percentages. Each of the Advances, and all other Obligations of
Borrower, shall be secured by the Collateral as provided in Article XIII.
Subject to Sections 1.6(d) and (e), it is the intent of the Conduits, but not
the Committed Lenders, to fund all Advances by the issuance of Commercial Paper.
Borrower shall not make a request for more than six (6) Advances during any
calendar month, and no more than six (6) Advances shall occur, during any
calendar month. No more than two (2) Advances shall occur, during any calendar
week.


2

--------------------------------------------------------------------------------





(b)    Borrower may, upon at least 10 Business Days’ notice to the Funding Agent
(who shall promptly provide such notice to the Co-Agents), terminate in whole or
reduce in part, ratably among the Committed Lenders in accordance with their
respective Commitments, the unused portion of the Aggregate Commitment; provided
that each partial reduction of the Aggregate Commitment shall be in an amount
equal to $20,000,000 (or a larger integral multiple of $1,000,000 if in excess
thereof) and shall reduce the Commitments of the Committed Lenders ratably in
accordance with their respective Commitments.
Section 1.2.    Increases. Not later than 2:00 p.m. (New York City time) on the
second (2nd) Business Day prior to a proposed borrowing, Borrower shall provide
the Funding Agent with written notice of each Advance in the form set forth as
Exhibit II-A hereto (each, a “Borrowing Notice”). The Funding Agent shall
promptly provide each such Borrowing Notice to the Co-Agents. Each Borrowing
Notice shall be subject to Section 6.2 hereof and, except as set forth below,
shall be irrevocable and shall specify the requested increase in Aggregate
Principal (which shall not be less than $5,000,000 or a larger integral multiple
of $100,000) and the Borrowing Date and the requested Interest Rate and Interest
Period for any portion to be funded by any Committed Lender. Upon receipt of a
Borrowing Notice, (a) each Unaffiliated Committed Lender severally agrees to
fund a Loan in an amount equal to its Percentage of the requested Advance
specified in such Borrowing Notice, and (b) each Co-Agent shall determine
whether its Conduit will fund a Loan in an amount equal to its Conduit Group’s
Percentage of the requested Advance specified in such Borrowing Notice. If a
Conduit declines to make its Percentage of a proposed Advance, Borrower may
cancel the Borrowing Notice as to all Lenders or, in the absence of such a
cancellation, the Advance will be made by each Unaffiliated Committed Lender,
each other Conduit and such Conduit’s Committed Lenders. On the date of each
Advance, upon satisfaction of the applicable conditions precedent set forth in
Article VI, each applicable Lender will cause the proceeds of its Loan
comprising a portion of such Advance to be deposited to the Funding Account, in
immediately available funds, no later than 2:30 p.m. (New York City time), an
amount equal to (i) in the case of a Conduit or an Unaffiliated Committed
Lender, its Percentage of the principal amount of the requested Advance or (ii)
in the case of a Conduit’s Committed Lender, each such Committed Lender’s Pro
Rata Share of its Conduit Group’s Percentage of the principal amount of the
requested Advance. The Funding Agent shall remit such funds (to the extent
received in the Funding Account) to the Facility Account, no later than 4:00
p.m. (New York City time) on such date.
Section 1.3.    Decreases. Except as provided in Section 1.4, Borrower shall
provide the Funding Agent with prior written notice by 2:00 p.m. (New York City
time) of any proposed reduction of Aggregate Principal in the form of Exhibit
II-B hereto in conformity with the Required Notice Period (each, a “Reduction
Notice”). The Funding Agent shall promptly provide each such Reduction Notice to
the Co-Agents. Such Reduction Notice shall designate (i) the date (the “Proposed
Reduction Date”) upon which any such reduction of Aggregate Principal shall
occur (which date shall give effect to the applicable Required Notice Period),
and (ii) the amount of Aggregate Principal to be reduced which shall be applied
ratably to the Loans of each of the Lenders in accordance with the principal
amount (if any) thereof (the “Aggregate Reduction”). Borrower shall not make a
request for more than one (1) Proposed Reduction Date, and no more than one (1)
Aggregate Reduction shall occur, during any calendar week.


3

--------------------------------------------------------------------------------





Section 1.4.    Deemed Collections; Borrowing Limit.
(a)    If on any day:
(i)    the Outstanding Balance of any Receivable is reduced as a result of any
defective or rejected goods or services, any cash discount or any other
adjustment by any Originator or any Affiliate thereof, or
(ii)    the Outstanding Balance of any Receivable is reduced or canceled as a
result of a setoff in respect of any claim by the Obligor thereof (whether such
claim arises out of the same or a related or an unrelated transaction), or
(iii)    the Outstanding Balance of any Receivable is reduced on account of the
obligation of any Originator or any Affiliate thereof to pay to the related
Obligor any rebate or refund, or
(iv)    the Outstanding Balance of any Receivable is less than the amount
included in calculating the Net Pool Balance for purposes of any Monthly Report
(for any reason other than receipt of Collections thereon or such Receivable
becoming a Defaulted Receivable), or
(v)    any of the representations or warranties of Borrower set forth in Section
5.1(i), (j), (r), (s), (t) or (u) were not true when made with respect to any
Receivable,
then, on such day, Borrower shall be deemed to have received a Collection of
such Receivable (A) in the case of clauses (i)-(iv) above, in the amount of such
reduction or cancellation or the difference between the actual Outstanding
Balance and the amount included in calculating such Net Pool Balance, as
applicable; and (B) in the case of clause (v) above, in the amount of the
Outstanding Balance of such Receivable, which Receivable shall then be released
from the Collateral, and, effective as of the date on which the next succeeding
Monthly Report is required to be delivered, the Borrowing Base shall be reduced
by the amount of such Deemed Collection.
(b)    Borrower shall ensure that the Aggregate Principal at no time exceeds the
Borrowing Limit. If at any time the aggregate outstanding principal amount of
the Loans from any Unaffiliated Committed Lender or from any Conduit Group
exceeds its Allocation Limit, or the aggregate principal amount of the Loans
outstanding from any Conduit exceeds the Liquidity Commitments of its Conduit
Group’s Committed Lenders pursuant to its Liquidity Agreement divided by 102%,
Borrower shall prepay such Loans by wire transfer to the Funding Agent (for
prompt remittance to the applicable Co-Agent) received not later than 12:00 noon
(New York City time) on the next succeeding Settlement Date in an amount
sufficient to eliminate such excess, together with accrued and unpaid interest
on the amount prepaid (as allocated by the applicable Co-Agent), such that after
giving effect to such payment the Aggregate Principal is less than or equal to
the Borrowing Limit and each Conduit Group’s and each Unaffiliated Committed
Lender’s respective Percentage of the Aggregate Principal is less than or equal
to the applicable Allocation Limit.


4

--------------------------------------------------------------------------------





Section 1.5.    Payment Requirements. All amounts to be paid or deposited by any
Loan Party pursuant to any provision of this Agreement shall be paid or
deposited in accordance with the terms hereof no later than 12:00 noon (New York
City time) on the day when due in immediately available funds, and if not
received before 12:00 noon (New York City time) shall be deemed to be received
on the next succeeding Business Day. For the avoidance of doubt, the delivery
times referenced in the preceding sentence shall only apply to the payment of
amounts due and payable by the Loan Parties. If such amounts are payable to a
Lender they shall be paid to the Funding Account, for the account of such
Lender, until otherwise notified by the Funding Agent on behalf of such Lender.
The Funding Agent shall promptly remit such funds to the applicable Payment
Account. The fees of the Lenders shall be invoiced and paid on a monthly basis
pursuant to Article II hereof. All computations of CP Costs, Interest at the
LIBO Rate, per annum fees calculated as part of any CP Costs, per annum fees
hereunder and per annum fees under the Fee Letter shall be made on the basis of
a year of 360 days for the actual number of days elapsed. All computations of
Interest at the Alternate Base Rate, the Adjusted Federal Funds Rate or the
Default Rate shall be made on the basis of a year of 365 days (or 366 days, when
appropriate) for the actual number of days elapsed. If any amount hereunder
shall be payable on a day which is not a Business Day, such amount shall be
payable on the next succeeding Business Day.
Section 1.6.    Advances; Ratable Loans; Funding Mechanics; Liquidity Fundings.
(a)    Each Advance hereunder shall be made ratably by the Unaffiliated
Committed Lenders and the Conduit Groups, collectively, in accordance with their
respective Percentages.
(b)    Each Advance hereunder shall consist of one or more Loans made by (i)
each Unaffiliated Committed Lender and (ii) the Conduits and/or the Committed
Lenders in their Conduit Groups.
(c)    Each Lender funding any Loan shall cause the principal amount thereof to
be wire transferred to the Funding Account (or to such other account as may be
specified by Borrower in its Borrowing Notice) in immediately available funds as
soon as possible and to be received by the Funding Agent in no event later than
2:30 p.m. (New York City time) on the applicable Borrowing Date. The Funding
Agent shall promptly remit such funds (to the extent received in the Funding
Account) to the Facility Account and in no event later than 4:00 p.m. (New York
City time) on the applicable Borrowing Date. Any funds received in the Facility
Account after 4:00 p.m. on any Business Day shall be deemed to be received on
the next succeeding Business Day
(d)    While it is the intent of each Conduit (but not of any Committed Lender)
to fund and maintain each requested Advance through the issuance of Commercial
Paper, the parties acknowledge that if any Conduit is unable, or determines that
it is undesirable, to issue Commercial Paper to fund all or any portion of its
Loans, or is unable to repay such Commercial Paper upon the maturity thereof,
such Conduit shall put all or any portion of its Loans to the Committed Lenders
in its Conduit Group at any time pursuant to its applicable Liquidity Agreement
to finance or refinance the necessary portion of its Loans through a Liquidity
Funding to the extent available. The Liquidity Fundings may be Alternate Base
Rate Loans, Adjusted Federal Funds Rate Loans or LIBO Rate Loans, or a
combination thereof, selected by Borrower in accordance with Article IV


5

--------------------------------------------------------------------------------





and agreed to by the applicable Co-Agent. Regardless of whether a Liquidity
Funding constitutes the direct funding of a Loan, an assignment of a Loan made
by a Conduit or the sale of one or more participations in a Loan made by a
Conduit, each Committed Lender in such Conduit’s Conduit Group participating in
a Liquidity Funding shall have the rights of a “Lender” hereunder with the same
force and effect as if it had directly made a Loan to Borrower in the amount of
its Liquidity Funding.
(e)    Nothing herein shall be deemed to commit any Conduit to make Loans.
ARTICLE II.
    
PAYMENTS AND COLLECTIONS
Section 2.1.    Payments. Borrower hereby promises to pay:
(a)    subject to Section 9.2, the Aggregate Principal on and after the Facility
Termination Date as and when Collections are received; provided, that the
outstanding principal of all Loans relating to any Prepaid Lender shall be
payable on and after the related Prepayment Date as and when Collections are
received and in accordance with Section 2.2;
(b)    the fees set forth in the Fee Letter and the Funding Agent Fee Letter on
the dates specified therein;
(c)    all accrued and unpaid Interest and CP Costs on the Loans on each
Settlement Date applicable thereto; and
(d)    all Broken Funding Costs and Indemnified Amounts upon demand.
Section 2.2.    Collections Prior to Amortization. On each Settlement Date prior
to the Amortization Date, the Servicer shall deposit to the Funding Account (and
the Funding Agent shall promptly remit such funds to each applicable Payment
Account, for distribution to the applicable Lenders), a portion of the
Collections received by it during the preceding Settlement Period (after
deduction of its Servicing Fee) equal to the sum of the following amounts for
application to the Obligations in the order specified:
first, to the Funding Agent, the payment of all accrued and unpaid fees under
the Funding Agent Fee Letter; provided that the aggregate amount payable
pursuant to this clause “first” shall not exceed $200,000 in any one calendar
year,
second, ratably to the payment of all accrued and unpaid CP Costs, Facility Fee,
Interest and Broken Funding Costs (if any) that are then due and owing,
third, ratably to the payment of all accrued and unpaid fees under the Fee
Letter (if any) that are then due and owing to any Lender or its Co-Agent,
fourth, if required under Section 1.3 or 1.4, to the ratable reduction of the
outstanding principal of each of the Loans, and


6

--------------------------------------------------------------------------------





fifth, for the ratable payment of all other unpaid Obligations of Borrower
(including Prepaid Lender Amounts), if any, that are then due and owing.
The balance, if any, shall be paid to Borrower or otherwise in accordance with
Borrower’s instructions. Collections applied to the payment of Obligations of
Borrower shall be distributed in accordance with the aforementioned provisions,
and, giving effect to each of the priorities set forth above in this Section
2.2, shall be shared ratably (within each priority) among the applicable payees
in accordance with the amount of such Obligations owing to each of them in
respect of each such priority.
Section 2.3.    Collections Following Amortization. On the Amortization Date and
on each day thereafter, the Servicer shall set aside and hold in trust, for the
Secured Parties, all Collections received on such day. On and after the
Amortization Date, the Servicer shall, on each Settlement Date and on each other
Business Day specified by the Administrative Agent (as directed by any Co-Agent)
(after deduction of any accrued and unpaid Servicing Fee as of such date) remit
to the Funding Account of the amounts set aside and held in trust pursuant to
the preceding sentence. The Funding Agent shall promptly remit the applicable
Percentage of such funds to each applicable Payment Account, and apply such
amounts to reduce the Obligations of Borrower as follows:
first, to the Funding Agent, the payment of all accrued and unpaid fees under
the Funding Agent Fee Letter; provided that the aggregate amount payable
pursuant to this clause “first” shall not exceed $200,000 in any one calendar
year,
second, to the reimbursement of each Unaffiliated Committed Lender’s or the
applicable Conduit Group’s Percentage of the costs of collection and enforcement
of this Agreement incurred by the Administrative Agent and the Funding Agent,
third, ratably to the payment of all accrued and unpaid CP Costs, Facility Fee,
Interest and Broken Funding Costs (if any),
fourth, ratably to the payment of all accrued and unpaid fees under the Fee
Letter,
fifth, to the ratable reduction of such Unaffiliated Committed Lender’s or such
Conduit Group’s Percentage of the Aggregate Principal,
sixth, for the ratable payment of all other unpaid Obligations of Borrower, and
seventh, after the Final Payout Date, to Borrower.
Collections applied to the payment of Obligations of Borrower shall be
distributed in accordance with the aforementioned provisions, and, giving effect
to each of the priorities set forth above in this Section 2.3, shall be shared
ratably (within each priority) among the Co-Agents and the Lenders in accordance
with the amount of such Obligations owing to each of them in respect of each
such priority.


7

--------------------------------------------------------------------------------





Section 2.4.    Payment Rescission. No payment of any of the Obligations shall
be considered paid or applied hereunder to the extent that, at any time, all or
any portion of such payment or application is rescinded by application of law or
judicial authority, or must otherwise be returned or refunded for any reason.
Borrower shall remain obligated for the amount of any payment or application so
rescinded, returned or refunded, and shall promptly pay to the Funding Account
the full amount thereof, plus Interest on such amount at the Default Rate from
the date of any such rescission, return or refunding to the date of payment. The
Funding Agent shall promptly remit such funds to the applicable Payment Account
(for application to the Person or Persons who suffered such rescission, return
or refund).
ARTICLE III.
    
CONDUIT FUNDING
Section 3.1.    CP Costs. Borrower shall pay CP Costs with respect to the
principal balance of each Conduit’s Loans from time to time outstanding.
Section 3.2.    Calculation of CP Costs. Not later than the 3rd Business Day
immediately preceding each Monthly Reporting Date, each Conduit shall calculate
the aggregate amount of CP Costs applicable to its CP Rate Loans for the
Calculation Period then most recently ended and shall notify the Funding Agent,
who shall promptly notify Borrower of such aggregate amount, not later than the
2nd Business Day immediately preceding such Monthly Reporting Date.
Section 3.3.    CP Costs Payments. (a) With respect to CP Rate Loans made by a
Pooled Fund Conduit, on each Settlement Date, Borrower shall pay to the Funding
Account for further remittance by the Funding Agent to each of the Co-Agents
(for the benefit of its respective Conduit) an aggregate amount equal to all
accrued and unpaid CP Costs in respect of the principal associated with all such
CP Rate Loans of such Conduit for the calendar month then most recently ended
and (b) with respect to CP Rate Loans made by a Conduit that is not a Pooled
Fund Conduit, on each Settlement Date, Borrower shall pay to the Funding Account
for further remittance by the Funding Agent to each of the Co-Agents (for the
benefit of its respective Conduit) an aggregate amount equal to all accrued and
unpaid CP Costs in respect of the principal associated with all such CP Rate
Loans of such Conduit, in each case in accordance with Article II.
Section 3.4.    Default Rate. From and after the occurrence of an Amortization
Event, all Loans of the Conduits shall accrue Interest at the Default Rate.


8

--------------------------------------------------------------------------------





ARTICLE IV.
    
COMMITTED LENDER FUNDING
Section 4.1.    Committed Lender Funding. Prior to the occurrence of an
Amortization Event, the outstanding principal balance of each Loan made by an
Unaffiliated Committed Lender and each Liquidity Funding shall accrue interest
for each day during its Interest Period at either the LIBO Rate, the Adjusted
Federal Funds Rate or the Alternate Base Rate in accordance with the terms and
conditions hereof. Until Borrower gives notice to the Funding Agent (who shall
promptly forward such notice to the applicable Co-Agent) of another Interest
Rate in accordance with Section 4.4, the initial Interest Rate for any Loan
transferred to the Committed Lenders in its Conduit Group by the applicable
Conduit pursuant to its Liquidity Agreement shall be the Adjusted Federal Funds
Rate or Alternate Base Rate (unless the Default Rate is then applicable). If the
applicable Committed Lenders in a Conduit Group acquire by assignment from the
applicable Conduit any Loan pursuant to a Liquidity Agreement, each Loan so
assigned shall each be deemed to have an Interest Period commencing on the date
of any such assignment.
Section 4.2.    Interest Payments. On the Settlement Date for each Loan of an
Unaffiliated Committed Lender and each Liquidity Funding, Borrower shall pay to
the Funding Account for further remittance by the Funding Agent to the
applicable Co-Agent (for the benefit of the related Committed Lenders) an
aggregate amount equal to the accrued and unpaid Interest on each such Loan or
Liquidity Funding in accordance with Article II.
Section 4.3.    Selection and Continuation of Interest Periods.
(a)    Borrower shall from time to time request Interest Periods for the Loans
of each Unaffiliated Committed Lender and the Liquidity Fundings, provided that
if at any time any such Loan of such Unaffiliated Committed Lender or Liquidity
Funding is outstanding, Borrower shall always request Interest Periods such that
at least one Interest Period shall end on the date specified in clause (A) of
the definition of Settlement Date; and provided further, that the decision as to
whether a Conduit will utilize Liquidity Fundings shall reside with the
applicable Co-Agent and not with Borrower.
(b)    Borrower or the applicable Committed Lender (or, if applicable, such
Committed Lender’s Co-Agent), upon notice to and consent by the other received
at least three (3) Business Days prior to the end of an Interest Period (the
“Terminating Tranche”) for any Loan of any Unaffiliated Committed Lender or
Liquidity Funding, may, effective on the last day of the Terminating Tranche:
(i) divide any such Loan or Liquidity Funding into multiple Loans or Liquidity
Fundings, as the case may be, (ii) combine any such Loan of such Unaffiliated
Committed Lender or Liquidity Funding with one or more other Loans of such
Unaffiliated Committed Lender or Liquidity Fundings, as applicable, that have a
Terminating Tranche ending on the same day as such Terminating Tranche or (iii)
combine any such Loan of such Unaffiliated Committed Lender or Liquidity Funding
with a new Loan or Liquidity Funding, as applicable, to be made by the Committed
Lenders on the day such Terminating Tranche ends.


9

--------------------------------------------------------------------------------





Section 4.4.    Committed Lender Interest Rates. Subject to Section 4.5, the
initial Interest Rate for any Loan of each Unaffiliated Committed Lender and
each Liquidity Funding shall be the LIBO Rate (unless the Default Rate is then
applicable). If, in such case, the LIBO Rate is not available pursuant to
Section 4.5, such Committed Lender may fund such Loan at Adjusted Federal Funds
Rate or Alternate Base Rate. Borrower shall by 12:00 noon (New York City time):
(i) at least two (2) Business Days prior to the expiration of any Terminating
Tranche with respect to which the LIBO Rate is being requested as the Interest
Rate and (ii) at least one (1) Business Day prior to the expiration of any
Terminating Tranche with respect to which the Alternate Base Rate or the
Adjusted Federal Funds Rate is being requested as a new Interest Rate, give the
Funding Agent irrevocable notice of the applicable Interest Rate for the Loan or
Liquidity Funding associated with such Terminating Tranche. The Funding Agent
shall promptly provide such notice to the applicable Co-Agent. The initial
Interest Rate for any Loan transferred by a Conduit to the Committed Lenders in
its Conduit Group pursuant to its Liquidity Agreement shall be the LIBO Rate
(unless the Default Rate is then applicable). If, in such event, the LIBO Rate
is not available pursuant to Section 4.5, such Committed Lenders may fund such
Loan at Adjusted Federal Funds Rate or Alternate Base Rate.
Section 4.5.    Suspension of the Adjusted Federal Funds Rate and LIBO Rate
(a)    If any Committed Lender notifies the Funding Agent (who shall promptly
provide such notice to the Borrower) that it has determined that funding at a
LIBO Rate or the Adjusted Federal Funds Rate would violate any applicable law,
rule, regulation, or directive of any Governmental Authority, whether or not
having the force of law, or any applicable provision of the related Liquidity
Agreement, or that (i) deposits of a type and maturity appropriate to match-fund
its Loan or Liquidity Funding at a LIBO Rate are not available or (ii) a LIBO
Rate or the Adjusted Federal Funds Rate does not accurately reflect the cost of
acquiring or maintaining a Loan or Liquidity Funding at such rate, then such
Committed Lender may suspend the availability of such LIBO Rate or the Adjusted
Federal Funds Rate, as the case may be, for such Committed Lender and require
Borrower to select (by notice to the Funding Agent) a different Interest Rate
for such Loan or Liquidity Funding; provided, however, that in no event may
Borrower select the CP Rate for any Loan of a Committed Lender or any Liquidity
Funding.
(b)    If less than all of the Committed Lenders in a Conduit Group give a
notice to Funding Agent (who shall promptly provide such notice to Borrower)
pursuant to Section 4.5(a), each Committed Lender in such Conduit Group which
gave such a notice shall be obliged, at the request of Borrower, the applicable
Conduit or the applicable Co-Agent, to assign all of its rights and obligations
hereunder to (i) another Committed Lender in such Conduit Group, or (ii) another
funding entity nominated by Borrower or, if applicable, such Committed Lender’s
Co-Agent that is an Eligible Assignee willing to participate in this Agreement
through the Scheduled Termination Date in the place of such notifying Committed
Lender; provided that (i) the notifying Committed Lender receives payment in
full, pursuant to an Assignment Agreement, of all Obligations owing to it
(whether due or accrued), and (ii) the replacement Committed Lender otherwise
satisfies the requirements of Section 12.1(b).


10

--------------------------------------------------------------------------------





Section 4.6.    Default Rate. From and after the occurrence of an Amortization
Event, all Loans of any Unaffiliated Committed Lender and all Liquidity Fundings
shall accrue Interest at the Default Rate.
ARTICLE V.
    
REPRESENTATIONS AND WARRANTIES
Section 5.1.    Representations and Warranties of the Loan Parties. Each Loan
Party hereby represents and warrants to the Agents and the Lenders, as to
itself, as of the date hereof, as of the date of each Advance and as of each
Settlement Date that:
(a)    Existence and Power. Such Loan Party’s jurisdiction of organization is
correctly set forth in the preamble to this Agreement. Such Loan Party is duly
organized under the laws of that jurisdiction and no other state or
jurisdiction, and such jurisdiction must maintain a public record showing the
organization to have been organized. Such Loan Party is validly existing and in
good standing under the laws of its state of organization. Such Loan Party is
duly qualified to do business and is in good standing as a foreign entity, and
has and holds all organizational power and all governmental licenses,
authorizations, consents and approvals required to carry on its business in each
jurisdiction in which its business is conducted except where the failure to so
qualify or so hold would not reasonably be expected to have a Material Adverse
Effect.
(b)    Power and Authority; Due Authorization, Execution and Delivery. The
execution and delivery by such Loan Party of this Agreement and each other
Transaction Document to which it is a party, and the performance of its
obligations hereunder and thereunder and, in the case of Borrower, Borrower’s
use of the proceeds of Advances made hereunder, are within its corporate powers
and authority and have been duly authorized by all necessary corporate action on
its part. This Agreement and each other Transaction Document to which such Loan
Party is a party have been duly executed and delivered by such Loan Party.
(c)    No Conflict. The execution and delivery by such Loan Party of this
Agreement and each other Transaction Document to which it is a party, and the
performance of its obligations hereunder and thereunder do not contravene or
violate (i) its certificate or articles of incorporation or by-laws, (ii) any
law, rule or regulation applicable to it, (iii) any restrictions under any
agreement, contract or instrument to which it is a party or by which it or any
of its property is bound, or (iv) any order, writ, judgment, award, injunction
or decree binding on or affecting it or its property, and do not result in the
creation or imposition of any Adverse Claim on assets of such Loan Party or its
Subsidiaries (except as created hereunder) except, in any case, where such
contravention or violation would not reasonably be expected to have a Material
Adverse Effect; and no transaction contemplated hereby requires compliance with
any bulk sales act or similar law.
(d)    Governmental Authorization. Other than the filing of the financing
statements required hereunder, no authorization or approval or other action by,
and no notice to or filing with, any Governmental Authority is required for the
due execution and delivery by such Loan Party of this Agreement and each other
Transaction Document to which it is a party and the performance of its
obligations hereunder and thereunder.


11

--------------------------------------------------------------------------------





(e)    Actions, Suits. There are no actions, suits or proceedings pending, or to
the best of such Loan Party’s knowledge, threatened, against or affecting such
Loan Party, or any of its properties, in or before any court, arbitrator or
other body, that would reasonably be expected to have a Material Adverse Effect.
Such Loan Party is not in default with respect to any order of any court,
arbitrator or Governmental Authority.
(f)    Binding Effect. This Agreement and each other Transaction Document to
which such Loan Party is a party constitute the legal, valid and binding
obligations of such Loan Party enforceable against such Loan Party in accordance
with their respective terms, except as such enforcement may be limited by
applicable bankruptcy, insolvency, reorganization or other similar laws relating
to or limiting creditors’ rights generally and by general principles of equity
(regardless of whether enforcement is sought in a proceeding in equity or at
law).
(g)    Accuracy of Information. All information heretofore furnished by such
Loan Party or any of its Affiliates to the Agents or the Lenders for purposes of
or in connection with this Agreement, any of the other Transaction Documents or
any transaction contemplated hereby or thereby is, and all such information
hereafter furnished by such Loan Party or any of its Affiliates to the Agents or
the Lenders will be, true and accurate in every material respect on the date
such information is stated or certified and does not and will not contain any
material misstatement of fact or omit to state a material fact or any fact
necessary to make the statements contained therein not materially misleading.
(h)    Use of Proceeds. Borrower represents and warrants that no proceeds of any
Advance hereunder will be used (i) for a purpose that violates, or would be
inconsistent with, (A) Section 7.2(e) of this Agreement or (B) Regulation T, U
or X promulgated by the Board of Governors of the Federal Reserve System from
time to time or (ii) to acquire any security in any transaction which is subject
to Section 12, 13 or 14 of the Securities Exchange Act of 1934, as amended.
(i)    Good Title. Borrower represents and warrants that: (i) Borrower is the
legal and beneficial owner of the Receivables and Related Security with respect
thereto, free and clear of any Adverse Claim, except as created by the
Transaction Documents, and (ii) there have been duly filed all financing
statements or other similar instruments or documents necessary under the UCC (or
any comparable law) of all appropriate jurisdictions to perfect Borrower’s
ownership interest in each Receivable, its Collections and the Related Security.
(j)    Perfection. Borrower represents and warrants that: (i) this Agreement is
effective to create a valid security interest in favor of the Administrative
Agent for the benefit of the Secured Parties in the Collateral to secure payment
of the Obligations, free and clear of any Adverse Claim except as created by the
Transaction Documents, and (ii) there have been or (within 2 Business Days after
the date of any Advance) will be duly filed all financing statements or other
similar instruments or documents necessary under the UCC (or any comparable law)
of all appropriate jurisdictions to perfect the Administrative Agent’s (on
behalf of the Secured Parties) security interest in the Collateral. Each of the
Loan Parties represents and warrants that such Loan Party’s jurisdiction of
organization is a jurisdiction whose law generally requires information
concerning the existence of a nonpossessory security interest to be made
generally available in a


12

--------------------------------------------------------------------------------





filing, record or registration system as a condition or result of such a
security interest’s obtaining priority over the rights of a lien creditor which
respect to collateral.
(k)    Places of Business and Locations of Records. The principal places of
business and chief executive office of such Loan Party and the offices where it
keeps all of its Records are located at the address(es) listed on Exhibit III-A
or such other locations of which the Administrative Agent has been notified in
accordance with Section 7.2(a) in jurisdictions where all action required by
Section 14.4(a) has been taken and completed. Borrower’s Federal Employer
Identification Number is correctly set forth on Exhibit III-A.
(l)    Collections. The conditions and requirements set forth in Section 7.1(j)
and Section 8.2 have at all times been satisfied and duly performed. The names,
addresses and jurisdictions of organization of all Collection Banks, together
with the account numbers of the Collection Accounts of Borrower at each
Collection Bank and the post office box number of each Lock-Box, are listed on
Exhibit III-A to the Receivables Sale Agreement. While Borrower has granted
Servicer access to the Lock-Boxes and Collection Accounts prior to delivery of a
Collection Notice, Borrower has not granted any Person, other than the
Administrative Agent as contemplated by this Agreement, dominion and control of
any Lock-Box or Collection Account, or the right to take dominion and control of
any such Lock-Box or Collection Account at a future time or upon the occurrence
of a future event.
(m)    Material Adverse Effect. (i) The initial Servicer represents and warrants
that since June 29, 2015, no event has occurred that would have a material
adverse effect on the financial condition or operations of the initial Servicer
or the ability of the initial Servicer to perform its obligations under this
Agreement, and (ii) Borrower represents and warrants that since June 29, 2015,
no event has occurred that would have a material adverse effect on (A) the
financial condition or operations of Borrower, (B) the ability of Borrower to
perform its obligations under the Transaction Documents, or (C) the
collectability of the Receivables generally or any material portion of the
Receivables.
(n)    Names. Borrower represents and warrants that: (i) the name in which
Borrower has executed this Agreement is identical to the name of Borrower as
indicated on the public record of its state of organization which shows Borrower
to have been organized, and (ii) in the past five (5) years, Borrower has not
used any corporate names, trade names or assumed names other than the name in
which it has executed this Agreement.
(o)    Ownership of Borrower. WestRock Company owns, directly or indirectly,
100% of the issued and outstanding Equity Interest of Borrower, free and clear
of any Adverse Claim. Such Equity Interests are validly issued, fully paid and
nonassessable, and there are no options, warrants or other rights to acquire
securities of Borrower.
(p)    Not an Investment Company. Such Loan Party is not an “investment company”
within the meaning of the Investment Company Act of 1940, as amended, or any
successor statute (the “Investment Company Act”). The Borrower is not a “covered
fund” under the regulations adopted to implement Section 619 of the Dodd-Frank
Act, commonly known as the “Volcker Rule.” In making this determination, the
Borrower is relying on the exclusion in Section 3(c)(5) of the


13

--------------------------------------------------------------------------------





Investment Company Act, although other exclusions or exemptions may also be
available to the Borrower.
(q)    Compliance with Law. Such Loan Party has complied in all respects with
all applicable laws, rules, regulations, orders, writs, judgments, injunctions,
decrees or awards to which it may be subject, except where the failure to so
comply would not reasonably be expected to have a Material Adverse Effect.
Borrower represents and warrants that each Receivable, together with the
Contract related thereto, does not contravene any laws, rules or regulations
applicable thereto (including, without limitation, laws, rules and regulations
relating to truth in lending, fair credit billing, fair credit reporting, equal
credit opportunity, fair debt collection practices and privacy), and no part of
such Contract is in violation of any such law, rule or regulation, except where
such contravention or violation would not reasonably be expected to have a
Material Adverse Effect.
(r)    Compliance with Credit and Collection Policy. Such Loan Party has
complied in all material respects with the Credit and Collection Policy with
regard to each Receivable and the related Contract, and has not made any change
to such Credit and Collection Policy, except such material change as to which
the Administrative Agent has been notified in accordance with Section
7.1(a)(vii).
(s)    Taxes.    Such Loan Party has filed all material tax returns and reports
required by law to be filed by it and has paid all material taxes and
governmental charges owed, except any such taxes which are not yet delinquent or
are being diligently contested in good faith by appropriate proceedings and for
which adequate reserves in accordance with GAAP have been set aside on its
books.
(t)    Payments to Applicable Originator. Borrower represents and warrants that:
(i) with respect to each Receivable transferred to Borrower under the
Receivables Sale Agreement, Borrower has given reasonably equivalent value to
the applicable Originator in consideration therefor and such transfer was not
made for or on account of an antecedent debt, and (ii) no transfer by any
Originator of any Receivable under the Receivables Sale Agreement is or may be
voidable under any section of the Bankruptcy Reform Act of 1978 (11 U.S.C. §§
101 et seq.), as amended.
(u)    Enforceability of Contracts. Borrower represents and warrants that each
Contract with respect to each Receivable is effective to create, and has
created, a legal, valid and binding obligation of the related Obligor to pay the
Outstanding Balance of the Receivable created thereunder and any accrued
interest thereon, enforceable against the Obligor in accordance with its terms,
except as such enforcement may be limited by applicable bankruptcy, insolvency,
reorganization or other similar laws relating to or limiting creditors’ rights
generally and by general principles of equity (regardless of whether enforcement
is sought in a proceeding in equity or at law).
(v)    Eligible Receivables. Each Receivable included in the Net Pool Balance as
an Eligible Receivable on the date of any Monthly Report was an Eligible
Receivable on such date.


14

--------------------------------------------------------------------------------





(w)    Borrowing Limit. Immediately after giving effect to each Advance and each
settlement on any Settlement Date hereunder, the Aggregate Principal is less
than or equal to the Borrowing Limit.
(x)    Accounting. The manner in which such Loan Party accounts for the
transactions contemplated by this Agreement and the Receivables Sale Agreement
does not jeopardize the true sale analysis.
(y)    Anti-Terrorism Laws. (i) None of the Loan Parties nor any Subsidiary or
Affiliate of any Loan Party is in violation of any Anti-Corruption Laws or any
laws relating to terrorism or money laundering (“Anti-Terrorism Laws”),
including the economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by (A) the United States Treasury
Department’s Office of Foreign Asset Control (“OFAC”) and Executive Order No.
13224 on Terrorist Financing, effective September 24, 2001 (the “Executive
Order”), and the Uniting and Strengthening America by Providing Appropriate
Tools Required to Intercept and Obstruct Terrorism Act of 2001, Public Law
107-56 and (B) the United Nations Security Council, the European Union or Her
Majesty’s Treasury of the United Kingdom (collectively, the “Sanctions”). No
part of the proceeds of any Loan will be used, directly or indirectly by any
Loan Party or, to its knowledge, its Affiliates for the purpose of funding,
financing or facilitating any activities, business or transaction of or with any
Sanctioned Person, or in any Sanctioned Country, or in any manner that would
result in the violation of any Anti-Corruption Laws or Sanctions applicable to
any party hereto.
(ii) None of the Loan Parties nor any Subsidiary or Affiliate of any Loan Party
or other agents acting or benefiting in any capacity in connection with
transactions contemplated by this Agreement and the other Transaction Documents,
are any of the following:
(A)    a Person or entity that is listed in the annex to, or is otherwise
subject to the prohibitions contained in, the Executive Order or the OFAC
regulations;
(B)    a Person or entity owned or controlled by, or acting for or on behalf of,
any Person or entity that is listed in the annex to, or is otherwise subject to
the prohibitions contained in, the Executive Order or the OFAC regulations;
(C)    to its knowledge, a Person or entity with which any Lender is prohibited
from dealing or otherwise engaging in any transaction by any Anti-Terrorism Law;
(D)    a Person or entity that commits, threatens or conspires to commit or
supports “terrorism” as defined in the Executive Order or the OFAC regulations;
or
(E)    a Person or entity that is named on the most current list of “Specially
Designated Nationals and Blocked Persons” published by OFAC


15

--------------------------------------------------------------------------------





at its official website or any replacement website or other replacement official
publication of such list.
(iii) None of the Loan Parties nor any Subsidiary or Affiliate of any Loan Party
or other agents acting or benefiting in any capacity in connection with
transactions contemplated by this Agreement and the other Transaction Documents
(A) conducts any business or engages in making or receiving any contribution of
funds, goods or services to or for the benefit of any Person described in clause
(b) above, (B) deals in, or otherwise engages in any transaction relating to,
any property or interests in property blocked pursuant to the Executive Order or
the OFAC regulations, or (C) engages in or conspire to engage in any transaction
that evades or avoids, or has the purpose of evading or avoiding, or attempts to
violate, any of the prohibitions set forth in any Anti-Terrorism Law.
(z)    ERISA. (i) Identification of Plans. Except as disclosed on Exhibit III-B,
as of the closing date or as of the last date Exhibit III-B was updated to
reflect the establishment of a new plan in accordance with Section 7.1(b)(vii),
none of the Performance Guarantor, the Loan Parties, their Restricted
Subsidiaries or any of their respective ERISA Affiliates maintains, contributes
to, or has any obligation to contribute to, or has during the past seven (7)
years maintained, contributed to, or had any obligation to contribute to any
Plan that is subject to Title IV of ERISA.
(i)    Compliance. Each Plan maintained by the Loan Parties and their Restricted
Subsidiaries has at all times been maintained, by its terms and in operation, in
compliance with all applicable laws, and the Loan Parties and their Restricted
Subsidiaries are subject to no tax or penalty with respect to any Plan of such
Person or any ERISA Affiliate thereof, including, without limitation, any tax or
penalty under Title I or Title IV of ERISA or under Chapter 43 of the Tax Code,
or any tax or penalty resulting from a loss of deduction under Sections 162,
404, or 419 of the Tax Code, where the failure to comply with such laws, and
such taxes and penalties, together with all other liabilities referred to in
this Section 5.1(y) (taken as a whole), would in the aggregate have a Material
Adverse Effect.
(ii)     Liabilities. None of the Loan Parties or any of their Restricted
Subsidiaries is subject to any liabilities (including withdrawal liabilities)
with respect to any Plans of the Loan Parties, their Restricted Subsidiaries and
their respective ERISA Affiliates, including, without limitation, any
liabilities arising from Titles I or IV of ERISA, other than obligations to fund
benefits under an ongoing Plan and to pay current contributions, expenses and
premiums with respect to such Plans, where such liabilities, together with all
other liabilities referred to in this Section 5.1(y) (taken as a whole), would
in the aggregate have a Material Adverse Effect.
(iii)    Funding. Each Loan Party and their Restricted Subsidiaries and, with
respect to any Plan which is subject to Title IV of ERISA, each of their
respective ERISA Affiliates, have made full and timely payment of all amounts
(A) required to be contributed under the terms of each Plan and applicable law,
and (B) required to be paid as expenses (including PBGC or other premiums) of
each Plan, where the failure to pay such amounts (when taken as a whole,
including any penalties attributable to such amounts) would have a Material
Adverse Effect. No Loan Party is subject to any liabilities with respect to
post-retirement medical benefits in any amounts which,


16

--------------------------------------------------------------------------------





together with all other liabilities referred to in this Section 5.1(y) (taken as
a whole), would have a Material Adverse Effect if such amounts were then due and
payable.
(iv)    ERISA Event. No ERISA Event has occurred or is reasonably expected to
occur, except for such ERISA Events that individually or in the aggregate would
not have a Material Adverse Effect.
(z)     None of the Loan Parties nor any Subsidiary or Affiliate of any Loan
Party has violated, in any material respect (a) the Trading with the Enemy Act,
as amended, and each of the foreign assets control regulations of the United
States Treasury Department (31 CFR, Subtitle B, Chapter V, as amended) and any
other enabling legislation or executive order relating thereto or (b) the
Uniting And Strengthening America By Providing Appropriate Tools Required To
Intercept And Obstruct Terrorism (USA Patriot Act of 2001) (the “Patriot Act”)
or (c) the Proceeds of Crime (Money Laundering) and Terrorist Financing Act
(Canada). No part of the proceeds of any Loan will be used, directly or
indirectly by the Seller for any payments to any governmental official or
employee, political party, official of a political party, candidate for
political office, or anyone else acting in an official capacity, in order to
obtain, retain or direct business or obtain any improper advantage, in violation
of the United States Foreign Corrupt Practices Act of 1977, as amended or the
Corruption of Foreign Public Officials Act (Canada).




17

--------------------------------------------------------------------------------





Section 5.2.    Certain Committed Lender Representations and Warranties. Each
Committed Lender hereby represents and warrants to the Administrative Agent, the
Funding Agent, the applicable Co-Agent, the applicable Conduit (if any), and the
Loan Parties that:
(a)    Existence and Power. Such Committed Lender is a banking association or a
limited liability company, as the case may be, duly organized, validly existing
and in good standing under the laws of its jurisdiction of organization, and has
all organizational power to perform its obligations hereunder and under its
Liquidity Agreement, if applicable.
(b)    No Conflict. The execution and delivery by such Committed Lender of this
Agreement and its Liquidity Agreement and the performance of its obligations
hereunder and thereunder are within its corporate powers, have been duly
authorized by all necessary corporate action, do not contravene or violate (i)
its certificate or articles of incorporation or association or by-laws or other
organizational documents, (ii) any law, rule or regulation applicable to it,
(iii) any restrictions under any agreement, contract or instrument to which it
is a party or any of its property is bound, or (iv) any order, writ, judgment,
award, injunction or decree binding on or affecting it or its property, and do
not result in the creation or imposition of any Adverse Claim on its assets.
This Agreement and, if applicable, its Liquidity Agreement have been duly
authorized, executed and delivered by such Committed Lender.
(c)    Governmental Authorization. No authorization or approval or other action
by, and no notice to or filing with, any Governmental Authority is required for
the due execution and delivery by such Committed Lender of this Agreement or, if
applicable, its Liquidity Agreement and the performance of its obligations
hereunder or thereunder.
(d)    Binding Effect. Each of this Agreement and, if applicable, its Liquidity
Agreement constitutes the legal, valid and binding obligation of such Committed
Lender enforceable against such Committed Lender in accordance with its terms,
except as such enforcement may be limited by applicable bankruptcy, insolvency,
reorganization or other similar laws relating to or limiting creditors’ rights
generally and by general principles of equity (regardless of whether such
enforcement is sought in a proceeding in equity or at law).
ARTICLE VI.
    
CONDITIONS OF ADVANCES
Section 6.1.    Conditions Precedent to Initial Advance. The initial Advance
under this Agreement is subject to the conditions precedent that (a) the
Administrative Agent shall have received on or before the date of such Advance
those documents listed on Schedule A to the Receivables Sale Agreement and those
documents listed on Schedule B to this Agreement, (b) the Rating Agency
Condition shall have been satisfied, and (c) the Agents shall have received all
fees and expenses required to be paid on such date pursuant to the terms of this
Agreement, the Funding Agent Fee Letter and the Fee Letter.


18

--------------------------------------------------------------------------------





Section 6.2.    Conditions Precedent to All Advances. Each Advance and each
rollover or continuation of any Advance shall be subject to the further
conditions precedent that (a) the Agents shall have received on or prior to the
date thereof, in form and substance satisfactory to the Agents, all Monthly
Reports as and when due under Section 8.5; (b) the Facility Termination Date
shall not have occurred; (c) the Agents shall have received such other
approvals, opinions or documents as it may reasonably request; and (d) on the
date thereof, the following statements shall be true (and acceptance of the
proceeds of such Advance shall be deemed a representation and warranty by
Borrower that such statements are then true):
(i)    the representations and warranties set forth in Section 5.1 are true and
correct on and as of the date of such Advance (or such Settlement Date, as the
case may be) as though made on and as of such date;
(ii)    no event has occurred and is continuing, or would result from such
Advance (or the continuation thereof), that will constitute (A) an Amortization
Event or (B) an Unmatured Amortization Event; and
(iii)    after giving effect to such Advance (or the continuation thereof), the
Aggregate Principal will not exceed the Borrowing Limit.
ARTICLE VII.
    
COVENANTS
Section 7.1.    Affirmative Covenants of the Loan Parties. Until the Final
Payout Date, each Loan Party hereby covenants, as to itself, as set forth below:
(a)    Financial Reporting. Such Loan Party will maintain, for itself and each
of its Subsidiaries, a system of accounting established and administered in
accordance with GAAP, and furnish or cause to be furnished to the Agents:
(i)    Annual Reporting. Within 90 days after the close of each of its
respective fiscal years: (A) audited, unqualified, consolidated financial
statements (which shall include consolidated balance sheets, statements of
income and retained earnings and a statement of cash flows) for WestRock Company
for such fiscal year certified in a manner acceptable to the Agents by
independent public accountants reasonably acceptable to the Agents, and (B)
financial statements (which shall include balance sheets, statements of income
and retained earnings and a statement of cash flows) for Borrower for such
fiscal year certified in a manner acceptable to the Agents by an Authorized
Officer of Borrower.
(ii)    Quarterly Reporting. Within 45 days after the close of the first three
(3) quarterly periods of each of its respective fiscal years: (A) consolidated
balance sheets of WestRock Company as at the close of each such period and
consolidated statements of income and retained earnings and a consolidated
statement of cash flows for the period from the beginning of such fiscal year to
the end of such quarter, all certified by its chief financial officer, and (B)
balance sheets of Borrower as at the close of each such period and statements


19

--------------------------------------------------------------------------------





of income and retained earnings and a statement of cash flows for the period
from the beginning of such fiscal year to the end of such quarter, all certified
by its treasurer.
(iii)    Compliance Certificate. Together with the financial statements required
hereunder, a compliance certificate in substantially the form of Exhibit IV
signed by such Loan Party’s Authorized Officer and dated the date of such annual
financial statement or such quarterly financial statement, as the case may be.
(iv)    [Reserved].
(v)    S.E.C. Filings. Promptly upon the filing thereof, copies of all
registration statements and annual, quarterly, monthly or other regular reports
which Performance Guarantor or any of its Affiliates files with the Securities
and Exchange Commission.
(vi)    Copies of Notices. Promptly upon its receipt of any notice, request for
consent, financial statements, certification, report or other communication
under or in connection with any Transaction Document from any Person other than
the Administrative Agent or any Lender, copies of the same.
(vii)    Change in Credit and Collection Policy. At least thirty (30) days prior
to the effectiveness of any material change in or material amendment to the
Credit and Collection Policy, a copy of the Credit and Collection Policy then in
effect and a notice (A) indicating such change or amendment, and (B) if such
proposed change or amendment would be reasonably likely to adversely affect the
collectibility of the Receivables or decrease the credit quality of any newly
created Receivables, requesting the Agents’ consent thereto.
(viii)    Other Information. Promptly, from time to time, such other
information, documents, records or reports relating to the Receivables or the
condition or operations, financial or otherwise, of such Loan Party as any Agent
may from time to time reasonably request in order to protect the interests of
the Administrative Agent and the Lenders under or as contemplated by this
Agreement.
(b)    Notices. Such Loan Party will notify the Agents in writing of any of the
following promptly upon learning of the occurrence thereof, describing the same
and, if applicable, the steps being taken with respect thereto:
(i)    Amortization Events or Unmatured Amortization Events. The occurrence of
each Amortization Event and each Unmatured Amortization Event, by a statement of
an Authorized Officer of such Loan Party.
(ii)    Termination Date. The occurrence of the Termination Date under the
Receivables Sale Agreement.
(iii)    Notices under Receivables Sale Agreement. Copies of all notices
delivered under the Receivables Sale Agreement.


20

--------------------------------------------------------------------------------





(iv)    Downgrade of Performance Guarantor. Any downgrade in the rating of any
Debt of Performance Guarantor by S&P or Moody’s, setting forth the Debt affected
and the nature of such change.
(v)    Material Adverse Effect. The occurrence of any other event or condition
that has had, or would reasonably be expected to have, a Material Adverse
Effect.
(vi)    Independent Director. The decision to appoint a new director of the
Borrower as the “Independent Director” for purposes of this Agreement, such
notice to be issued not less than ten (10) Business Days prior to the effective
date of such appointment and to certify that the designated Person satisfies the
criteria set forth in the definition herein of “Independent Director.”
(vii)    ERISA Plans.    An updated copy of Exhibit III-B, if the Performance
Guarantor, the Loan Parties and/or any of their respective Restricted
Subsidiaries or ERISA Affiliates have established a new Plan since the Closing
Date or since the date such Exhibit III-B was last updated, which shall be
delivered concurrently with the delivery of the financial statements described
in Section 7.1(a)(ii).
(c)    Compliance with Laws and Preservation of Corporate Existence. Such Loan
Party will comply in all respects with all applicable laws, rules, regulations,
orders, writs, judgments, injunctions, decrees or awards to which it may be
subject, except where the failure to so comply would not reasonably be expected
to have a Material Adverse Effect. Such Loan Party will preserve and maintain
its corporate existence, rights, franchises and privileges in the jurisdiction
of its incorporation, and qualify and remain qualified in good standing as a
foreign corporation in each jurisdiction where its business is conducted, except
where the failure to so preserve and maintain or qualify would not reasonably be
expected to have a Material Adverse Effect.
(d)    Audits. Such Loan Party will furnish to the Funding Agent such
information with respect to it and the Receivables as may be reasonably
requested by each of the Co-Agents from time to time. To obtain such
information, a Co-Agent shall submit its information request to the Funding
Agent and the Funding Agent shall forward such request to the applicable Loan
Party. The applicable Loan Party shall provide such information to the Funding
Agent who will then forward it to the Co-Agent who requested the information.
The Loan Parties shall have no obligation to respond to requests for information
which is submitted directly to the Loan Parties. Such Loan Party will, from time
to time during regular business hours as requested by any Co-Agent upon
reasonable notice and at the sole cost of such Loan Party, permit a third party
reasonably acceptable to the Required Committed Lenders (and shall cause each
Originator to permit such third party): (i) to examine and make copies of and
abstracts from all Records in the possession or under the control of such Person
relating to the Collateral, including, without limitation, the related
Contracts, and (ii) to visit the offices and properties of such Person for the
purpose of examining such materials described in clause (i) above, and to
discuss matters relating to such Person’s financial condition or the Collateral
or any Person’s performance under any of the Transaction Documents or any
Person’s performance under the Contracts and, in each case, with any of the
officers or employees of Borrower or the Servicer having knowledge of such
matters (each of the foregoing examinations and visits, a “Review”); provided,
however, that, so long as no Amortization Event has occurred


21

--------------------------------------------------------------------------------





and is continuing, (A) the Loan Parties shall only be responsible for the costs
and expenses of the first Review conducted in each calendar year, (B) the
Agents, collectively, will not request more than three (3) Reviews in any one
calendar year and (C) the scope of any such Review shall be as reasonably and
mutually agreed upon by the Co-Agents. The first Review in each calendar year
shall be conducted solely at the request of the Administrative Agent. Each
Review (other than the first Review occurring during any calendar year) shall be
conducted solely at the request of the Required Committed Lenders. The Co-Agents
(on behalf of the Lenders) shall be responsible for the costs and expenses
incurred in connection with each Review (other than the first Review occurring
during any calendar year) in an amount equal to its Percentage or Pro Rata Share
of its Conduit Group’s Percentage, as applicable. For the avoidance of doubt,
following the occurrence and during the continuation of an Amortization Event,
there shall be no limitation placed upon the number of Reviews conducted at the
sole cost and expense of a Loan Party under this Section 7.1(d). The Loan
Parties agree that the Loan Parties shall participate in a due diligence meeting
to occur once per calendar year prior to the anniversary of the Closing Date
subject to terms and conditions that are reasonably satisfactory to the
Co-Agents.
(e)    Keeping and Marking of Records and Books.
(i)    The Servicer will (and will cause each Originator to) maintain and
implement administrative and operating procedures (including, without
limitation, an ability to recreate records evidencing Receivables in the event
of the destruction of the originals thereof), and keep and maintain all
documents, books, records and other information reasonably necessary or
advisable for the collection of all Receivables (including, without limitation,
records adequate to permit the immediate identification of each new Receivable
and all Collections of and adjustments to each existing Receivable). The
Servicer will (and will cause each Originator to) give the Agents notice of any
material change in the administrative and operating procedures referred to in
the previous sentence.
(ii)    Such Loan Party will (and will cause each Originator to): (A) on or
prior to the date hereof, mark its master data processing records and other
books and records relating to the Loans with a legend, acceptable to the Agents,
describing the Administrative Agent’s security interest in the Collateral and
(B) upon the request of the Agents following the occurrence of an Amortization
Event: (x) mark each Contract with a legend describing the Administrative
Agent’s security interest and (y) deliver to the Administrative Agent all
Contracts (including, without limitation, all multiple originals of any such
Contract constituting an instrument, a certificated security or chattel paper)
relating to the Receivables.
(f)    Compliance with Contracts and Credit and Collection Policy. Such Loan
Party will (and will cause each Originator to) timely and fully (i) perform and
comply with all provisions, covenants and other promises required to be observed
by it under the Contracts related to the Receivables, and (ii) comply in all
respects with the Credit and Collection Policy in regard to each Receivable and
the related Contract.
(g)    Maintenance and Enforcement of Receivables Sale Agreement and Performance
Undertaking. Borrower will maintain the effectiveness of, and continue to
perform under the Receivables Sale Agreement and the Performance Undertaking,
such that it does not


22

--------------------------------------------------------------------------------





amend, restate, supplement, cancel, terminate or otherwise modify the
Receivables Sale Agreement or the Performance Undertaking, or give any consent,
waiver, directive or approval thereunder or waive any default, action, omission
or breach under the Receivables Sale Agreement or the Performance Undertaking or
otherwise grant any indulgence thereunder, without (in each case) the prior
written consent of the Agents. Borrower will, and will require each Originator
to, perform each of their respective obligations and undertakings under and
pursuant to the Receivables Sale Agreement, will purchase Receivables thereunder
in strict compliance with the terms thereof and will vigorously enforce the
rights and remedies accorded to Borrower under the Receivables Sale Agreement.
Borrower will take all actions to perfect and enforce its rights and interests
(and the rights and interests of the Agents and the Lenders as assignees of
Borrower) under the Receivables Sale Agreement as any of the Agents may from
time to time reasonably request, including, without limitation, making claims to
which it may be entitled under any indemnity, reimbursement or similar provision
contained in the Receivables Sale Agreement.
(h)    Ownership. Borrower will (or will cause each Originator to) take all
necessary action to (i) vest legal and equitable title to the Collateral
purchased under the Receivables Sale Agreement irrevocably in Borrower, free and
clear of any Adverse Claims (other than Adverse Claims in favor of the
Administrative Agent, for the benefit of the Secured Parties) including, without
limitation, the filing of all financing statements or other similar instruments
or documents necessary under the UCC (or any comparable law) of all appropriate
jurisdictions to perfect Borrower’s interest in such Collateral and such other
action to perfect, protect or more fully evidence the interest of Borrower
therein as any of the Agents may reasonably request, and (ii) establish and
maintain, in favor of the Administrative Agent, for the benefit of the Secured
Parties, a valid and perfected first priority security interest in all
Collateral, free and clear of any Adverse Claims, including, without limitation,
the filing of all financing statements or other similar instruments or documents
necessary under the UCC (or any comparable law) of all appropriate jurisdictions
to perfect the Administrative Agent’s (for the benefit of the Secured Parties)
security interest in the Collateral and such other action to perfect, protect or
more fully evidence the interest of the Administrative Agent for the benefit of
the Secured Parties as any of the Agents may reasonably request.
(i)    Lenders’ Reliance. Borrower acknowledges that the Agents and the Lenders
are entering into the transactions contemplated by this Agreement in reliance
upon Borrower’s identity as a legal entity that is separate from each
Originator. Therefore, from and after the date of execution and delivery of this
Agreement, Borrower shall take all reasonable steps, including, without
limitation, all steps that any Agent or any Lender may from time to time
reasonably request, to maintain Borrower’s identity as a separate legal entity
and to make it manifest to third parties that Borrower is an entity with assets
and liabilities distinct from those of each Originator and any Affiliates
thereof (other than Borrower) and not just a division of any Originator or any
such Affiliate. Without limiting the generality of the foregoing and in addition
to the other covenants set forth herein, Borrower will:
(i)    maintain books, financial records and bank accounts in a manner so that
it will not be difficult or costly to segregate, ascertain and otherwise
identify the assets and liabilities of Borrower;


23

--------------------------------------------------------------------------------





(ii)    not commingle any of its assets, funds, liabilities or business
functions with the assets, funds, liabilities or business functions of any other
person or entity except for payments that may be received in any Lock-Box prior
to 30 days after the date of this Agreement;
(iii)    observe all appropriate corporation procedures and formalities;
(iv)    pay its own liabilities, losses and expenses only out of its own funds;
(v)    maintain separate annual and quarterly financial statements prepared in
accordance with generally accepted accounting principles, consistently applied,
showing its assets and liabilities separate and distinct from those of any other
person or entity;
(vi)    pay or bear the cost (or if such statements are consolidated, the
pro-rata cost) of the preparation of its financial statements, and have such
financial statements audited by a certified public accounting firm that is not
affiliated with Borrower or its Affiliates;
(vii)    not guarantee or become obligated for the debts or obligations of any
other entity or person;
(viii)    not hold out its credit as being available to satisfy the debts or
obligations of any other person or entity;
(ix)    hold itself out as an entity separate and distinct from any other person
or entity (including its Affiliates);
(x)    correct any known misunderstanding regarding its separate identity;
(xi)    use separate stationery, business cards, purchase orders, invoices,
checks and the like bearing its own name;
(xii)    compensate all consultants, independent contractors and agents from its
own funds for services provided to it by such consultants, independent
contractors and agents;
(xiii)    to the extent that Borrower and any of its Affiliates occupy any
premises in the same location, allocate fairly, appropriately and nonarbitrarily
any rent and overhead expenses among and between such entities with the result
that each entity bears its fair share of all such rent and expenses;
(xiv)    to the extent that Borrower and any of its Affiliates share the same
officers, allocate fairly, appropriately and nonarbitrarily any salaries and
expenses related to providing benefits to such officers between or among such
entities, with the result that each such entity will bear its fair share of the
salary and benefit costs associated with all such common or shared officers;


24

--------------------------------------------------------------------------------





(xv)    to the extent that Borrower and any of its Affiliates jointly contract
or do business with vendors or service providers or share overhead expenses,
allocate fairly, appropriately and nonarbitrarily any costs and expenses
incurred in so doing between or among such entities, with the result that each
such entity bears its fair share of all such costs and expenses;
(xvi)    to the extent Borrower contracts or does business with vendors or
service providers where the goods or services are wholly or partially for the
benefit of its Affiliates, allocate fairly, appropriately and nonarbitrarily any
costs incurred in so doing to the entity for whose benefit such goods or
services are provided, with the result that each such entity bears its fair
share of all such costs;
(xvii)    not make any loans to any person or entity (other than such
intercompany loans between Borrower and each Originator contemplated by this
Agreement) or buy or hold any indebtedness issued by any other person or entity
(except for cash and investment-grade securities);
(xviii)    conduct its own business in its own name;
(xix)    hold all of its assets in its own name;
(xx)    maintain an arm’s-length relationship with its Affiliates and enter into
transactions with Affiliates only on a commercially reasonable basis;
(xxi)    not pledge its assets for the benefit of any other Person;
(xxii)    not identify itself as a division or department of any other entity;
(xxiii)    maintain adequate capital in light of its contemplated business
operations and in no event less than the Required Capital Amount (as defined in
the Receivables Sale Agreement) and refrain from making any dividend,
distribution, redemption of capital stock or payment of any subordinated
indebtedness which would cause the Required Capital Amount to cease to be so
maintained;
(xxiv)    conduct transactions between Borrower and third parties in the name of
Borrower and as an entity separate and independent from each of its Affiliates;
(xxv)    cause representatives and agents of Borrower to hold themselves out to
third parties as being representatives or agents, as the case may be, of
Borrower;
(xxvi)    cause transactions and agreements between Borrower, on the one hand,
and any one or more of its Affiliates, on the other hand (including transactions
and agreements pursuant to which the assets or property of one is used or to be
used by the other), to be entered into in the names of the entities that are
parties to the transaction or agreement, to be formally documented in writing
and to be approved in advance by the Board (including the affirmative vote of
the Independent Director);


25

--------------------------------------------------------------------------------





(xxvii)    cause the pricing and other material terms of all such transactions
and agreements to be established at the inception of the particular transaction
or agreement on commercially reasonable terms (substantially similar to the
terms that would have been established in a transaction between unrelated third
parties) by written agreement (by formula or otherwise);
(xxviii)     not acquire or assume the obligations or acquire the securities of
its Affiliates or owners, including partners of its Affiliates, provided,
however, that notwithstanding the foregoing, Borrower is authorized to engage in
and consummate each of the transactions contemplated by each Transaction
Document and Borrower is authorized to perform its obligations under each
Transaction Document;
(xxix)    maintain its corporate charter in conformity with this Agreement, such
that (A) it does not amend, restate, supplement or otherwise modify its
Certificate of Incorporation or By-Laws in any respect that would impair its
ability to comply with the terms or provisions of any of the Transaction
Documents, including, without limitation, Section 7.1(i) of this Agreement; and
(B) its corporate charter, at all times from and after June 30, 2011 while this
Agreement is in effect, requires that the Board of Directors of the Borrower
shall at all times include at least one “Independent Director” as such term is
defined herein.
(xxx)    maintain its corporate separateness such that it does not merge or
consolidate with or into, or convey, transfer, lease or otherwise dispose of
(whether in one transaction or in a series of transactions, and except as
otherwise contemplated herein) all or substantially all of its assets (whether
now owned or hereafter acquired) to, or acquire all or substantially all of the
assets of, any Person, nor at any time create, have, acquire, maintain or hold
any interest in any Subsidiary; and
(xxxi)    take such other actions as are necessary on its part to ensure that
the facts and assumptions set forth in the opinion issued by counsel for
Borrower, in connection with the closing or initial Advance under this Agreement
and relating to substantive consolidation issues, and in the certificates
accompanying such opinion, remain true and correct in all material respects at
all times.
(j)    Collections. Such Loan Party will cause (1) all proceeds from all
Lock-Boxes to be directly deposited by a Collection Bank into a Collection
Account and (2) each Lock-Box and Collection Account to be subject at all times
to a Collection Account Agreement that is in full force and effect. In the event
any payments relating to the Collateral are remitted directly to Borrower or any
Affiliate of Borrower, Borrower will remit (or will cause all such payments to
be remitted) directly to a Collection Bank and deposit into a Collection Account
within two (2) Business Days following receipt thereof, and, at all times prior
to such remittance, Borrower will itself hold or, if applicable, will cause such
payments to be held in trust for the exclusive benefit of the Agents and the
Lenders. Borrower will maintain exclusive ownership, dominion and control
(subject to the terms of this Agreement) of each Lock-Box and Collection Account
and shall not grant the right to take dominion and control of any Lock-Box or
Collection Account at a future time or upon the occurrence of a future event to
any Person, except to the Administrative Agent as contemplated by


26

--------------------------------------------------------------------------------





this Agreement and except for access granted to Servicer prior to delivery of
Collection Notices. Notwithstanding anything to the contrary contained herein,
in the event that, prior to the occurrence of an Amortization Event or Unmatured
Amortization Event, a Collection Bank provides notice to any party hereto of its
election to terminate without cause the related Collection Account Agreement,
the Administrative Agent, the Servicer and the Borrower shall cooperate in good
faith in order to execute a replacement collection account agreement that is
mutually acceptable to the Borrower and the Administrative Agent.
(k)    Taxes. Such Loan Party will file all material tax returns and reports
required by law to be filed by it and will promptly pay all material taxes and
governmental charges at any time owing, except any such taxes which are not yet
delinquent or are being diligently contested in good faith by appropriate
proceedings and for which adequate reserves in accordance with GAAP shall have
been set aside on its books. Borrower will pay when due any and all present and
future stamp, documentary, and other similar taxes and governmental charges
payable in connection with the Receivables, and hold each of the Indemnified
Parties harmless from and against any and all liabilities with respect to or
resulting from any delay or omission to pay such taxes and governmental charges.
(l)    Payment to Applicable Originator. With respect to any Receivable
purchased by Borrower from any Originator, such sale shall be effected under,
and in strict compliance with the terms of, the Receivables Sale Agreement,
including, without limitation, the terms relating to the amount and timing of
payments to be made to such Originator in respect of the purchase price for such
Receivable.
(m)    Amendment of Parent Credit Agreement. Borrower or Servicer shall provide
written notice to the Administrative Agent and the Funding Agent of any proposed
amendment to the Parent Credit Agreement on or after the date hereof that would
alter the definitions of “Applicable Percentage” or “Leverage Ratio” contained
therein or that would alter in any way the manner in which “Applicable
Percentage” or “Leverage Ratio” are determined under the Parent Credit
Agreement, in each case, not later than five Business Days prior to the
effectiveness of any such amendment. The Funding Agent shall promptly provide
any such notice to each Co-Agent.
(n)    Notice of Leverage Ratio. On each Interest Determination Date (as defined
in the Parent Credit Agreement, as in effect on the date hereof), the Servicer
shall provide to the Administrative Agent and the Funding Agent written notice
of the “Leverage Ratio” as calculated pursuant to the terms of the Parent Credit
Agreement, as in effect on the date hereof. The Funding Agent shall promptly
provide any such notice to each Co-Agent.
(o)    Ratification of Obligations under Collection Account Agreements. Borrower
acknowledges and ratifies its obligations under each of the Collection Account
Agreements , and agrees to perform and comply with, in all respects,  all of the
covenants and other obligations and terms binding on it pursuant to each of the
Collection Account Agreements.
(p)    Compliance with European Risk Retention Requirements. Each of Borrower
and Servicer jointly undertakes that for so long as any Loan is available or
outstanding, it shall:


27

--------------------------------------------------------------------------------





(i) ensure that the Originators comply with the covenants set out in the Side
Letter to the Receivables Sale Agreement;
(ii) ensure that the Originators confirm to the Servicer, for inclusion in each
Monthly Report that each of the Originators continue to comply with the
covenants set out in the Side Letter to the Receivables Sale Agreement;
(iii) provide notice promptly to the Administrative Agent in the event that any
Originator has breached the covenants set out in the Side Letter to the
Receivables Sale Agreement; and
(iv) procure that the Originators will take such further action, provide such
information and enter into such other agreements as may reasonably be required
to satisfy the Risk Retention Requirements as of (i) the date hereof and (ii)
solely as regards the provision of information in the possession of the
Originators and, to the extent the same is not subject to a duty of
confidentiality, following the date hereof.
The Servicer shall include in each Monthly Report verification that each of the
Originators has confirmed that, as of the date of such Monthly Report, it (A)
continues to hold the Retained Interest in the form set out in the Side Letter
to the Receivables Sale Agreement on the date of such Monthly Report, and (B)
has not sold or entered into any credit risk mitigation, short positions or any
other hedge or otherwise seek to mitigate its credit risk with respect to the
Retained Interest (except as permitted by the Risk Retention Requirements).
(q)    Anti-Corruption Laws and Sanctions.     Such Loan Party maintains and
enforces policies and procedures that are designed in good faith and in a
commercially reasonable manner to promote and achieve compliance, in the
reasonable judgment of such Loan Party, by such Loan Party and each of its
Subsidiaries and their respective directors, officers, employees and agents with
Anti-Corruption Laws and applicable Sanctions, in each case giving due regard to
the nature of such Person’s business and activities.


28

--------------------------------------------------------------------------------





Section 7.2.    Negative Covenants of the Loan Parties. Until the Final Payout
Date, each Loan Party hereby covenants, as to itself, that:
(a)    Name Change, Offices and Records. Such Loan Party will not change its
name, identity or structure (within the meaning of any applicable enactment of
the UCC) or jurisdiction of organization, unless it shall have: (i) given the
Agents at least ten (10) Business Days’ prior written notice thereof and (ii)
delivered to the Administrative Agent all financing statements, instruments and
other documents requested by any Agent in connection with such change or
relocation.
(b)    Change in Payment Instructions to Obligors. Except as may be required by
the Administrative Agent pursuant to Section 8.2(b), such Loan Party will not
add or terminate any bank as a Collection Bank, or make any change in the
instructions to Obligors regarding payments to be made to any Lock-Box or
Collection Account, unless the Administrative Agent shall have received, at
least ten (10) days before the proposed effective date therefor, (i) written
notice of such addition, termination or change and (ii) with respect to the
addition of a Collection Bank or a Collection Account or Lock-Box, an executed
Collection Account Agreement with respect to the new Collection Account or
Lock-Box; provided, however, that the Servicer may make changes in instructions
to Obligors regarding payments if such new instructions require such Obligor to
make payments to another existing Collection Account; provided further, however,
this clause shall not prohibit any Originator from directing obligors of
Excluded Receivables to make payment to a lock-box or account which is not a
Lock-Box or Collection Account.
(c)    Modifications to Contracts and Credit and Collection Policy. Such Loan
Party will not, and will not permit any Originator to, make any change to the
Credit and Collection Policy that could adversely affect the collectibility of
the Receivables or decrease the credit quality of any newly created Receivables.
Except as provided in Section 8.2(d), the Servicer will not, and will not permit
any Originator to, extend, amend or otherwise modify the terms of any Receivable
or any Contract related thereto other than in accordance with the Credit and
Collection Policy.
(d)    Sales, Liens. Borrower will not sell, assign (by operation of law or
otherwise) or otherwise dispose of, or grant any option with respect to, or
create or suffer to exist any Adverse Claim upon (including, without limitation,
the filing of any financing statement) or with respect to, any of the
Collateral, or assign any right to receive income with respect thereto (other
than, in each case, the creation of a security interest therein in favor of the
Administrative Agent as provided for herein), and Borrower will defend the
right, title and interest of the Secured Parties in, to and under any of the
foregoing property, against all claims of third parties claiming through or
under Borrower or any Originator.
(e)    Use of Proceeds. Borrower will not use the proceeds of the Advances for
any purpose other than (i) paying for Receivables and Related Security under and
in accordance with the Receivables Sale Agreement, including without limitation,
making payments on the Subordinated Notes to the extent permitted thereunder and
under the Receivables Sale Agreement, (ii) paying its ordinary and necessary
operating expenses when and as due, and (iii) making Restricted Junior Payments
to the extent permitted under this Agreement.


29

--------------------------------------------------------------------------------





(f)    Termination Date Determination. Borrower will not designate the
Termination Date, or send any written notice to any Originator in respect
thereof, without the prior written consent of the Agents, except with respect to
the occurrence of a Termination Date arising pursuant to Section 5.1(d) of the
Receivables Sale Agreement.
(g)    Restricted Junior Payments. Borrower will not make any Restricted Junior
Payment if after giving effect thereto, Borrower’s Net Worth (as defined in the
Receivables Sale Agreement) would be less than the Required Capital Amount (as
defined in the Receivables Sale Agreement).
(h)    Borrower Debt. Borrower will not incur or permit to exist any Debt or
liability on account of deposits except: (i) the Obligations, (ii) the
Subordinated Loans, and (iii) other current accounts payable arising in the
ordinary course of business and not overdue.
(i)    ERISA Compliance. The Loan Parties and the Performance Guarantor will
not, and will not permit any of their ERISA Affiliates to, fail to satisfy the
minimum funding standard under Section 412 of the Tax Code or Section 302 of
ERISA, whether or not waived, or incur any liability under Section 4062 of ERISA
to PBGC established thereunder in connection with any Plan except as would not
have a Material Adverse Effect.


30

--------------------------------------------------------------------------------





ARTICLE VIII.
    
ADMINISTRATION AND COLLECTION
Section 8.1.    Designation of Servicer.
(a)    The servicing, administration and collection of the Receivables shall be
conducted by such Person (the “Servicer”) so designated from time to time in
accordance with this Section 8.1. Converting is hereby designated as, and hereby
agrees to perform the duties and obligations of, the Servicer pursuant to the
terms of this Agreement. After the occurrence of an Amortization Event, the
Administrative Agent, at the direction of the Required Committed Lenders, may at
any time designate as Servicer any Person to succeed Converting or any successor
Servicer, provided that the Rating Agency Condition (if applicable) is
satisfied.
(b)    Converting may at any time and from time to time delegate any or all of
its duties and obligations as Servicer hereunder to one or more Persons.
Notwithstanding the foregoing, so long as Converting remains the Servicer
hereunder: (i) Converting shall be and remain liable to the Agents and the
Lenders for the full and prompt performance of all duties and responsibilities
of the Servicer hereunder and (ii) the Agents and the Lenders shall be entitled
to deal exclusively with Converting in matters relating to the discharge by the
Servicer of its duties and responsibilities hereunder.
Section 8.2.    Duties of Servicer.
(a)    The Servicer shall take or cause to be taken all such actions as may be
necessary or advisable to collect each Receivable from time to time, all in
accordance with applicable laws, rules and regulations, with reasonable care and
diligence, and in accordance with the Credit and Collection Policy.
(b)    The Servicer will instruct all Obligors to pay all Collections directly
to a Lock-Box or Collection Account. The Servicer shall effect a Collection
Account Agreement with each bank party to a Collection Account at any time. The
Servicer shall actively, and using all commercially reasonable efforts, monitor
remittances received in each Lock-Box and Collection Account to determine if
such amounts constitute Collections. In the case of any remittance received in
any Lock-Box or Collection Account that shall have been determined, to the
satisfaction of the Servicer, not to constitute Collections or other proceeds of
the Receivables or the Related Security, the Servicer shall promptly (but in no
event later than the second Business Day following identification of such amount
in a Lock-Box or Collection Account) remove such amount from such Lock-Box or
Collection Account and provide the Administrative Agent with written notice of
such removal. Notwithstanding anything to the contrary contained herein, all
amounts on deposit in any Lock-Box or Collection Account shall be deemed to be
Collections, unless removed in accordance with the immediately preceding
sentence. From and after the date the Administrative Agent delivers to any
Collection Bank a Collection Notice pursuant to Section 8.3, any Agent may
request that the Servicer, and the Servicer thereupon promptly shall instruct
all Obligors with respect to the Receivables, to remit all payments thereon to a
new depositary account specified by the Administrative Agent and, at all times
thereafter, Borrower and the Servicer shall not deposit or


31

--------------------------------------------------------------------------------





otherwise credit, and shall not permit any other Person to deposit or otherwise
credit to such new depositary account any cash or payment item other than
Collections.
(c)    The Servicer shall administer the Collections in accordance with the
procedures described herein and in Article II. The Servicer shall set aside and
hold in trust for the account of Borrower and the Lenders their respective
shares of the Collections in accordance with Article II. The Servicer shall,
upon the request of any Agent, segregate, in a manner acceptable to the Agents,
all cash, checks and other instruments received by it from time to time
constituting Collections from the general funds of the Servicer or Borrower
prior to the remittance thereof in accordance with Article II. If the Servicer
shall be required to segregate Collections pursuant to the preceding sentence,
the Servicer shall segregate and deposit with a bank designated by the
Administrative Agent such allocable share of Collections of Receivables set
aside for the Lenders on the first Business Day following receipt by the
Servicer of such Collections, duly endorsed or with duly executed instruments of
transfer.
(d)    The Servicer may, in accordance with the Credit and Collection Policy,
extend the maturity of any Receivable or adjust the Outstanding Balance of any
Receivable as the Servicer determines to be appropriate to maximize Collections
thereof; provided, however, that such extension or adjustment shall not alter
the status of such Receivable as a Delinquent Receivable or Defaulted Receivable
or limit the rights of the Agents or the Lenders under this Agreement.
Notwithstanding anything to the contrary contained herein, from and after the
occurrence of an Amortization Event, the Administrative Agent shall have the
absolute and unlimited right to direct the Servicer to commence or settle any
legal action with respect to any Receivable or to foreclose upon or repossess
any Related Security.
(e)    The Servicer shall hold in trust for Borrower and the Lenders all Records
that (i) evidence or relate to the Receivables, the related Contracts and
Related Security or (ii) are otherwise necessary or desirable to collect the
Receivables and shall, as soon as practicable upon demand of the Administrative
Agent following the occurrence of an Amortization Event, deliver or make
available to the Administrative Agent all such Records, at a place selected by
the Administrative Agent. The Servicer shall, as soon as practicable following
receipt thereof turn over to Borrower any cash collections or other cash
proceeds received with respect to Debt not constituting Receivables or proceeds
of Collateral. The Servicer shall, from time to time at the request of the
Funding Agent (on behalf of any Lender), furnish to the Funding Agent (promptly
after any such request) a calculation of the amounts set aside for the Lenders
pursuant to Article II. The Funding Agent shall promptly provide such
calculation to such Lender.
(f)    Any payment by an Obligor in respect of any indebtedness owed by it to
Originator or Borrower shall, except as otherwise specified by such Obligor or
otherwise required by contract or law and unless otherwise instructed by the
Administrative Agent, be applied as a Collection of any Receivable of such
Obligor (starting with the oldest such Receivable) to the extent of any amounts
then due and payable thereunder before being applied to any other receivable or
other obligation of such Obligor.


32

--------------------------------------------------------------------------------





Section 8.3.    Collection Notices. The Administrative Agent is authorized at
any time after the occurrence of an Amortization Event to date and to deliver to
the Collection Banks the Collection Notices. Borrower hereby transfers to the
Administrative Agent for the benefit of the Secured Parties, the exclusive
ownership and control of each Lock-box and Collection Account; provided,
however, that Borrower shall retain the right to direct the disposition of funds
from each of the Collection Accounts until the Administrative Agent (in
accordance with Section 9.2 hereof) delivers the applicable Collection Notice.
In case any authorized signatory of Borrower whose signature appears on a
Collection Account Agreement shall cease to have such authority before the
delivery of such notice, such Collection Notice shall nevertheless be valid as
if such authority had remained in force. Borrower hereby authorizes the
Administrative Agent, and agrees that the Administrative Agent shall be entitled
(i) at any time after delivery of the Collection Notices, to endorse Borrower’s
name on checks and other instruments representing Collections, (ii) at any time
after the occurrence of an Amortization Event, to enforce the Receivables, the
related Contracts and the Related Security, and (iii) at any time after the
occurrence of an Amortization Event, to take such action as shall be necessary
or desirable to cause all cash, checks and other instruments constituting
Collections of Receivables to come into the possession of the Administrative
Agent rather than Borrower.
Section 8.4.    Responsibilities of Borrower. Anything herein to the contrary
notwithstanding, the exercise by the Administrative Agent on behalf of the
Secured Parties of their rights hereunder shall not release the Servicer, any
Originator or Borrower from any of their duties or obligations with respect to
any Receivables or under the related Contracts. The Lenders shall have no
obligation or liability with respect to any Receivables or related Contracts,
nor shall any of them be obligated to perform the obligations of Borrower.
Moreover, the ultimate responsibility for the servicing of the Receivables shall
be borne by Borrower.
Section 8.5.    Monthly Reports. (a)    The Servicer shall prepare and forward
to the Funding Agent, on each Monthly Reporting Date, a Monthly Report and an
electronic file of the data contained therein. The Funding Agent shall forward
such Monthly Report and electronic file to the Lenders.
(b)     Any Co-Agent may request that the Funding Agent obtain a listing by
Obligor of all Receivables together with an aging of such Receivables from the
Servicer. Upon receipt of such request from the Funding Agent, the Servicer
shall prepare and forward to the Funding Agent a report containing such
information. The Funding Agent shall deliver such report to the relevant
Co-Agent.




33

--------------------------------------------------------------------------------





Section 8.6.    Servicing Fee. As compensation for the Servicer’s servicing
activities on their behalf, Borrower shall pay the Servicer the Servicing Fee,
which fee shall be paid from Collections in arrears on each Settlement Date in
accordance with Sections 2.2 and 2.3 herein.
ARTICLE IX.
    
AMORTIZATION EVENTS
Section 9.1.    Amortization Events. The occurrence of any one or more of the
following events shall constitute an Amortization Event:
(a)    Any Loan Party or Performance Guarantor shall fail to make any payment or
deposit required to be made by it under the Transaction Documents when due and,
for any such payment or deposit which is not in respect of principal, such
failure continues for 3 consecutive Business Days.
(b)    Any representation, warranty, certification or statement made by
Performance Guarantor or any Loan Party in any Transaction Document to which it
is a party or in any other document delivered pursuant thereto shall prove to
have been materially incorrect when made or deemed made; provided that the
materiality threshold in the preceding clause shall not be applicable with
respect to any representation or warranty that itself contains a materiality
threshold.
(c)    Any Loan Party shall fail to perform or observe any covenant contained in
Section 7.2 or, with respect to Section 8.5, within three days of when due.
(d)    Any Loan Party or Performance Guarantor shall fail to perform or observe
any other covenant or agreement under any Transaction Documents and such failure
shall remain unremedied for 30 days after the earlier of (i) an Executive
Officer of any of such Persons obtaining knowledge thereof, or (ii) written
notice thereof shall have been given to any Loan Party or Performance Guarantor
by any of the Agents.
(e)    Failure of Borrower to pay any Debt (other than the Obligations) when due
or the default by Borrower in the performance of any term, provision or
condition contained in any agreement under which any such Debt was created or is
governed, the effect of which is to cause, or to permit the holder or holders of
such Debt to cause, such Debt to become due prior to its stated maturity; or any
such Debt of Borrower shall be declared to be due and payable or required to be
prepaid (other than by a regularly scheduled payment) prior to the date of
maturity thereof.
(f)    Failure of Performance Guarantor or the Servicer or any of their
respective Subsidiaries (other than Borrower) to pay Debt in excess of
$25,000,000 in aggregate principal amount (hereinafter, “Material Debt”) when
due; or the default by Performance Guarantor or any of its Subsidiaries (other
than Borrower) in the performance of any term, provision or condition contained
in any agreement under which any Material Debt was created or is governed, the
effect of which is to cause, or to permit the holder or holders of such Material
Debt to cause, such Material Debt to become due prior to its stated maturity; or
any Material Debt of Performance Guarantor, the Servicer or any of their
respective Subsidiaries (other than Borrower) shall be declared to be


34

--------------------------------------------------------------------------------





due and payable or required to be prepaid (other than by a regularly scheduled
payment) prior to the date of maturity thereof.
(g)    An Event of Bankruptcy shall occur with respect to Performance Guarantor,
any Originator or any Loan Party.
(h)    As at the end of any Calculation Period:
(i)    the three-month rolling average Delinquency Ratio shall exceed 5.75%,
(ii)    the three-month rolling average Default Ratio shall exceed 3.5%,
(iii)    the three-month rolling average Dilution Ratio shall exceed 6.5%, or
(iv)    Days Sales Outstanding shall exceed 50 days.
(i)    A Change of Control shall occur.
(j)    (i) One or more final judgments for the payment of money in an aggregate
amount of $10,750 or more shall be entered against Borrower or (ii) one or more
final judgments for the payment of money in an amount in excess of $25,000,000,
individually or in the aggregate, shall be entered against Performance Guarantor
or any of its Subsidiaries (other than Borrower) on claims not covered by
insurance or as to which the insurance carrier has denied its responsibility,
and such judgment shall continue unsatisfied and in effect for thirty (30)
consecutive days without a stay of execution.
(k)    The “Termination Date” shall occur under the Receivables Sale Agreement
as to any Originator or any Originator shall for any reason cease to transfer,
or cease to have the legal capacity to transfer, or otherwise be incapable of
transferring Receivables to Borrower under the Receivables Sale Agreement.
(l)    This Agreement shall terminate in whole or in part (except in accordance
with its terms), or shall cease to be effective or to be the legally valid,
binding and enforceable obligation of Borrower, or any Obligor shall directly or
indirectly contest in any manner such effectiveness, validity, binding nature or
enforceability, or the Administrative Agent for the benefit of the Lenders shall
cease to have a valid and perfected first priority security interest in the
Collateral.
(m)    The Aggregate Principal shall exceed the Borrowing Limit for 2
consecutive Business Days.
(n)    The Performance Undertaking shall cease to be effective or to be the
legally valid, binding and enforceable obligation of Performance Guarantor, or
Performance Guarantor shall directly or indirectly contest in any manner such
effectiveness, validity, binding nature or enforceability of its obligations
thereunder.


35

--------------------------------------------------------------------------------





(o)    The Internal Revenue Service shall file notice of a lien pursuant to
Section 6323 of the Tax Code with regard to any of the Collateral and such lien
shall not have been released within fifteen (15) days, or the PBGC shall, or
shall indicate its intention to, file notice of a lien pursuant to Section 4068
of ERISA with regard to any of the Collateral.
(p)    Any Plan of Performance Guarantor or any of its ERISA Affiliates:
(i)    shall fail to be funded in accordance with the minimum funding standard
required by applicable law, the terms of such Plan, Section 412 of the Tax Code
or Section 302 of ERISA for any plan year or a waiver of such standard is sought
or granted with respect to such Plan under applicable law, the terms of such
Plan or Section 412 of the Tax Code or Section 302 of ERISA; or
(ii)    is being, or has been, terminated or the subject of termination
proceedings under applicable law or the terms of such Plan; or
(iii)    shall require Performance Guarantor or any of its ERISA Affiliates to
provide security under applicable law, the terms of such Plan, Section 401 or
412 of the Tax Code or Section 306 or 307 of ERISA; or
(iv)    results in a liability to Performance Guarantor or any of its ERISA
Affiliates under applicable law, the terms of such Plan, or Title IV ERISA,
and there shall result from any such failure, waiver, termination or other event
a liability to the PBGC or a Plan that would have a Material Adverse Effect.
(q)    Any event shall occur which (i) materially and adversely impairs the
ability of the Originators to originate Receivables of a credit quality that is
at least equal to the credit quality of the Receivables sold or contributed to
Borrower on the date of this Agreement or (ii) has, or would be reasonably
expected to have, a Material Adverse Effect.
(r)    Except as otherwise permitted in Section 7.1(j), any Collection Account
fails to be subject to a Collection Account Agreement at any time.
(s)    On or after the Legal Final Maturity Date, the Aggregate Principal is
greater than zero.
Section 9.2.    Remedies. Upon the occurrence and during the continuation of an
Amortization Event: (i) the Administrative Agent, upon the direction of the
Required Committed Lenders, shall replace the Person then acting as Servicer,
(ii) the Administrative Agent may (and, upon direction of the Required Committed
Lenders, the Administrative Agent shall) declare the Amortization Date to have
occurred, whereupon the Aggregate Commitment shall immediately terminate and the
Amortization Date shall forthwith occur, all without demand, protest or further
notice of any kind, all of which are hereby expressly waived by each Loan Party;
provided, however, that upon the occurrence of an Amortization Event described
in Section 9.1(g), the Amortization Date shall automatically occur, without
demand, protest or any notice of any kind, all of which are


36

--------------------------------------------------------------------------------





hereby expressly waived by each Loan Party, (iii) the Administrative Agent may
(and, upon the direction of the Required Committed Lenders, shall) deliver the
Collection Notices to the Collection Banks, (iv) the Administrative Agent may
(and, upon the direction of the Required Committed Lenders, shall) exercise all
rights and remedies of a secured party upon default under the UCC and other
applicable laws, and (v) the Administrative Agent may (and, upon the direction
of the Required Committed Lenders, shall) notify Obligors of the Administrative
Agent’s security interest in the Receivables and other Collateral. The
aforementioned rights and remedies shall be without limitation, and shall be in
addition to all other rights and remedies of the Agents and the Lenders
otherwise available under any other provision of this Agreement, by operation of
law, at equity or otherwise, all of which are hereby expressly preserved,
including, without limitation, all rights and remedies provided under the UCC,
all of which rights shall be cumulative.
ARTICLE X.
    
INDEMNIFICATION
Section 10.1.    Indemnities by the Loan Parties. Without limiting any other
rights that the Administrative Agent, the Funding Agent or any Lender may have
hereunder or under applicable law, (A) Borrower hereby agrees to indemnify (and
pay upon demand to) each of the Agents, each of the Conduits, each of the
Committed Lenders and each of the respective assigns, officers, directors,
agents and employees of the foregoing (each, an “Indemnified Party”) from and
against any and all damages, losses, claims, liabilities, costs, expenses and
for all other amounts payable, including reasonable attorneys’ fees actually
incurred (which attorneys may be employees of the Administrative Agent or such
Lender) and disbursements (all of the foregoing being collectively referred to
as “Indemnified Amounts”) awarded against or incurred by any of them arising out
of or as a result of this Agreement or the acquisition, either directly or
indirectly, by a Lender of an interest in the Receivables, and (B) the Servicer
hereby agrees to indemnify (and pay upon demand to) each Indemnified Party for
Indemnified Amounts awarded against or incurred by any of them arising out of
the Servicer’s activities as Servicer hereunder excluding, however, in all of
the foregoing instances under the preceding clauses (A) and (B):
(a)    Indemnified Amounts to the extent a final judgment of a court of
competent jurisdiction holds that such Indemnified Amounts resulted from gross
negligence or willful misconduct on the part of the Indemnified Party seeking
indemnification;
(b)    Indemnified Amounts to the extent the same includes losses in respect of
Receivables that are uncollectible on account of the insolvency, bankruptcy or
lack of creditworthiness of the related Obligor; or
(c)    Taxes (indemnification for which shall be covered by Section 10.2(b))
other than any Taxes that represent losses, claims, damages, etc. arising from a
non-Tax claim;
provided, however, that nothing contained in this sentence shall limit the
liability of any Loan Party or limit the recourse of the Lenders to any Loan
Party for amounts otherwise specifically provided to be paid by such Loan Party
under the terms of this Agreement. Without limiting the generality of the
foregoing indemnification, Borrower shall indemnify the Agents and the Lenders
for


37

--------------------------------------------------------------------------------





Indemnified Amounts (including, without limitation, losses in respect of
uncollectible receivables, regardless of whether reimbursement therefor would
constitute recourse to such Loan Party) relating to or resulting from:
(i)    any representation or warranty made by any Loan Party or any Originator
(or any officers of any such Person) under or in connection with this Agreement,
any other Transaction Document or any other information or report delivered by
any such Person pursuant hereto or thereto, which shall have been false or
incorrect when made or deemed made;
(ii)    the failure by Borrower, the Servicer or any Originator to comply with
any applicable law, rule or regulation with respect to any Receivable or
Contract related thereto, or the nonconformity of any Receivable or Contract
included therein with any such applicable law, rule or regulation or any failure
of any Originator to keep or perform any of its obligations, express or implied,
with respect to any Contract;
(iii)    any failure of Borrower, the Servicer or any Originator to perform its
duties, covenants or other obligations in accordance with the provisions of this
Agreement or any other Transaction Document;
(iv)    any products liability, personal injury or damage suit, or other similar
claim arising out of or in connection with merchandise, insurance or services
that are the subject of any Contract or any Receivable;
(v)    any dispute, claim, offset or defense (other than a defense related to
the financial condition, or discharge in bankruptcy, of the Obligor) of the
Obligor to the payment of any Receivable (including, without limitation, a
defense based on such Receivable or the related Contract not being a legal,
valid and binding obligation of such Obligor enforceable against it in
accordance with its terms), or any other claim resulting from the sale of the
merchandise or service related to such Receivable or the furnishing or failure
to furnish such merchandise or services;
(vi)    the commingling of Collections of Receivables at any time with other
funds;
(vii)    any investigation, litigation or proceeding related to or arising from
this Agreement or any other Transaction Document, the transactions contemplated
hereby, the use of the proceeds of any Advance, the Collateral or any other
investigation, litigation or proceeding relating to Borrower, the Servicer or
any Originator in which any Indemnified Party becomes involved as a result of
any of the transactions contemplated hereby;
(viii)    any inability to litigate any claim against any Obligor in respect of
any Receivable as a result of such Obligor being immune from civil and
commercial law and suit on the grounds of sovereignty or otherwise from any
legal action, suit or proceeding;
(ix)    any Amortization Event;


38

--------------------------------------------------------------------------------





(x)    any failure of Borrower to acquire and maintain legal and equitable title
to, and ownership of any of the Collateral from the applicable Originator, free
and clear of any Adverse Claim (other than as created hereunder); or any failure
of Borrower to give reasonably equivalent value to any Originator under the
Receivables Sale Agreement in consideration of the transfer by such Originator
of any Receivable, or any attempt by any Person to void such transfer under
statutory provisions or common law or equitable action;
(xi)    any failure to vest and maintain vested in the Administrative Agent for
the benefit of the Lenders, or to transfer to the Administrative Agent for the
benefit of the Secured Parties, a valid first priority perfected security
interests in the Collateral, free and clear of any Adverse Claim (except as
created by the Transaction Documents);
(xii)    the failure to have filed, or any delay in filing, financing statements
or other similar instruments or documents under the UCC of any applicable
jurisdiction or other applicable laws with respect to any Collateral, and the
proceeds thereof, whether at the time of any Advance or at any subsequent time;
(xiii)    any action or omission by any Loan Party which reduces or impairs the
rights of the Administrative Agent or the Lenders with respect to any Collateral
or the value of any Collateral;
(xiv)    any attempt by any Person to void any Advance or the Administrative
Agent’s security interest in the Collateral under statutory provisions or common
law or equitable action;
(xv)    any civil penalty or fine assessed by OFAC against, and all reasonable
costs and expenses (including counsel fees and disbursements) incurred in
connection with defense thereof by the Administrative Agent or any Lender as a
result of the funding of the Commitments or the acceptance of payments due under
the Transaction Documents; and
(xvi)    the failure of any Receivable included in the calculation of the Net
Pool Balance as an Eligible Receivable to be an Eligible Receivable at the time
so included.
Notwithstanding the foregoing, (A) the foregoing indemnification is not intended
to, and shall not, constitute a guarantee of the collectibility or payment of
the Receivables; and (B) nothing in this Section 10.1 shall require Borrower to
indemnify the Indemnified Parties for Receivables which are not collected, not
paid or otherwise uncollectible on account of the insolvency, bankruptcy,
credit-worthiness or financial inability to pay of the applicable Obligor.


39

--------------------------------------------------------------------------------





Section 10.2.    Increased Cost and Reduced Return
(a)    If after the date hereof, any Affected Entity shall be charged any fee,
expense or increased cost on account of any Regulatory Change (i) that subjects
such Affected Entity to any Taxes on or with respect to any Funding Agreement or
such Affected Entity’s obligations under any Funding Agreement, or on or with
respect to the Receivables, or changes the basis of taxation of payments to such
Affected Entity of any amounts payable under any Funding Agreement (except
Excluded Taxes or Indemnified Taxes) or (ii) that imposes, modifies or deems
applicable any reserve, assessment, insurance charge, special deposit or similar
requirement against assets of, deposits with or for the account of such Affected
Entity, or credit extended by such Affected Entity pursuant to any Funding
Agreement or (iii) that imposes any other condition the result of which is to
increase the cost to such Affected Entity of performing its obligations under
any Funding Agreement, or to reduce the rate of return on such Affected Entity’s
capital as a consequence of its obligations under any Funding Agreement, or to
reduce the amount of any sum received or receivable by such Affected Entity
under any Funding Agreement or to require any payment calculated by reference to
the amount of interests or loans held or interest received by it, then, upon
demand by the applicable Co-Agent, on behalf of such Affected Entity, and
receipt by Borrower of a certificate as to such amounts (to be conclusive absent
manifest error), Borrower shall pay to such Co-Agent, as applicable, for the
benefit of such Affected Entity, such amounts charged to such Affected Entity or
such amounts to otherwise compensate such Affected Entity for such increased
cost or such reduction. Notwithstanding anything herein to the contrary, (x) the
Dodd-Frank Wall Street Reform and Consumer Protection Act of 2010 and all
requests, rules, guidelines or directives thereunder or issued in connection
therewith (collectively, “Dodd Frank Act”) (whether or not having the force of
law) as well as (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel II or Basel III
(collectively, “Basel Accords”) (whether or not having the force of law), shall
be deemed to be a “Regulatory Change” if enacted, adopted, issued, complied
with, applied or implemented after the date hereof.
(b)    (i) If the Borrower shall be required by applicable law to deduct any
Taxes from any payments made to any Affected Entity, then (a) if such Tax is an
Indemnified Tax, the sum payable shall be increased as necessary so that, after
making all required deductions (including deductions applicable to additional
sums payable under this Section 10.2), such Affected Entity receives an amount
equal to the sum it would have received had no such deductions been made, (b)
Borrower shall be entitled to make such deductions and (c) Borrower shall timely
pay the full amount deducted to the relevant Governmental Authority in
accordance with applicable law. As soon as practicable, but in no event more
than 30 days after any payment of such Indemnified Taxes by Borrower to a
Governmental Authority, Borrower shall deliver to the Administrative Agent or
the applicable Co-Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent or such Co-Agent, as the case may be.


40

--------------------------------------------------------------------------------





(ii)    The Borrower agrees to pay any and all present or future stamp, court or
documentary taxes and any other excise or property taxes or charges or similar
levies which arise from any payment made under any Transaction Document or from
the execution, delivery, performance, enforcement or registration of, or
otherwise with respect to, any Transaction Document (except any such taxes
imposed as a result of a present or former connection between the Affected
Entity and the jurisdiction imposing such tax that are imposed with respect to
an assignment other than a connection arising from such Affected Entity having
entered into this Agreement) (hereinafter referred to as “Other Taxes”). The
Borrower shall not be required to make payment under this Section 10.2(b)(ii) to
the extent paid under Section 10.1.
(iii)    If any Taxes are payable or paid by any Affected Entity (including
Taxes imposed or asserted on or attributable to any amounts payable under this
Section 10.2) or are required to be withheld, deducted or paid from or in
respect of any sum payable under any Transaction Document to any Affected
Entity, to the extent such Taxes are Indemnified Taxes or Other Taxes, the
Borrower shall also pay to such Affected Entity at the time interest is paid,
such additional amount that such Affected Entity reasonably determines is
necessary to preserve the after-tax yield (after factoring in all taxes
attributable solely and directly to income derived from the transaction
effectuated by the Transaction Documents, including taxes imposed on or measured
by net income) that such Affected Entity would have received if such Indemnified
Taxes or Other Taxes had not been imposed. The Borrower shall not be required to
make payment under this Section 10.2(b)(iii) to the extent paid under Section
10.1, 10.2(b)(i) or 10.2(b)(ii).
(c)    Each Lender shall severally indemnify the Administrative Agent, within 10
days after demand therefor, for (i) any Indemnified Taxes or Other Taxes
attributable to such Lender (but only to the extent that the Borrower has not
already indemnified the Administrative Agent for such Indemnified Taxes or Other
Taxes and without limiting the obligation of the Borrower to do so), (ii) any
Taxes attributable to such Lender’s failure to comply with the provisions of
Section 12.4 relating to the maintenance of a Participant Register and (iii) any
Excluded Taxes attributable to such Lender, in each case, that are payable or
paid by the Administrative Agent in connection with any Transaction Document,
and any reasonable expenses arising therefrom or with respect thereto, whether
or not such Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. A certificate as to the amount of such payment or
liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Transaction Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this paragraph (c).
(d)    Any Affected Entity that is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under any Transaction Document
shall deliver to the Borrower, Servicer, and Administrative Agent at the time or
times reasonably requested by the Borrower, Servicer, or Administrative Agent
and at the time or times prescribed by applicable law, such properly completed
and executed documentation reasonably requested by the Borrower, Servicer, or
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding. In addition, any Affected Entity, if
reasonably requested by the


41

--------------------------------------------------------------------------------





Borrower, Servicer, or Administrative Agent, shall deliver such other
documentation prescribed by applicable law or reasonably requested by the
Borrower, Servicer, or Administrative Agent as will enable the Borrower,
Servicer, or Administrative Agent to determine whether or not such Affected
Entity is subject to backup withholding or information reporting requirements.
Notwithstanding anything to the contrary in the preceding two sentences, the
completion, execution and submission of such documentation (other than such
documentation set forth in Section 10.2(d)(i), (ii) or (iv) below) shall not be
required if in the Affected Entity’s reasonable judgment such completion,
execution or submission would subject such Affected Entity to any material
unreimbursed cost or expense or would materially prejudice the legal or
commercial position of such Affected Entity. Each Affected Entity agrees that if
any form or certification it previously delivered expires or becomes obsolete or
inaccurate in any respect, it shall update such form or certification or
promptly notify the Borrower, Servicer, and Administrative Agent in writing of
its legal inability to do so. Without limiting the generality of the foregoing:
(i)    any Affected Entity that is a U.S. Person shall deliver to the Borrower,
Servicer, and Administrative Agent on or prior to the date on which such
Affected Entity becomes party to this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower, Servicer, and
Administrative Agent), executed copies of IRS Form W-9 (or any successor form)
certifying that such Affected Entity is exempt from U.S. federal backup
withholding tax;
(ii)    any Affected Entity that is not a U.S. Person shall, to the extent it is
legally entitled to do so, deliver to the Borrower, Servicer, and Administrative
Agent (in such number of copies as shall be requested by the recipient) on or
prior to the date on which such Affected Entity becomes party to this Agreement
(and from time to time thereafter upon the reasonable request of the Borrower,
Servicer, and Administrative Agent), whichever of the following is applicable:
(1)    in the case of an Affected Entity claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Transaction Document, executed copies of IRS Form W-8BEN or
W-8BEN-E, as applicable (or any successor form) establishing an exemption from,
or reduction of, U.S. federal withholding Tax pursuant to the “interest” article
of such tax treaty and (y) with respect to any other applicable payments under
any Transaction Document, IRS Form W-8BEN or W-8BEN-E, as applicable (or any
successor form) establishing an exemption from, or reduction of, U.S. federal
withholding Tax pursuant to the “business profits” or “other income” article of
such tax treaty;
(2)    executed copies of IRS Form W-8ECI (or any successor form);
(3)    in the case of an Affected Entity claiming the benefits of the exemption
for portfolio interest under Section 871(h) or Section 881(c) of the Tax Code,
(x) a certificate satisfactory to Borrower, Servicer, and Administrative Agent
to the effect that such Affected Entity is not a “bank” within the meaning of


42

--------------------------------------------------------------------------------





Section 881(c)(3)(A) of the Tax Code, a “10 percent shareholder” of the Borrower
within the meaning of Section 871(h)(3)(B) or Section 881(c)(3)(B) of the Tax
Code, or a “controlled foreign corporation” described in Section 881(c)(3)(C) of
the Tax Code (a “U.S. Tax Compliance Certificate”) and (y) executed copies of
IRS Form W-8BEN or W-8BEN-E, as applicable (or any successor form); or
(4)    to the extent an Affected Entity is not the beneficial owner, executed
copies of IRS Form W-8IMY (or any successor form), accompanied by IRS Form
W-8ECI, IRS Form W-8BEN or W-8BEN-E, as applicable (or any successor forms), a
U.S. Tax Compliance Certificate, IRS Form W-9, and/or other certification
documents from each beneficial owner, as applicable; provided that if the
Affected Entity is a partnership and one or more direct or indirect partners of
such Affected Entity are claiming the portfolio interest exemption, such
Affected Entity may provide a U.S. Tax Compliance Certificate on behalf of each
such direct and indirect partner;
(iii)    any Affected Entity (and its respective Co-Agent) shall, to the extent
it is legally entitled to do so, deliver to the Borrower, Servicer, and
Administrative Agent (in such number of copies as shall be requested by the
recipient) on or prior to the date on which such Affected Entity becomes a
Affected Entity under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower, Servicer, and Administrative Agent),
executed copies of any other form prescribed by applicable law as a basis for
claiming exemption from or a reduction in U.S. federal withholding Tax, duly
completed, together with such supplementary documentation as may be prescribed
by applicable law to permit the Borrower, Servicer, or Administrative Agent to
determine the withholding or deduction required to be made; and
(iv)     If a payment made to an Affected Entity under any Transaction Document
would be subject to U.S. Federal withholding Tax imposed by FATCA if such
Affected Entity were to fail to comply with the applicable reporting
requirements of FATCA (including those contained in Section 1471(b) or 1472(b)
of the Tax Code, as applicable), such Affected Entity (and its respective
Co-Agent) shall deliver to the Borrower, Servicer and Administrative Agent at
the time or times prescribed by law and at such time or times reasonably
requested by the Borrower, Servicer or the Administrative Agent such
documentation prescribed by applicable law (including as prescribed by Section
1471(b)(3)(C)(i) of the Tax Code) and such additional documentation reasonably
requested by the Borrower, Servicer or the Administrative Agent as may be
necessary for the Borrower, Servicer or the Administrative Agent to comply with
their obligations under FATCA and to determine that such Affected Entity has
complied with such Affected Entity’s obligations under FATCA or to determine the
amount to deduct and withhold from such payment. Solely for purposes of this
clause (d), “FATCA” shall include any amendments made to FATCA after the date of
this Agreement.
(e)    If any Affected Entity receives a refund in respect of any Indemnified
Taxes as to which it has been indemnified by Borrower or with respect to which
Borrower has paid additional amounts, in each case pursuant to this Section, it
shall promptly repay such refund to


43

--------------------------------------------------------------------------------





Borrower (to the extent of amounts that have been paid by Borrower (or the
Servicer, on its behalf) under this Section with respect to such refund), net of
all out-of-pocket expenses (including Taxes imposed with respect to such refund)
of such Affected Entity and without interest (other than interest paid by the
relevant taxing authority with respect to such refund); provided, however, that
Borrower (or the Servicer, on its behalf) upon the request of such Affected
Entity, agrees to return such refund (plus penalties, interest or other charges)
to such Affected Entity in the event such Affected Entity or the Administrative
Agent is required to repay such refund. Nothing in this Section shall obligate
any Affected Entity to apply for any such refund. This paragraph shall not be
construed to require any Affected Entity to make available its Tax returns (or
any other information relating to its Taxes that it deems confidential) to the
Borrower or any other Person.
(f)    Servicer and the Borrower acknowledge that, in connection with the
funding of the Loan, or any portion thereof, by a Conduit, the Administrative
Agent may be required to obtain commercial paper ratings affirmation(s). Each of
the Servicer and the Borrower agrees that it will (i) cooperate with the
Administrative Agent and any rating agency involved in the issuance of such
rating, (ii) amend and/or supplement the terms of this Agreement and the other
Transaction Documents that define, employ or relate to the term “Borrowing
Base”, “Eligible Receivable,” “Loss Reserve,” “Dilution Reserve,” “Interest
Reserve,” “Servicing Reserve,” “Servicing Fee Rate,” “Required Reserve” or
“Required Reserve Factor Floor”, or any defined term utilized in the definitions
of such terms, in each case, as required by such rating agency in connection
with the issuance of such rating (as so amended or supplemented, the “Revised
Documents”), and (iii) take all actions required to ensure that (A) it is in
compliance with all material provisions, representation, warranties and
covenants of the Revised Documents applicable to it, (B) no Unmatured
Amortization Event, Amortization Event, or any event that, with the giving of
notice or the lapse of time, or both, would constitute a Unmatured Amortization
Event or Amortization Event exists under the Revised Documents and (C) all other
requirements under the Revised Documents relating to the funding of the Loan or
the ownership of any Receivable have been complied with. The Borrower shall pay
in immediately available funds to the Administrative Agent, all costs and
expenses in connection with this Section 10.2, including, without limitation,
the initial fees payable to such rating agency or agencies in connection with
providing such rating and all ongoing fees payable to the rating agency or
agencies for their continued monitoring of such rating.
(g)    For purposes of this Section 10.2, the term “Affected Entity” shall
include any assignee pursuant to Section 12.1.


44

--------------------------------------------------------------------------------





Section 10.3.    Other Costs and Expenses. Subject to Section 7.1(d), Borrower
shall pay to the Agents and the Conduits on demand all costs and out-of-pocket
expenses in connection with the preparation, execution, delivery and
administration of this Agreement, the transactions contemplated hereby and the
other documents to be delivered hereunder, including without limitation, the
reasonable fees and out-of-pocket expenses of legal counsel for the Agents and
the Conduits (which such counsel may be employees of the Agents or the Conduits)
with respect thereto and with respect to advising the Agents and the Conduits as
to their respective rights and remedies under this Agreement. Borrower shall pay
to the Agents on demand any and all costs and expenses of the Agents and the
Lenders, if any, including reasonable counsel fees and expenses actually
incurred in connection with the enforcement of this Agreement and the other
documents delivered hereunder and in connection with any restructuring or
workout of this Agreement or such documents, or the administration of this
Agreement following an Amortization Event. Notwithstanding anything to the
contrary contained herein, the parties hereto agree that in no event shall the
Borrower be obligated to pay the fees and expenses of more than one legal
counsel in respect of the Lenders, which counsel shall be counsel for the
Administrative Agent.
ARTICLE XI.
    
THE AGENTS
Section 11.1.    Authorization and Action.
(a)    Each Lender and its Co-Agent hereby irrevocably designates and appoints
Coöperatieve Rabobank, U.A., New York Branch as Funding Agent hereunder and
under the other Transaction Documents to which the Funding Agent is a party and
authorizes the Funding Agent to take such action on its behalf under the
provisions of the Transaction Documents and to exercise such powers and perform
such duties as are expressly delegated to the Funding Agent by the terms of the
Transaction Documents, together with such other powers as are reasonably
incidental thereto. Each Unaffiliated Committed Lender and each Committed Lender
in any Conduit Group hereby designates the Person designated on the Lender
Supplement as Co-Agent for such Unaffiliated Committed Lender or Conduit Group,
as applicable, as agent for such Person hereunder and authorizes such Person to
take such actions as agent on its behalf and to exercise such powers as are
delegated to the Co-Agent for such Person by the terms of this Agreement
together with such powers as are reasonably incidental thereto. Each Lender and
each Co-Agent that becomes a party to this Agreement after the date hereof shall
designate and appoint the Funding Agent, as its agent and authorizes the Funding
Agent to take such action on its behalf under the provision of the Transaction
Documents, and to exercise such powers and perform such duties as are expressly
delegated to such agent by the terms of the Transaction Documents, together with
such other powers as are reasonably incidental thereto. Each Lender and its
Co-Agent hereby irrevocably designates and appoints Coöperatieve Rabobank, U.A.,
New York Branch as Administrative Agent hereunder and under the Transaction
Documents to which the Administrative Agent is a party, and each Lender and each
Co-Agent that becomes a party to this Agreement hereafter ratifies such
designation and appointment and authorizes the Administrative Agent to take such
action on its behalf under the provisions of the Transaction Documents and to
exercise such powers and perform such duties as are expressly delegated to the
Administrative Agent by the terms of the Transaction Documents,


45

--------------------------------------------------------------------------------





together with such other powers as are reasonably incidental thereto.
Notwithstanding any provision to the contrary elsewhere in this Agreement, none
of the Agents shall have any duties or responsibilities, except those expressly
set forth in the Transaction Documents to which it is a party, or any fiduciary
relationship with any Lender, and no implied covenants, functions,
responsibilities, duties, obligations or liabilities on the part of such Agent
shall be read into any Transaction Document or otherwise exist against such
Agent. In addition, the Administrative Agent is hereby authorized by each
Lender, each Co-Agent and the Funding Agent to consent to (i) any amendments or
restatements to the Certificate of Incorporation of Borrower to the extent such
amendments or restatements are not prohibited by Section 7.1(i)(xxix) and (ii)
any amendments or modifications of the bylaws of the Borrower.
(b)    The provisions of this Article XI are solely for the benefit of the
Agents and the Lenders, and none of the Loan Parties shall have any rights as a
third-party beneficiary or otherwise under any of the provisions of this Article
XI, except that this Article XI shall not affect any obligations which any of
the Agents or Lenders may have to any of the Loan Parties under the other
provisions of this Agreement.
(c)    In performing its functions and duties hereunder, (i) the Funding Agent
shall act solely as the agent of the Lenders and Co-Agents and does not assume
nor shall be deemed to have assumed any obligation or relationship of trust or
agency with or for any of the Loan Parties or any of their respective successors
and assigns, (ii) each Co-Agent shall act solely as agent for its related
Committed Lender or the Lenders in its Conduit Group, as applicable, and does
not assume nor shall be deemed to have assumed any obligation or relationship of
trust or agency with or for any of the Loan Parties or any other Lenders or any
of their respective successors or assigns, and (iii) the Administrative Agent
shall act solely as the agent of the Lenders and the Co-Agents and does not
assume nor shall be deemed to have assumed any obligation or relationship of
trust or agency with or for any of the Loan Parties or any of their respective
successors and assigns.
Section 11.2.    Delegation of Duties. Each of the Agents may execute any of its
duties under any Liquidity Agreement to which it is a party and each Transaction
Document by or through agents or attorneys-in-fact and shall be entitled to
advice of counsel concerning all matters pertaining to such duties. None of the
Agents shall be responsible for the negligence or misconduct of any agents or
attorneys-in-fact selected by it with reasonable care.


46

--------------------------------------------------------------------------------





Section 11.3.    Exculpatory Provisions. None of the Agents nor any of their
directors, officers, agents or employees shall be (i) liable for any action
lawfully taken or omitted to be taken by it or them under or in connection with
this Agreement or any other Transaction Document (except for its, their or such
Person’s own gross negligence or willful misconduct), or (ii) responsible in any
manner to any of the Lenders or other Agents for any recitals, statements,
representations or warranties made by any Loan Party contained in this
Agreement, any other Transaction Document or any certificate, report, statement
or other document referred to or provided for in, or received under or in
connection with, this Agreement, or any other Transaction Document or for the
value, validity, effectiveness, genuineness, enforceability or sufficiency of
this Agreement, or any other Transaction Document or any other document
furnished in connection herewith or therewith, or for any failure of any Loan
Party to perform its obligations hereunder or thereunder, or for the
satisfaction of any condition specified in Article VI, or for the perfection,
priority, condition, value or sufficiency of any collateral pledged in
connection herewith. None of the Agents shall be under any obligation to any
other Agent or any Lender to ascertain or to inquire as to the observance or
performance of any of the agreements or covenants contained in, or conditions
of, this Agreement or any other Transaction Document, or to inspect the
properties, books or records of the Loan Parties. None of the Agents shall be
deemed to have knowledge of any Amortization Event or Unmatured Amortization
Event unless such Agent has received notice from Borrower, another Agent or a
Lender.
Section 11.4.    Reliance by Agents.
(a)    Each of the Agents shall in all cases be entitled to rely, and shall be
fully protected in relying, upon any document or conversation believed by it to
be genuine and correct and to have been signed, sent or made by the proper
Person or Persons and upon advice and statements of legal counsel (including,
without limitation, counsel to Borrower), independent accountants and other
experts selected by such Agent. Each of the Agents shall in all cases be fully
justified in failing or refusing to take any action under this Agreement or any
other Transaction Document unless it shall first receive such advice or
concurrence of such of the Lenders or Committed Lenders in its Conduit Group as
it deems appropriate and it shall first be indemnified to its satisfaction by
the Committed Lenders in its Conduit Group against any and all liability, cost
and expense which may be incurred by it by reason of taking or continuing to
take any such action, provided that unless and until an Agent shall have
received such advice, such Agent may take or refrain from taking any action, as
such Agent shall deem advisable and in the best interests of the Lenders.
(b)    Each of the Administrative Agent and the Funding Agent shall in all cases
be fully protected in acting, or in refraining from acting, in accordance with a
request of the Required Committed Lenders or all of the Lenders, as applicable,
and such request and any action taken or failure to act pursuant thereto shall
be binding upon all the Lenders.
(c)    Any action taken by any of the Agents in accordance with Section 11.4
shall be binding upon all of the Agents and the Lenders.


47

--------------------------------------------------------------------------------





Section 11.5.    Non-Reliance on Other Agents and Other Lenders. Each Lender
expressly acknowledges that none of the Agents or other Lenders, nor any of
their respective officers, directors, employees, agents, attorneys-in-fact or
affiliates, has made any representations or warranties to it and that no act by
any Agent or other Lender hereafter taken, including, without limitation, any
review of the affairs of any Loan Party, shall be deemed to constitute any
representation or warranty by such Agent or such other Lender. Each Lender
represents and warrants to each Agent that it has made and will make,
independently and without reliance upon any Agent or any other Lender and based
on such documents and information as it has deemed appropriate, its own
appraisal of and investigation into the business, operations, property,
prospects, financial and other conditions and creditworthiness of Borrower and
made its own decision to enter into its Liquidity Agreement (if applicable), the
Transaction Documents and all other documents related thereto.
Section 11.6.    Reimbursement and Indemnification. Each of the Committed
Lenders agree to reimburse and indemnify (a) its applicable Co-Agent, (b) the
Funding Agent and its officers, directors, employees, representatives and agents
and (c) the Administrative Agent and its officers, directors, employees,
representatives and agents ratably in accordance with their respective
Commitments, to the extent not paid or reimbursed by the Loan Parties (i) for
any amounts for which such Agent, acting in its capacity as Agent, is entitled
to reimbursement by the Loan Parties hereunder and (ii) for any other expenses
incurred by such Agent, in its capacity as Agent and acting on behalf of the
Lenders, in connection with the administration and enforcement of its Liquidity
Agreements and the Transaction Documents.
Section 11.7.    Agents in their Individual Capacities. Each of the Agents and
its Affiliates may make loans to, accept deposits from and generally engage in
any kind of business with Borrower or any Affiliate of Borrower as though such
Agent were not an Agent hereunder. With respect to the making of Loans pursuant
to this Agreement, each of the Agents shall have the same rights and powers
under any Liquidity Agreement to which it is a party and the Transaction
Documents in its individual capacity as any Lender and may exercise the same as
though it were not an Agent, and the terms “Committed Lender,” “Lender,”
“Committed Lenders” and “Lenders” shall include each of the Agents in its
individual capacity.
Section 11.8.    Conflict Waivers. Each Co-Agent acts, or may in the future act:
(i) as administrative agent for such Co-Agent’s Conduit, (ii) as issuing and
paying agent for such Conduit’s Commercial Paper, (iii) to provide credit or
liquidity enhancement for the timely payment for such Conduit’s Commercial Paper
and (iv) to provide other services from time to time for such Conduit
(collectively, the “Co-Agent Roles”). Without limiting the generality of
Sections 11.1 and 11.8, each of the other Agents and the Lenders hereby
acknowledges and consents to any and all Co-Agent Roles and agrees that in
connection with any Co-Agent Role, a Co-Agent may take, or refrain from taking,
any action which it, in its discretion, deems appropriate, including, without
limitation, in its role as administrative agent for its Conduit, the giving of
notice to the Committed Lenders in its Conduit Group of a mandatory purchase
pursuant to the applicable Liquidity Agreement for such Conduit Group, and
hereby acknowledges that neither the applicable Co-Agent nor any of its
Affiliates has any fiduciary duties hereunder to any Lender (other than its
Conduit) arising out of any Co-Agent Roles.


48

--------------------------------------------------------------------------------





Section 11.9.    UCC Filings. Each of the Secured Parties hereby expressly
recognizes and agrees that the Administrative Agent may be listed as the
assignee or secured party of record on the various UCC filings required to be
made under the Transaction Documents in order to perfect their respective
interests in the Collateral, that such listing shall be for administrative
convenience only in creating a record or nominee holder to take certain actions
hereunder on behalf of the Secured Parties and that such listing will not affect
in any way the status of the Secured Parties as the true parties in interest
with respect to the Collateral. In addition, such listing shall impose no duties
on the Administrative Agent other than those expressly and specifically
undertaken in accordance with this Article XI.
Section 11.10.    Successor Administrative Agent. The Administrative Agent, upon
five (5) days’ notice to the Loan Parties, the other Agents and the Lenders, may
voluntarily resign and may be removed at any time, with or without cause, by
Committed Lenders holding in the aggregate at least sixty-six and two-thirds
percent (66 2/3%) of the Aggregate Commitment (excluding the Commitment of
Rabobank) and the Borrower. If the Administrative Agent (other than Rabobank)
shall voluntarily resign or be removed as Agent under this Agreement, then the
Required Committed Lenders during such five-day period shall appoint, with the
consent of Borrower from among the remaining Committed Lenders, a successor
Administrative Agent, whereupon such successor Administrative Agent shall
succeed to the rights, powers and duties of the Administrative Agent and the
term “Administrative Agent” shall mean such successor agent, effective upon its
appointment, and the former Administrative Agent’s rights, powers and duties as
Administrative Agent shall be terminated, without any other or further act or
deed on the part of such former Administrative Agent or any of the parties to
this Agreement. Upon resignation or replacement of any Agent in accordance with
this Section 11.10, the retiring Administrative Agent shall execute such UCC-3
assignments and amendments, and assignments and amendments of any Liquidity
Agreement to which it is a party and the Transaction Documents, as may be
necessary to give effect to its replacement by a successor Administrative Agent.
After any retiring Administrative Agent’s resignation hereunder as
Administrative Agent, the provisions of this Article XI and Article X shall
inure to its benefit as to any actions taken or omitted to be taken by it while
it was Administrative Agent under this Agreement.
Section 11.11.    Successor Funding Agent. The Funding Agent, upon five (5)
days’ notice to the Loan Parties, the other Agents and the Lenders, may
voluntarily resign and may be removed at any time, with or without cause, by
Committed Lenders holding in the aggregate at least sixty-six and two-thirds
percent (66 2/3%) of the Aggregate Commitment and the Borrower. If the Funding
Agent (other than Rabobank) shall voluntarily resign or be removed as Funding
Agent under this Agreement, then the Required Committed Lenders during such
five-day period shall appoint, with the consent of Borrower from among the
remaining Committed Lenders, a successor Funding Agent, whereupon such successor
Funding Agent shall succeed to the rights, powers and duties of the Funding
Agent and the term “Funding Agent” shall mean such successor agent, effective
upon its appointment, and the former Funding Agent’s rights, powers and duties
as Funding Agent shall be terminated, without any other or further act or deed
on the part of such former Funding Agent or any of the parties to this
Agreement. After any retiring Funding Agent’s resignation hereunder as Funding
Agent, the provisions of this Article XI and Article X shall inure to its
benefit as to any actions taken or omitted to be taken by it while it was
Funding Agent under this Agreement.


49

--------------------------------------------------------------------------------





ARTICLE XII.
    
ASSIGNMENTS; PARTICIPATIONS; REMOVAL
Section 12.1.    Assignments.
(a)    Each of the Agents, the Loan Parties and the Committed Lenders hereby
agrees and consents to the complete or partial assignment by each Conduit of all
or any portion of its rights under, interest in, title to and obligations under
this Agreement to the Committed Lenders in its Conduit Group pursuant to its
Liquidity Agreement.
(b)    Any Committed Lender may at any time and from time to time assign to one
or more Persons (each, a “Purchasing Committed Lender”) all or any part of its
rights and obligations under this Agreement pursuant to an assignment agreement
substantially in the form set forth in Exhibit V hereto (an “Assignment
Agreement”) executed by such Purchasing Committed Lender and such selling
Committed Lender; provided, however, that any assignment of a Committed Lender’s
rights and obligations hereunder shall include a pro rata assignment of its
rights and obligations under the applicable Liquidity Agreement (if any). The
consent of the applicable Conduit shall be required prior to the effectiveness
of any such assignment by a Committed Lender in such Conduit’s Conduit Group.
Prior to the occurrence of the Amortization Date as a result of an Amortization
Event, each assignee of a Committed Lender must (i) be (x) an Eligible Assignee
or (y) an assignee with respect to which Borrower has provided prior written
consent (such consent not to be unreasonably withheld or delayed) and (ii) agree
to deliver to the applicable Co-Agent, as the case may be, promptly following
any request therefor by such Person, an enforceability opinion in form and
substance satisfactory to such Person. Upon delivery of an executed Assignment
Agreement to the applicable Co-Agent, such selling Committed Lender shall be
released from its obligations hereunder and, if applicable, under its Liquidity
Agreement to the extent of such assignment. Thereafter the Purchasing Committed
Lender shall for all purposes be a Committed Lender party to this Agreement and,
if applicable, its Conduit Group’s Liquidity Agreement and shall have all the
rights and obligations of a Committed Lender hereunder and thereunder to the
same extent as if it were an original party hereto and thereto and no further
consent or action by Borrower, the Lenders or the Agents shall be required.
(c)    [Reserved].
(d)    (i)    Notwithstanding anything to the contrary contained herein, each of
the Committed Lenders agrees that in the event that it shall become a Defaulting
Lender, then until such time as such Committed Lender is no longer a Defaulting
Lender, to the extent permitted by applicable law, such Defaulting Lender’s
right to vote in respect of any amendment, consent or waiver of the terms of
this Agreement or any other Transaction Document or to direct any action or
inaction of the Administrative Agent or the Funding Agent or to be taken into
account in the calculation of the Required Committed Lenders shall be suspended
at all times that such Committed Lender remains a Defaulting Lender; provided,
however, that, except as otherwise set forth in this Section 12.1(d), the
foregoing suspension shall not empower Lenders that are not Defaulting Lenders
to increase a Defaulting Lender’s Commitment, decrease the rate of interest or
fees applicable to, or


50

--------------------------------------------------------------------------------





extend the maturity date of such Defaulting Lender’s Advances or other
Obligations owing to such Lender, in each case, without such Lender’s consent.
No Commitment of any Committed Lender shall be increased or otherwise affected,
and except as otherwise expressly provided in this Section 12.1(d), performance
by the Borrower of its obligations hereunder and under the other Transaction
Documents shall not be excused or otherwise modified, as a result of the
operation of this Section 12.1(d).
(i)    To the extent that any Committed Lender is a Defaulting Lender with
respect to an Advance, the Borrower may deliver a notice to the Funding Agent
specifying the date of such Advance, the identity of the Defaulting Lender and
the portion of such Advance that the Defaulting Lender failed to fund, which
notice shall be deemed to be an additional Borrowing Notice in respect of such
unfunded portion of such Advance, and each Committed Lender (or its related
Conduit, if applicable, and acting in its sole discretion) shall, to the extent
of its remaining unfunded Commitment and subject to the continued fulfillment of
all applicable conditions precedent set forth herein with respect to such
Advance, fund its Percentage (recomputed by excluding the Commitment of
Defaulting Lenders from the Aggregate Commitment) of such unfunded portion of
such Advance not later than 2:30 p.m. (New York City time) on the Business Day
following the date of such notice.
(ii)    Until the Defaulting Lender Excess of a Defaulting Lender has been
reduced to zero, any payment of the principal of any Loan to a Defaulting Lender
shall, unless the Required Committed Lenders agree otherwise, be applied first
(1) ratably, to the reduction of the Loans funding any defaulted portion of
Advances pursuant to Section 12.1(d)(ii) and then (2) ratably to reduce the
Loans of each of the Lenders that are not Defaulting Lenders in accordance with
the principal amount (if any) thereof. Subject to the preceding sentence, any
amount paid by or on behalf of the Borrower for the account of a Defaulting
Lender under this Agreement or any other Transaction Document will not be paid
or distributed to such Defaulting Lender, but will instead be applied to the
making of payments from time to time in the following order of priority until
such Defaulting Lender has ceased to be a Defaulting Lender as provided below:
first, to the funding of any portion of any Advance in respect of which such
Defaulting Lender has failed to fund as required by this Agreement, as
determined by the Administrative Agent; second, held in a segregated subaccount
of the Collection Account as cash collateral for future funding obligations of
the Defaulting Lender in respect of Advances under this Agreement; and third,
after the termination of the Commitments and payment in full of all Obligations,
to such Defaulting Lender or as a court of competent jurisdiction may otherwise
direct.
(iii)    During any period that a Committed Lender is a Defaulting Lender, the
Borrower shall not accrue or be required to pay, and such Defaulting Lender
shall not be entitled to receive, the Unused Fee (as defined in the Fee Letter)
otherwise payable to such Defaulting Lender under this Agreement or the
Transaction Documents at any time, or with respect to any period, that such
Committed Lender is a Defaulting Lender.


51

--------------------------------------------------------------------------------





(iv)    During any period that a Committed Lender is a Defaulting Lender, the
Borrower may, by giving written notice thereof to the Administrative Agent, the
Funding Agent and such Defaulting Lender, require such Defaulting Lender, at the
cost and expense of the Borrower, to assign and delegate, without recourse (in
accordance with and subject to the restrictions contained in, and consents
required by, this Article XII), (i) all and not less than all of its interests,
rights and obligations under this Agreement and the Transaction Documents to an
assignee or assignees that shall assume such obligations (which assignee may be
another Lender, if such other Lender accepts such assignment) in whole or (ii)
all of its interests, rights and obligations under this Agreement and the
Transaction Documents with respect to all prospective Commitments, including any
unfunded Commitment as of the date of such assignment. No party hereto shall
have any obligation whatsoever to initiate any such complete or partial
replacement or to assist in finding an assignee. In connection with any such
complete or partial assignment, such Defaulting Lender shall promptly execute
all documents reasonably requested to effect such assignment, including an
appropriate Assignment Agreement. No such assignment shall be effective unless
and until, in addition to the other conditions thereto set forth herein, (A) to
the extent that the assignee is assuming all of the interests, rights and
obligations of the Defaulting Lender, the parties to the assignment shall make
such additional payments in an aggregate amount sufficient, upon distribution
thereof as appropriate (which may be outright payment, purchases by the assignee
of participations, or other compensating actions, including funding, with the
consent of the Borrower and the Administrative Agent, the applicable Percentage
of Advances previously requested but not funded by the Defaulting Lender, to
each of which the applicable assignee and assignor hereby irrevocably consent),
to (x) pay and satisfy in full all payment liabilities then owed by such
Defaulting Lender to the Borrower or any Lender hereunder (and interest accrued
thereon), and (y) acquire (and fund as appropriate) the Loans made by such
Defaulting Lender or members of such Defaulting Lender Group, as applicable, (B)
to the extent that the assignee is assuming all of the interests, rights and
obligations of the Defaulting Lender, such Defaulting Lender or members of such
Defaulting Lender Group, as applicable, shall have received payment of an amount
equal to all of its Loans outstanding, accrued interest thereon, accrued fees
(subject to Section 12.1(d)(iv)) and all other amounts, including any Breakage
Costs, payable to it and its Affected Parties hereunder and the other
Transaction Documents through (but excluding) the date of such assignment from
the assignee or the Borrower, and (C) such assignment does not conflict with
applicable law. Notwithstanding the foregoing, in the event that any assignment
of rights and obligations of any Defaulting Lender hereunder shall become
effective under applicable law without compliance with the provisions of this
paragraph, then the assignee of such interest shall be deemed to be a Defaulting
Lender for all purposes of this Agreement until such compliance occurs.
(v)    If the Borrower, Servicer, and the Administrative Agent agree in writing
in their discretion that a Committed Lender that is a Defaulting Lender should
no longer be deemed to be a Defaulting Lender, the Administrative Agent will so
notify the Lenders, the Co-Agents and the Funding Agent, whereupon as of the
effective date specified in such notice and subject to any conditions set forth
therein, such Committed


52

--------------------------------------------------------------------------------





Lender will, to the extent applicable, purchase such portion of outstanding
Advances of the other Lenders and make such other adjustments as the Funding
Agent may reasonably determine to be necessary to cause the interest of the
Lenders in the Aggregate Principal to be on a pro rata basis in accordance with
their respective Percentages, whereupon such Lender will cease to be a
Defaulting Lender; provided that no adjustments will be made retroactively with
respect to fees accrued or payments made by or on behalf of the Borrower or
forfeited pursuant to Section 12.1(d)(iv), while such Committed Lender was a
Defaulting Lender; and provided further that, except to the extent otherwise
expressly agreed by the affected parties, no cure by a Committed Lender under
this subsection of its status as a Defaulting Lender will constitute a waiver or
release of any claim or any party hereunder arising from such Committed Lender
having been a Defaulting Lender.
(vi)    The rights and remedies of the Borrower, any Agent or the other Lenders
against a Defaulting Lender under this Section 12.1(d) are in addition to any
other rights and remedies the Borrower, the Agents and the other Lender may have
against such Defaulting Lender under this Agreement, any of the other
Transaction Documents, applicable law or otherwise.
(vii)    Any Committed Lender that fails to timely fund a Loan shall be
obligated to promptly (but in any event not later than 10:00 a.m. (New York City
time) on the Business Day after the date of the related Advance) notify the
Funding Agent, the Borrower and the Administrative Agent if any such failure is
the result of an administrative error or omission by such Committed Lender or
force majeure, computer malfunction, interruption of communication facilities,
labor difficulties or other causes, in each case to the extent beyond such
Committed Lender’s reasonable control. If (i) the Funding Agent had been
notified by the Borrower or the affected Committed Lender that a Committed
Lender has failed to timely fund a Loan, (ii) if a Responsible Officer of the
Funding Agent has actual knowledge or has written notice that such Committed
Lender is the subject of an Event of Bankruptcy or has publicly announced that
it does not intend to comply with its funding obligations under this Agreement
or (iii) the Funding Agent had been notified by the Administrative Agent or the
affected Committed Lender that a Committed Lender has failed timely to deliver
the written confirmation contemplated by clause (a)(iii) of the definition of
“Defaulting Lender”, the Funding Agent shall promptly provide notice to the
Borrower, the Administrative Agent and the Co-Agents of such occurrence.
(e)    So long as no Ratings Trigger Event, Amortization Event or Unmatured
Amortization Event has occurred, the Borrower may, upon 60 days prior written
notice, designate any Committed Lender and the Conduit Group relating thereto
(if any) for removal from this facility (any such designated Lender, a “Prepaid
Lender”) on a Business Day specified in such written notice which shall also be
a Settlement Date (such date in respect of any Prepaid Lender, the “Prepayment
Date”). Commencing on the related Prepayment Date, any such Prepaid Lender’s
Commitment shall terminate and such Prepaid Lender shall either (i) assign all
of its rights and obligations hereunder to an Eligible Assignee willing to
participate in this Agreement through the Scheduled Termination Date in the
place of such Prepaid Lender or (ii) be entitled to payment of its Percentage
(or Pro Rata Share of its Conduit Group’s Percentage, as applicable) of the
Borrower’s


53

--------------------------------------------------------------------------------





Obligations in accordance with Section 2.2 or Section 2.3 as applicable. In the
event that any such Prepaid Lender assigns its rights and obligations pursuant
to clause (i) of the immediately preceding sentence, such Prepaid Lender shall
be entitled to receive payment in full, pursuant to an Assignment Agreement, of
an amount equal to its Percentage (or Pro Rata Share of its Conduit Group’s
Percentage, as applicable) of the Borrower’s Obligations. For the avoidance of
doubt, on and after the occurrence of an Amortization Event, amounts owed to any
such Prepaid Lender hereunder shall be applied ratably with amounts owed to
Lenders that are not Prepaid Lenders in accordance with Section 2.3.
(f)    No Loan Party may assign any of its rights or obligations under this
Agreement without the prior written consent of each of the Agents and each of
the Lenders and without satisfying the Rating Agency Condition, if applicable.
Section 12.2.    Participations. Any Committed Lender may, in the ordinary
course of its business at any time sell to one or more Persons (each, a
“Participant”) participating interests in its Pro Rata Share of its Conduit
Group’s Percentage of Aggregate Commitment, its Loans, its Liquidity Commitment
(if applicable) or any other interest of such Committed Lender hereunder or, if
applicable, under its Liquidity Agreement. Notwithstanding any such sale by a
Committed Lender of a participating interest to a Participant, such Committed
Lender’s rights and obligations under this Agreement and, if applicable, such
Liquidity Agreement shall remain unchanged, such Committed Lender shall remain
solely responsible for the performance of its obligations hereunder and, if
applicable, under its Liquidity Agreement, and the Loan Parties, the Lenders and
the Agents shall continue to deal solely and directly with such Committed Lender
in connection with such Committed Lender’s rights and obligations under this
Agreement and, if applicable, its Liquidity Agreement. Each Committed Lender
agrees that any agreement between such Committed Lender and any such Participant
in respect of such participating interest shall not restrict such Committed
Lender’s right to agree to any amendment, supplement, waiver or modification to
this Agreement, except for any amendment, supplement, waiver or modification
described in Section 14.1(b)(i).


54

--------------------------------------------------------------------------------





Section 12.3.    Register. The Administrative Agent (acting solely for this
purpose as agent for the Borrower) shall maintain at its office referred to in
Section 14.2 a copy of each Assignment Agreement delivered to and accepted by it
and register (the “Register”) for the recordation of the names and addresses of
the Lenders and the Pro Rata Share of, outstanding principal amount of all
Advances owing to and Interest of, each Lender from time to time, which Register
shall be available for inspection by the Borrower at any reasonable time and
from time to time upon reasonable prior notice. No assignment under this Article
XII shall be effective until the entries described in the preceding sentence
have been made in the Register. The entries in the Register shall be conclusive
and binding for all purposes, absent manifest error, and the Borrower, the
Servicer, the Lenders, the Co-Agents, the Funding Agent and the Administrative
Agent may treat each Person whose name is recorded in the Register as a Lender
hereunder for all purposes of this Agreement.
Section 12.4.    Participant Register. Each Lender that sells a participation
shall, acting solely for this purpose as a non-fiduciary agent of Borrower,
maintain a register on which it enters the name and address of each Participant
and the principal amounts of and stated interest on each Participant’s interest
in the Loans or other obligations under the Transaction Documents (the
“Participant Register”); provided that no Lender shall have any obligation to
disclose all or any portion of the Participant Register (including the identity
of any Participant or any information relating to a Participant's interest in
any commitments, loans, letters of credit or its other obligations under any
Transaction Document) to any Person except to the extent that such disclosure is
necessary to establish that such commitment, loan, letter of credit or other
obligation is in registered form under Section 5f.103-1(c) of the United States
Treasury Regulations. The entries in the Participant Register shall be
conclusive absent manifest error, and such Lender shall treat each Person whose
name is recorded in the Participant Register as the owner of such participation
for all purposes of this Agreement notwithstanding any notice to the contrary.
For the avoidance of doubt, the Administrative Agent (in its capacity as
Administrative Agent) shall have no responsibility for maintaining a Participant
Register.
Section 12.5.    Federal Reserve. Notwithstanding any other provision of this
Agreement to the contrary, any Lender may at any time pledge or grant a security
interest in all or any portion of its rights (including, without limitation, any
Loan and any rights to payment of principal or interest thereon) under this
Agreement (i) to secure obligations of such Lender to a Federal Reserve Bank, or
(ii) to a collateral agent or a security trustee in connection with the funding
by such Lender of the Loan, without notice to or consent of Borrower, Servicer
or any Agent; provided that no such pledge or grant of a security interest shall
release such Lender from any of its obligations hereunder, or substitute any
such pledgee or grantee for such Lender as a party hereto.


55

--------------------------------------------------------------------------------





ARTICLE XIII.
    
SECURITY INTEREST
Section 13.1.    Grant of Security Interest. To secure the due and punctual
payment of the Obligations, whether now or hereafter existing, due or to become
due, direct or indirect, or absolute or contingent, including, without
limitation, all Indemnified Amounts, in each case pro rata according to the
respective amounts thereof, Borrower hereby grants to the Administrative Agent,
for the benefit of the Secured Parties, a security interest in, all of
Borrower’s right, title and interest, whether now owned and existing or
hereafter arising in and to all of the Receivables, the Related Security, the
Collections, any loans or advances made by Borrower to any Person and notes
evidencing such loans or advances, and all proceeds of the foregoing
(collectively, the “Collateral”). Borrower hereby authorizes the Administrative
Agent to file a financing statement naming Borrower as debtor or seller that
describes the collateral as “all assets of the debtor whether now existing or
hereafter arising” or words of similar effect.
Section 13.2.    Termination after Final Payout Date. Each of the Secured
Parties hereby authorizes the Administrative Agent, and the Administrative Agent
hereby agrees, promptly after the Final Payout Date to execute and deliver to
Borrower such UCC termination statements as may be necessary to terminate the
Administrative Agent’s security interest in and Lien upon the Collateral, all at
Borrower’s expense. Upon the Final Payout Date, all right, title and interest of
the Administrative Agent and the other Secured Parties in and to the Collateral
shall terminate.
ARTICLE XIV.
    
MISCELLANEOUS
Section 14.1.    Waivers and Amendments.
(a)    No failure or delay on the part of any Agent or any Lender in exercising
any power, right or remedy under this Agreement shall operate as a waiver
thereof, nor shall any single or partial exercise of any such power, right or
remedy preclude any other further exercise thereof or the exercise of any other
power, right or remedy. The rights and remedies herein provided shall be
cumulative and nonexclusive of any rights or remedies provided by law. Any
waiver of this Agreement shall be effective only in the specific instance and
for the specific purpose for which given.
(b)    No provision of this Agreement may be amended, supplemented, modified or
waived except in writing in accordance with the provisions of this Section
14.1(b). The Loan Parties, the Required Committed Lenders and the Administrative
Agent may enter into written modifications or waivers of any provisions of this
Agreement, provided, however, that no such modification or waiver shall:
(i)    without the consent of each affected Lender, (A) extend the Scheduled
Termination Date or the date of any payment or deposit of Collections by
Borrower or the Servicer, (B) reduce the rate or extend the time of payment of
Interest or any CP Costs (or


56

--------------------------------------------------------------------------------





any component of Interest or CP Costs), (C) reduce any fee payable to any Agent
for the benefit of the Lenders, (D) except pursuant to Article XII hereof,
change the amount of the principal of any Lender, any Committed Lender’s Pro
Rata Share or any Committed Lender’s Commitment, (E) amend, modify or waive any
provision of the definition of Required Committed Lenders or this Section
14.1(b), (F) consent to or permit the assignment or transfer by Borrower of any
of its rights and obligations under this Agreement, (G) change the definition of
“Borrowing Base,” “Eligible Receivable,” “Loss Reserve,” “Dilution Reserve,”
“Interest Reserve,” “Servicing Reserve,” “Servicing Fee Rate,” “Required
Reserve” or “Required Reserve Factor Floor” or (H) amend or modify any defined
term (or any defined term used directly or indirectly in such defined term) used
in clauses (A) through (G) above in a manner that would circumvent the intention
of the restrictions set forth in such clauses; or
(ii)    without the written consent of any affected Agent, amend, modify or
waive any provision of this Agreement if the effect thereof is to affect the
rights or duties of such Agent,
and any material amendment, waiver or other modification of this Agreement shall
require satisfaction of the Rating Agency Condition, to the extent the Rating
Agency Condition is required of any Conduit. Notwithstanding the foregoing, (i)
without the consent of the Committed Lenders, but with the consent of Borrower,
any Co-Agent may direct the Administrative Agent to amend this Agreement solely
to add additional Persons as Committed Lenders in respect of the related Conduit
Group hereunder and (ii) the Agents, the Required Committed Lenders and the
Conduits may enter into amendments to modify any of the terms or provisions of
Article XI, Article XII, Section 14.13 or any other provision of this Agreement
without the consent of Borrower, provided that such amendment has no negative
impact upon Borrower. Any modification or waiver made in accordance with this
Section 14.1 shall apply to each of the Lenders equally and shall be binding
upon Borrower, the Lenders and the Agents.
Section 14.2.    Notices. Except as provided in this Section 14.2, all
communications and notices provided for hereunder shall be in writing (including
bank wire, telecopy or electronic facsimile transmission or similar writing) and
shall be given to the other parties hereto at their respective addresses or
telecopy numbers set forth on the signature pages hereof or at such other
address or telecopy number as such Person may hereafter specify for the purpose
of notice to each of the other parties hereto. Each such notice or other
communication shall be effective (i) if given by telecopy, upon the receipt
thereof, (ii) if given by mail, three (3) Business Days after the time such
communication is deposited in the mail with first class postage prepaid or (iii)
if given by any other means, when received at the address specified in this
Section 14.2; provided, however, that any notice (including any Borrowing Notice
or Reduction Notice) from any Loan Party to any Agent or any Lender shall be
effective only upon receipt of such notice by such Agent or Lender. Any notice
or request required to be delivered to or by a Co-Agent hereunder, shall be
delivered to or by the Funding Agent, who shall promptly deliver such notice or
request to the applicable Co-Agent or party.


57

--------------------------------------------------------------------------------





Section 14.3.    Ratable Payments. If (a) any Lender, whether by setoff or
otherwise, has payment made to it with respect to any portion of the Obligations
owing to such Lender (other than payments received pursuant to Section 10.2 or
10.3) in a greater proportion than that received by any other Lender in such
Lender’s Conduit Group entitled to receive a ratable share of such Obligations,
such Lender agrees, promptly upon demand, to purchase for cash without recourse
or warranty a portion of such Obligations held by the other Lenders in such
Lender’s Conduit Group so that after such purchase each Lender in such Conduit
Group will hold its Pro Rata Share of such Obligations and (b) any Conduit
Group, whether by set off or otherwise, has payment made to such Conduit Group
(other than payments received pursuant to Section 10.2 or 10.3) in a greater
proportion than that received by any other Conduit Group entitled to receive a
ratable share of such Obligations, the Lenders in such Conduit Group agree,
promptly upon demand, to purchase for cash without recourse or warranty a
portion of such Obligations held by the other Conduit Groups so that after such
purchase each Lender in such Conduit Group, taken together, will hold its
Conduit Group’s Percentage of such Obligations; provided that in the case of the
preceding clauses (a) and (b), if all or any portion of such excess amount is
thereafter recovered from such Lender or Conduit Group, as applicable, such
purchase shall be rescinded and the purchase price restored to the extent of
such recovery, but without interest.
Section 14.4.    Protection of Administrative Agent’s Security Interest.
(a)    Borrower agrees that from time to time, at its expense, it will promptly
execute and deliver all instruments and documents, and take all actions, that
may be necessary or desirable, or that any of the Agents may request, to
perfect, protect or more fully evidence the Administrative Agent’s security
interest in the Collateral, or to enable the Agents or the Lenders to exercise
and enforce their rights and remedies hereunder. At any time after the
occurrence of an Amortization Event, the Administrative Agent may, or the
Administrative Agent may direct Borrower or the Servicer to, notify the Obligors
of Receivables, at Borrower’s expense, of the ownership or security interests of
the Lenders under this Agreement and may also direct that payments of all
amounts due or that become due under any or all Receivables be made directly to
the Administrative Agent or its designee. Borrower or the Servicer (as
applicable) shall, at any Lender’s request, withhold the identity of such Lender
in any such notification.
(b)    If any Loan Party fails to perform any of its obligations hereunder, the
Administrative Agent or any Lender may (but shall not be required to) perform,
or cause performance of, such obligations, and the Administrative Agent’s or
such Lender’s costs and expenses incurred in connection therewith shall be
payable by Borrower as provided in Section 10.3. Each Loan Party irrevocably
authorizes the Administrative Agent at any time and from time to time in the
sole discretion of the Administrative Agent, and appoints the Administrative
Agent as its attorney-in-fact, to act on behalf of such Loan Party (i) to
execute on behalf of Borrower as debtor and to file financing statements
necessary or desirable in the Administrative Agent’s sole discretion to perfect
and to maintain the perfection and priority of the interest of the Lenders in
the Receivables and (ii) to file a carbon, photographic or other reproduction of
this Agreement or any financing statement with respect to the Receivables as a
financing statement in such offices as the Administrative Agent in its sole
discretion deems necessary or desirable to perfect and to maintain the
perfection and


58

--------------------------------------------------------------------------------





priority of the Administrative Agent’s security interest in the Collateral, for
the benefit of the Secured Parties. This appointment is coupled with an interest
and is irrevocable.
Section 14.5.    Confidentiality.
(a)    Each Loan Party and each Lender shall maintain and shall cause each of
its employees and officers to maintain the confidentiality of the Fee Letter,
the Funding Agent Fee Letter and the other confidential or proprietary
information with respect to the Agents and the Conduits and their respective
businesses obtained by it or them in connection with the structuring,
negotiating and execution of the transactions contemplated herein, except that
such Loan Party and such Lender and its officers and employees may disclose such
information to such Loan Party’s and such Lender’s external accountants and
attorneys and as required by any applicable law or order of any judicial or
administrative proceeding.
(b)    Each of the Lenders and each of the Agents shall maintain and shall cause
each of its officers, directors, employees, investors, potential investors,
credit enhancers, outside accountants, attorneys and other advisors to maintain
the confidentiality of any nonpublic information with respect to the Originators
and the Loan Parties, except that any of the foregoing may disclose such
information (i) to any party to this Agreement, (ii) to any equity provider, to
any provider of a surety, guaranty or credit or liquidity enhancement to any
Conduit or to any collateral agent or security trustee of any Conduit, (iii) to
the outside accountants, attorneys and other advisors of any Person described in
clause (i) or (ii) above, (iv) to any prospective or actual assignee or
participant of any of the Agents or any Lender, (v) to any rating agency who
rates the Commercial Paper, to any Commercial Paper dealer, and to any
nationally recognized statistical rating organization in compliance with Rule
17g-5 under the Securities Exchange Act of 1934 (or to any other rating agency
in compliance with any similar rule or regulation in any relevant jurisdiction),
(vi) to any other entity organized for the purpose of purchasing, or making
loans secured by, financial assets for which any Co-Agent (or one of its
Affiliates) acts as the administrative agent and to any officers, directors,
employees, outside accountants and attorneys of each of the foregoing, provided
that each Person described in the foregoing clause (ii), (iii), (iv), (v) or
(vi) is informed of the confidential nature of such information and, in the case
of a Person described in clause (iv), agrees in writing to maintain the
confidentiality of such information in accordance with this Section 14.5(b), and
(vii) as required pursuant to any law, rule, regulation, direction, request or
order of any judicial, administrative or regulatory authority or proceedings
(whether or not having the force or effect of law). Notwithstanding the
foregoing, (x) each Conduit and its officers, directors, employees, investors,
potential investors, credit enhancers, outside accountants, attorneys and other
advisors shall be permitted to disclose Receivables performance information and
details concerning the structure of the facility contemplated hereby in summary
form and in a manner not identifying the Originators, Borrower, the Servicer,
the Performance Guarantor, or the Obligors to prospective investors in
Commercial Paper issued by such Conduit, and (y) the Conduits, the Agents and
the Lenders shall have no obligation of confidentiality in respect of any
information which may be generally available to the public or becomes available
to the public through no fault of theirs or their respective Affiliates.


59

--------------------------------------------------------------------------------





(c)    Notwithstanding any other express or implied agreement to the contrary,
the parties hereto hereby agree and acknowledge that each of them and each of
their employees, representatives, and other agents may disclose to any and all
persons, without limitation of any kind, the tax treatment and tax structure of
the transaction and all materials of any kind (including opinions or other tax
analyses) that are provided to any of them relating to such tax treatment and
tax structure, except to the extent that confidentiality is reasonably necessary
to comply with U.S. federal or state securities laws. For purposes of this
Section 14.5(c), the terms “tax treatment” and “tax structure” have the meanings
specified in Treasury Regulation section 1.6011-4(c).
Section 14.6.    Bankruptcy Petition. Borrower, the Servicer, the Agents and
each Committed Lender hereby covenants and agrees that, prior to the date that
is two years and one day after the payment in full of all outstanding senior
indebtedness of any Conduit, it will not (i) institute against, or join any
other Person in instituting against, such Conduit any bankruptcy,
reorganization, examinership, receivership, arrangement, insolvency or
liquidation proceedings or other similar proceeding under the laws of any
jurisdiction; (ii) take any action to appoint a receiver, administrator,
administrative receiver, trustee, liquidator, examiner, sequestrator or similar
official to any Conduit or of any or all of any Conduit’s revenues and assets;
or (iii) have any right to take any steps for the purpose of obtaining payment
of any amounts payable to it under this Agreement by any Conduit.
Section 14.7.    Limitation of Liability. Except with respect to any claim
arising out of the willful misconduct or gross negligence of any Conduit, the
Agents or any Committed Lender, no claim may be made by any Loan Party or any
other Person against any Conduit, the Agents or any Committed Lender or their
respective Affiliates, directors, officers, employees, attorneys or agents for
any special, indirect, consequential or punitive damages in respect of any claim
for breach of contract or any other theory of liability arising out of or
related to the transactions contemplated by this Agreement, or any act, omission
or event occurring in connection therewith; and each Loan Party hereby waives,
releases, and agrees not to sue upon any claim for any such damages, whether or
not accrued and whether or not known or suspected to exist in its favor.
The obligations of each Conduit under this Agreement shall be payable solely out
of the funds of such Conduit available for such purpose after paying or making
provision for the payment of its Commercial Paper notes. Each of the other
parties hereto agrees that it will not have a claim against any Conduit if and
to the extent that any payment obligations owed to it by such Conduit exceeds
the amount available to such Conduit to pay such amount (after paying or making
provision for the payment of its Commercial Paper notes) and any such payment
obligation will accordingly be extinguished to the extent of any shortfall. The
obligations of each Conduit under this Agreement shall be solely the corporate
obligations of such Conduit. No recourse shall be had for the payment of any
amount owing in respect of this Agreement or for the payment of any fee
hereunder or for any other obligation or claim arising out of or based upon this
Agreement against any Agent, any Affiliate of any of the foregoing, or any
stockholder, employee, officer, director, incorporator or beneficial owner of
any of the foregoing.
The agreements provided in Section 14.6 and Section 14.7 shall survive
termination of this Agreement.




60

--------------------------------------------------------------------------------





Section 14.8.    CHOICE OF LAW. THIS AGREEMENT SHALL BE GOVERNED AND CONSTRUED
IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK (INCLUDING FOR SUCH PURPOSE
SECTIONS 5-1401 AND 5-1402 OF THE GENERAL OBLIGATIONS LAW OF THE STATE OF NEW
YORK) AND EXCEPT TO THE EXTENT THAT THE PERFECTION, THE EFFECT OF PERFECTION OR
NONPERFECTION, AND THE PRIORITY OF THE OWNERSHIP INTEREST OF BORROWER OR THE
SECURITY INTEREST OF THE ADMINISTRATIVE AGENT, FOR THE BENEFIT OF THE SECURED
PARTIES, IN ANY OF THE COLLATERAL IS GOVERNED BY THE LAWS OF A JURISDICTION
OTHER THAN THE STATE OF NEW YORK.
Section 14.9.    CONSENT TO JURISDICTION. EACH PARTY TO THIS AGREEMENT HEREBY
IRREVOCABLY SUBMITS TO THE NON-EXCLUSIVE JURISDICTION OF ANY UNITED STATES
FEDERAL OR NEW YORK STATE COURT SITTING IN NEW YORK, NEW YORK, IN ANY ACTION OR
PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY DOCUMENT EXECUTED
BY SUCH PERSON PURSUANT TO THIS AGREEMENT, AND EACH SUCH PARTY HEREBY
IRREVOCABLY AGREES THAT ALL CLAIMS IN RESPECT OF SUCH ACTION OR PROCEEDING MAY
BE HEARD AND DETERMINED IN ANY SUCH COURT AND IRREVOCABLY WAIVES ANY OBJECTION
IT MAY NOW OR HEREAFTER HAVE AS TO THE VENUE OF ANY SUCH SUIT, ACTION OR
PROCEEDING BROUGHT IN SUCH A COURT OR THAT SUCH COURT IS AN INCONVENIENT FORUM.
NOTHING HEREIN SHALL LIMIT THE RIGHT OF ANY AGENT OR ANY LENDER TO BRING
PROCEEDINGS AGAINST ANY LOAN PARTY IN THE COURTS OF ANY OTHER JURISDICTION. ANY
JUDICIAL PROCEEDING BY ANY LOAN PARTY AGAINST ANY AGENT OR ANY LENDER OR ANY
AFFILIATE OF ANY AGENT OR ANY LENDER INVOLVING, DIRECTLY OR INDIRECTLY, ANY
MATTER IN ANY WAY ARISING OUT OF, RELATED TO, OR CONNECTED WITH THIS AGREEMENT
OR ANY DOCUMENT EXECUTED BY SUCH LOAN PARTY PURSUANT TO THIS AGREEMENT SHALL BE
BROUGHT ONLY IN A COURT IN NEW YORK, NEW YORK.
Section 14.10.    WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES TRIAL BY
JURY IN ANY JUDICIAL PROCEEDING INVOLVING, DIRECTLY OR INDIRECTLY, ANY MATTER
(WHETHER SOUNDING IN TORT, CONTRACT OR OTHERWISE) IN ANY WAY ARISING OUT OF,
RELATED TO, OR CONNECTED WITH THIS AGREEMENT, ANY DOCUMENT EXECUTED BY ANY LOAN
PARTY PURSUANT TO THIS AGREEMENT OR THE RELATIONSHIP ESTABLISHED HEREUNDER OR
THEREUNDER.


61

--------------------------------------------------------------------------------





Section 14.11.    Integration; Binding Effect; Survival of Terms.
(a)    This Agreement and each other Transaction Document contain the final and
complete integration of all prior expressions by the parties hereto with respect
to the subject matter hereof and shall constitute the entire agreement among the
parties hereto with respect to the subject matter hereof superseding all prior
oral or written understandings.
(b)    This Agreement shall be binding upon and inure to the benefit of the
parties hereto and their respective successors and permitted assigns (including
any trustee in bankruptcy). This Agreement shall create and constitute the
continuing obligations of the parties hereto in accordance with its terms and
shall remain in full force and effect until terminated in accordance with its
terms; provided, however, that the rights and remedies with respect to (i) any
breach of any representation and warranty made by any Loan Party pursuant to
Article V, (ii) the indemnification and payment provisions of Article X, and
Sections 14.5 and 14.6 shall be continuing and shall survive any termination of
this Agreement.
Section 14.12.    Counterparts; Severability; Section References. This Agreement
may be executed in any number of counterparts and by different parties hereto in
separate counterparts, each of which when so executed shall be deemed to be an
original and all of which when taken together shall constitute one and the same
Agreement. Any provisions of this Agreement which are prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction. Unless otherwise expressly indicated, all references herein
to “Article,” “Section,” “Schedule” or “Exhibit” shall mean articles and
sections of, and schedules and exhibits to, this Agreement.
Section 14.13.    Release of Certain Defaulted Receivables. From time to time
upon not less than 15 days’ prior written notice to the Agents, the Borrower or
the Servicer may identify an Obligor which is a debtor in a proceeding under the
federal Bankruptcy Code whose Receivables will be sold for fair market value to
the Servicer or the applicable Originator; provided that (i) the aggregate
Outstanding Balance of all Receivables distributed or sold in any one period
beginning June 1 and ending on May 31 of the following year may not exceed 2.5%
of the average aggregate Outstanding Balance of all Receivables during 12 months
ended immediately prior to such period, and (ii) no Unmatured Amortization Event
or Amortization Event exists and is continuing as of the date of distribution or
sale, each of the Agents and the Lenders agrees that any distribution or sale
made in accordance with this Section 14.13 shall be made free and clear of their
security interests therein and liens thereon


62

--------------------------------------------------------------------------------





Section 14.14.    Patriot Act Notice. Each Lender and each Agent (for itself and
not on behalf of any other party) hereby notifies the Loan Parties that,
pursuant to the requirements of the Patriot Act, it is required to obtain,
verify and record information that identifies each Loan Party, which information
includes the name and address of each Loan Party and other information that will
allow such Lender or such Agent, as applicable, to identify such Loan Party in
accordance with the Patriot Act.
Section 14.15. Acknowledgement and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Transaction
Document or in any other agreement, arrangement or understanding among the
respective parties thereto, each party hereto acknowledges that any liability of
any EEA Financial Institution arising under any Transaction Document, to the
extent such liability is unsecured, may be subject to the write-down and
conversion powers of an EEA Resolution Authority and agrees and consents to, and
acknowledges and agrees to be bound by:
(a)    the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and
(b)    the effects of any Bail-in Action on any such liability, including, if
applicable:
(i)    a reduction in full or in part or cancellation of any such liability;
(ii)    a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Funding Agreement; or
(iii)    the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.
Section 14.16. Release of Excluded Receivables. In connection with the
designation of an Obligor pursuant to, and in accordance with, Section 1.8(a) of
the Receivables Sale Agreement, the Excluded Receivables and any proceeds
thereof relating to such Obligor shall be deemed released from the lien created
hereunder in favor of the Administrative Agent for the benefit of the Secured
Parties without further action on the part of any Party hereto; provided, that
no event has occurred and is continuing, or would result from such release that
will constitute an Amortization Event or an Unmatured Amortization Event. The
Administrative Agent agrees, at the expense and request


63

--------------------------------------------------------------------------------





of the Borrower, to take such actions, or permit the Servicer to take such
actions, as are reasonably necessary and appropriate to release, and/or more
fully evidence the release, of the lien in such Excluded Receivables created
hereunder.
Section 14.17.     Lender Consent. In accordance with Section 7.1(b) of the
Receivables Sale Agreement, the Administrative Agent and the Committed Lenders
hereby consent and agree to the terms and provisions of the Receivables Sale
Agreement and the transaction contemplated thereby on the date hereof.


<signature pages follow>






64

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
and delivered by their duly authorized officers as of the date hereof.
WESTROCK FINANCIAL, INC., AS BORROWER






By:    /s/ Tara Ghei Nayak                        
Name: Tara Ghei Nayak
Title: President and Secretary


Address:     504 Thrasher Street
Norcross, Georgia 30071
Attn: John D. Stakel
Phone:    (678) 291-7977
Fax:        (770) 246-4642


All notices delivered pursuant to Section 9.2, any requests for
indemnification delivered pursuant to Article X and any notices
relating to an Amortization Event or Unmatured Amortization
Event shall also be sent to:


Address:     504 Thrasher Street
Norcross, Georgia 30071
Attn: General Counsel
Phone:    (678) 291-7456
Fax:        (770) 263-3582









































--------------------------------------------------------------------------------









WESTROCK CONVERTING COMPANY, AS SERVICER






By:    /s/ John Stakel                        
Name: John D. Stakel
Title: Senior Vice President and Treasurer


Address:     504 Thrasher Street
Norcross, Georgia 30071
Attn: John D. Stakel
Phone:    (678) 291-7901
Fax:        (770) 246-4642


All notices delivered pursuant to Section 9.2, any requests for
indemnification delivered pursuant to Article X and any notices
relating to an Amortization Event or Unmatured Amortization
Event shall also be sent to:


Address:     504 Thrasher Street
Norcross, Georgia 30071
Attn: General Counsel
Phone:    (678) 291-7456
Fax:        (770) 263-3582







--------------------------------------------------------------------------------







COÖPERATIEVE RABOBANK, U.A., NEW YORK BRANCH , AS ADMINISTRATIVE AGENT, AS
FUNDING AGENT, AND AS A CO-AGENT




By:    /s/ Thomas McNamara            
Name: Thomas McNamara
Title: Vice President






By:    /s/ Martin Snyder                
Name: Martin Snyder
Title: Vice President


Address:     Securitization – Middle Office
Rabobank International
245 Park Avenue
New York, NY 10167
Phone:     (212) 916-7932
Fax:         (914) 287-2254
E-mail:
naconduit@rabobank.com


















--------------------------------------------------------------------------------






COÖPERATIEVE RABOBANK, U.A., AS A COMMITTED LENDER




By:        /s/ Eugene Van Esveld     
Name:         Eugene Van Esveld
Title:         M.D.








By:        /s/ Rob Steenbeeke        
Name:     Rob Steenbeeke
Title:     E.D


Address:     Rabobank International
Croeselaan 18
3521CB UTRECHT
The Netherlands
E-mail:
naconduit@rabobank.com





With a copy to:


Address:
Rabobank, New York Branch

245 Park Avenue, 37th Floor
New York, NY 10167
Email:
tmteam@rabobank.com

Attention:
Transaction Management Team

Facsimile:
(914) 304-9324

Confirmation:
(212) 808-6806








--------------------------------------------------------------------------------






NIEUW AMSTERDAM RECEIVABLES CORPORATION, B.V.
AS A CONDUIT




By: ____/s/ S. Galesloot______________________
Name: S. Galesloot
Title: Proxyholder




By: ____/s/ A. Vink_________________________
Name: A. Vink
Title: Proxyholder




Title:
Address:
Nieuw Amsterdam Receivables Corporation B.V.
Prins Bemhardplein 200
1097 JB Amsterdam
The Netherlands

Attention:
The Directors                    

Email:
securitisation@intertrustgroup.com

Facsimile:
+31 (0) 20 5214888

Confirmation:
+31 (0) 20 5214777



With a copy to:


Address:
Rabobank, New York Branch

245 Park Avenue, 37th Floor
New York, NY 10167
Email:
naconduit@rabobank.com

Attention:
NYSG

Facsimile:
(914) 304-9324

Confirmation:
(212) 808-6816










--------------------------------------------------------------------------------






TD BANK, N.A.,
AS A CO-AGENT AND AS A COMMITTED LENDER






By: ____/s/ David Perlman___________________
Name: David Perlman
Title: Senior Vice President


Address:    77 King Street West, 25th Floor
Toronto, Ontario M5K 1A2
Attention: Terry Pachouris / Cornell D’Souza
Phone:        (416) 307-6035 / 416-308-4656
Email:        Terry.Pachouris@tdsecurities.com;
Cornell.D’Souza@tdsecurities.com





--------------------------------------------------------------------------------






THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., NEW YORK BRANCH,
AS A CO-AGENT




By: ____/s/ Richard Gregory Hurst_________
Name: Richard Gregory Hurst
Title: Managing Director


THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., NEW YORK BRANCH,
AS A COMMITTED LENDER


By: ____/s/ Richard Gregory Hurst_________
Name: Richard Gregory Hurst
Title: Managing Director


Address:    The Bank of Tokyo-Mitsubishi UFJ, Ltd., New York Branch
1221 Avenue of the Americas
New York, NY 10020
Attention: R. Gregory Hurst
Phone:     (212) 782-6963
Email:         rhurst@us.mufg.jp
securitization_reporting@us.mufg.jp


GOTHAM FUNDING CORP.,
AS A CONDUIT




By: ______/s/ David De Angelis____________
Name: David V. DeAngelis
Title: Vice President


Address:    c/o Global Securitization Services, LLC
68 South Service Road, Suite 120
Melville, NY 11747
Telephone:     (631) 930-7216
Facsimile:     (212) 302-8767
Attention:     David V. DeAngelis
Email:
ddeangelis@gssnyc.com



With a copy to:
THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., NEW YORK BRANCH
1221 Avenue of the Americas
New York, New York 10020
Attention:
Securitization Group

Telephone No.:  (212) 782-6957





--------------------------------------------------------------------------------





Telecopier No.:  (212) 782-6448
Email:
securitization_reporting@us.mufg.jp










--------------------------------------------------------------------------------






SMBC NIKKO SECURITIES AMERICA, INC., AS A CO-AGENT




By: ___/s/ Yukimi Konno__________________
Name: Yukimi Konno
Title: Managing Director


Address:    277 Park Avenue, 6th Floor
New York, NY 10172
Attention: Clara Yip
Phone:     (212) 224-5321
Email:     nyasgops@smbc-si.com




SUMITOMO MITSUI BANKING CORPORATION,
AS A COMMITTED LENDER




By: _____/s/ James Weinstein____________________________
Name: James D. Weinstein
Title: Managing Director


Address:    277 Park Avenue, 4th Floor
New York, NY 10172
Attention: Samuel Wang
Phone:     (212) 224-4716
Email:     Samuel_Wang@smbcgroup.com






MANHATTAN ASSET FUNDING COMPANY LLC, AS A CONDUIT




By: _____/s/ Irina Khaimova____________________________
Name: Irina Khaimova
Title: Vice President


Address:    c/o SMBC Nikko Securities America, Inc.
277 Park Avenue, 6th Floor
New York, NY 10172
Attention: Matthew Hanley / Derrick Hur
Phone:     (212) 224-5349 / (212) 224-5340
Email:     hanley@smbcnikko-si.com;
dhur@smbcnikko-si.com







--------------------------------------------------------------------------------






MIZUHO BANK, LTD., AS A COMMITTED LENDER




By: ___/s/ Donna DeMagistris______________________
Name: Donna DeMagistris
Title: Authorized Signatory


Address: Mizuho Bank, Ltd.
1251 Avenue of the Americas
New York, New York 10020
Attn:
Securitization Group / David Krafchik

Phone:
(212) 282-4998

Fax:    (212) 282-4105




MIZUHO BANK, LTD., AS A CO-AGENT




By: ___/s/ Donna DeMagistris______________________
Name: Donna DeMagistris
Title: Authorized Signatory


Address: Mizuho Bank, Ltd.
1251 Avenue of the Americas
New York, New York 10020
Attn:
Securitization Group / David Krafchik

Phone:
(212) 282-4998

Fax:    (212) 282-4105




WORKING CAPITAL MANAGEMENT CO., LP, AS A CONDUIT
By: ____/s/ Takashi Watanabe_____________________
Name: Takashi Watanabe
Title: Attorney in fact


Address: Mizuho Bank, Ltd.
1251 Avenue of the Americas
New York, New York 10020
Attention: Raffi Dawson
Email: raffi.dawson@mizuhocbus.com


With a copy to:




[WestRock Facility – 8th A&R Credit and Security Agreement]
 

--------------------------------------------------------------------------------





Address: Working Capital Management Co., L.P.
1251 Avenue of the Americas
New York, New York 10020
Attn:
Securitization Group / David Krafchik

Phone:
(212) 282-4998

Fax:    (212) 282-4105




ADVANTAGE ASSET SECURITIZATION CORP., AS A CONDUIT
By: ___/s/ Takashi Watanabe______________________
Name: Takashi Watanabe
Title: Attorney in fact


Address: Mizuho Bank, Ltd.
1251 Avenue of the Americas
New York, New York 10020
Attn:
Securitization Group / David Krafchik

Phone:
(212) 282-4998

Fax:    (212) 282-4105









--------------------------------------------------------------------------------





WELLS FARGO BANK, N.A.,
AS A CO-AGENT AND AS A COMMITTED LENDER




By: _______/s/ Eero Maki_______________________________
Name: Eero Maki
Title: SVP


Address: Wells Fargo Capital Finance
1100 Abernathy Road
Suite 1600
Attention: Jason Barwig
Phone: 770-508-2184
Fax: 866-972-3558
E-mail: WFCFReceivablesSecuritizationAtlanta@wellsfargo.com;
jason.barwig@wellsfargo.com

























--------------------------------------------------------------------------------





BANK OF NOVA SCOTIA,
AS A CO-AGENT AND AS A COMMITTED LENDER




By: ____/s/ Paula Czach__________________________________
Name: Paula Czach
Title: Managing Director


Address:    Bank of Nova Scotia
40 King Street West, 55th Floor
Toronto, Ontario, Canada M5H 1H1
Attention: Paula J. Czach
Phone: (416) 865-6311
Email: paula.czach@scotiabank.com




Address:     Bank of Nova Scotia
250 Vesey Street, 23rd Floor
New York, NY 10281
Attention:    Darren Ward
Phone:     (212) 225-5264
Email:         Darren.ward@scotiabank.com




LIBERTY STREET FUNDING
AS A CO-AGENT AND AS A COMMITTED LENDER




By: ______/s/ John Fridlington________________________________
Name: John Fridlington
Title: Vice President


Address:    Liberty Street Funding LLC
114 West 47th Street, Suite 2310
New York, NY 10036
Phone:        (212) 302-8767













--------------------------------------------------------------------------------






EXHIBIT I


DEFINITIONS


As used in this Agreement, the following terms shall have the following meanings
(such meanings to be equally applicable to both the singular and plural forms of
the terms defined):
“Adjusted Dilution Ratio” means, at any time, the rolling average of the
Dilution Ratio for the 12 Calculation Periods then most recently ended.
“Adjusted Federal Funds Rate” means, for each Settlement Period, the weighted
daily average of (a) a rate per annum equal to the Federal Funds Rate on each
day of such Settlement Period, plus (b) the Market Spread per annum on each day
of such Settlement Period, plus (c) the Applicable Percentage per annum for each
day on such Settlement Period. For purposes of determining the Adjusted Federal
Funds Rate for any day, changes in the Federal Funds Rate shall be effective on
the date of each such change.
“Adjusted Federal Funds Rate Loan” means a Loan which bears interest at the
Adjusted Federal Funds Rate.
“Advance” means a borrowing hereunder consisting of the aggregate amount of the
several Loans made on the same Borrowing Date.
“Adverse Claim” means a Lien.
“Affected Entity” means (i) any Funding Source, (ii) any agent, administrator or
manager of a Conduit, or (iii) any bank holding company in respect of any of the
foregoing.
“Affiliate” means, with respect to any Person, any other Person directly or
indirectly controlling, controlled by, or under direct or indirect common
control with, such Person or any Subsidiary of such Person. A Person shall be
deemed to control another Person if (a) the controlling Person owns 10-50% of
any class of voting securities of the controlled Person only if it also
possesses, directly or indirectly, the power to direct or cause the direction of
the management or policies of the controlled Person, whether through ownership
of stock, by contract or otherwise, or (b) if the controlling Person owns more
than 50% of any class of voting securities of the controlled Person.
“Agents” has the meaning set forth in the preamble to this Agreement.
“Aggregate Commitment” means, on any date of determination, the aggregate amount
of the Committed Lenders’ Commitments to make Loans hereunder. As of July 22,
2016, the Aggregate Commitment is $700,000,000.
“Aggregate Principal” means, on any date of determination, the aggregate
outstanding principal amount of all Advances outstanding on such date.


Exhibit I-1

--------------------------------------------------------------------------------





“Aggregate Reduction” has the meaning specified in Section 1.3.


Exhibit I-2

--------------------------------------------------------------------------------






“Agreement” means this Eighth Amended and Restated Credit and Security
Agreement, as it may be amended or modified and in effect from time to time.
“AIFMD” means the European Union Commission Delegated Regulation (EU) No
231/2013 of 19 December 2012 as amended from time to time (the “AIFMD Level 2
Regulation”) and EU Directive 2011/61/EU on Alternative Investment Fund Managers
(as amended from time to time and as implemented by Member States of the
European Union) together with any implementing or delegated regulations,
technical standards and guidance related thereto as may be amended, replaced or
supplemented from time to time.
“AIFMD Retention Requirements” means Article 17 of the AIFMD, as implemented by
Section 5 of the AIFMD Level 2 Regulation including any guidance published in
relation thereto and any implementing laws or regulations in force in any Member
State of the European Union, provided that any reference to the AIFMD Retention
Requirements shall be deemed to include any successor or replacement provisions
of Section 5 included in any European Union directive or regulation subsequent
to the AIFMD or the European Union Commission Delegated Regulation (EU) No
231/2013 of 18 December 2012 supplementing the AIFMD.
“Allocation Limit” has the meaning set forth in Section 1.1(a).
“Alternate Base Rate” means for any day, (a) the rate per annum equal to the
higher as of such day of (i) the Prime Rate, or (ii) one-half of one percent
(0.50%) above the Federal Funds Rate plus (b) plus the Applicable Percentage per
annum. For purposes of determining the Alternate Base Rate for any day, changes
in the Prime Rate or the Federal Funds Rate shall be effective on the date of
each such change. In addition, the Alternate Base Rate shall be rounded, if
necessary, to the next higher 1/16 of 1%.
“Alternate Base Rate Loan” means a Loan which bears interest at the Alternate
Base Rate or the Default Rate.
“Amortization Date” means the earliest to occur of (i) the day on which any of
the conditions precedent set forth in Section 6.2 (other than Section
6.2(d)(ii)(B)) are not satisfied, (ii) the Business Day immediately prior to the
occurrence of an Amortization Event described in Section 9.1(g), (iii) the
Business Day specified in a written notice from the Administrative Agent
following the occurrence of any other Amortization Event, and (iv) the date
which is 10 Business Days after the Administrative Agent’s receipt of written
notice from Borrower that it wishes to terminate the facility evidenced by this
Agreement.
“Amortization Event” has the meaning specified in Article IX.
“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable any Loan Party or its Affiliates from time to time
concerning or relating to bribery or corruption.
“Anti-Terrorism Law” has the meaning set forth in Section 5.1(x).


Exhibit I-2

--------------------------------------------------------------------------------





“Applicable Percentage” has the meaning set forth in the Fee Letter.


Exhibit I-2

--------------------------------------------------------------------------------






“Assignment Agreement” has the meaning set forth in Section 12.1(b).
“Authorized Officer” means, with respect to any Person, its president, corporate
controller, treasurer or chief financial officer.
“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.
“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.
“Bankruptcy Code” means the Bankruptcy Code of 1978, as amended and in effect
from time to time (11 U.S.C. § 101 et seq.) and any successor statute thereto.
“Basel Accords” has the meaning provided in Section 10.2(a).
“Borrower” has the meaning set forth in the preamble to this Agreement.
“Borrowing Base” means, on any date of determination, the Net Pool Balance as of
the last day of the period covered by the most recent Monthly Report, minus the
Required Reserve as of the last day of the period covered by the most recent
Monthly Report, and minus Deemed Collections that have occurred since the most
recent Cut-Off Date to the extent that such Deemed Collections exceed the
Dilution Reserve.
“Borrowing Date” means a Business Day on which an Advance is made hereunder.
“Borrowing Limit” has the meaning set forth in Section 1.1(a)(i).
“Borrowing Notice” has the meaning set forth in Section 1.2.
“Broken Funding Costs” means for any CP Rate Loan or LIBO Rate Loan which: (a)
in the case of a CP Rate Loan, has its principal reduced without compliance by
Borrower with the notice requirements hereunder, (b) in the case of a CP Rate
Loan or a LIBO Rate Loan, does not become subject to an Aggregate Reduction
following the delivery of any Reduction Notice, (c) in the case of a CP Rate
Loan, is assigned under the applicable Liquidity Agreement or (d) in the case of
a LIBO Rate Loan, is terminated or reduced prior to the last day of its Interest
Period, whether voluntarily or due to the occurrence of the Amortization Date,
an amount equal to the excess, if any, of (i) the CP Costs or Interest (as
applicable) that would have accrued during the remainder of the Interest Periods
or the tranche periods for Commercial Paper determined by the Administrative
Agent to relate to such Loan (as applicable) subsequent to the date of such
reduction, assignment or termination (or in respect of clause (b) above, the
date such Aggregate Reduction was designated to occur pursuant to the Reduction
Notice) of the principal of such Loan if such reduction, assignment or


Exhibit I-3

--------------------------------------------------------------------------------





termination had not occurred or such Reduction Notice had not been delivered,
over (ii) the sum of (x) to the extent all or a portion of such principal is



allocated to another Loan, the amount of CP Costs or Interest actually accrued
during the remainder of such period on such principal for the new Loan, and (y)
to the extent such principal is not allocated to another Loan, the income, if
any, actually received during the remainder of such period by the holder of such
Loan from investing the portion of such principal not so allocated. In the event
that the amount paid by the Borrower to any Lender or Lenders as Broken Funding
Costs on any date exceeds the amount resulting from the calculation described in
the immediately preceding sentence, the relevant Lender or Lenders agree to pay
to Borrower the amount of such excess.
“Business Day” means any day on which banks are not authorized or required to
close in New York, New York or Atlanta, Georgia, and, if the applicable Business
Day relates to any computation or payment to be made with respect to the LIBO
Rate, any day on which dealings in dollar deposits are carried on in the London
interbank market.
“Calculation Period” means each calendar month or portion thereof which elapses
during the term of the Agreement. The first Calculation Period shall commence on
the date of the initial Advance hereunder and the final Calculation Period shall
terminate on the Final Payout Date.
“Canadian Receivable” means any Eligible Receivable denominated and payable in
United States Dollars, the Obligor of which is organized under the laws of, or
has its chief executive office in Canada (or any political subdivision thereof).
“Canadian Receivable Excess” means the amount, if any, by which the aggregate
Outstanding Balance of all Canadian Receivables exceeds 2.5% of the Outstanding
Balance of all Eligible Receivables.
“Change of Control” has the meaning provided in the Receivables Sale Agreement.
“Co-Agent” means with respect to each Lender, the agent appointed to act on
behalf of such Lender in the applicable Lender Supplement.
“Collateral” has the meaning set forth in Section 13.1.
“Collection Account” has the meaning provided in the Receivables Sale Agreement.
“Collection Account Agreement” has the meaning provided in the Receivables Sale
Agreement.
“Collection Bank” means, at any time, any of the banks holding one or more
Collection Accounts.
“Collection Notice” means a notice from the Administrative Agent to a Collection
Bank in the form attached to each Collection Account Agreement.
“Collections” has the meaning provided in the Receivables Sale Agreement.

“Commercial Paper” means promissory notes of any Conduit issued by such Conduit,
in each case, in the commercial paper market.
“Commitment” means, for each Committed Lender, the commitment of such Committed
Lender to make (i) in the case of an Unaffiliated Committed Lender, its
Percentage of Loans to Borrower hereunder or (ii) in the case of a Committed
Lender in a Conduit Group, its Pro Rata Share of such Conduit Group’s Percentage
of Loans to Borrower hereunder in the event the applicable Conduit elects not to
fund any Advance, in either case, in an aggregate principal amount at any one
time outstanding not to exceed the amount set forth opposite such Committed
Lender’s name on Schedule A to this Agreement.
“Committed Lenders” means (i) each Unaffiliated Committed Lender and (ii) with
respect to each Conduit Group, the banks or other financial institutions and
their respective successors and permitted assigns under each Conduit Group’s
Liquidity Agreement.
“Conduit” means any Lender that is designated as the Conduit in the Lender
Supplement or in the Assignment Agreement pursuant to which it became a party to
this Agreement, and any assignee of such Lender to the extent of the portion of
such Percentage assumed by such assignee pursuant to its respective Assignment
Agreement.
“Conduit Group” means, collectively, (i) a Conduit or Conduits, as the case may
be, (ii) the Committed Lenders with respect to such Conduit or Conduits and
(iii) the applicable Co-Agent for such Conduit or Conduits.
“Contingent Obligation” of a Person means any agreement, undertaking or
arrangement by which such Person assumes, guarantees, endorses, contingently
agrees to purchase or provide funds for the payment of, or otherwise becomes or
is contingently liable upon, the obligation or liability of any other Person, or
agrees to maintain the net worth or working capital or other financial condition
of any other Person, or otherwise assures any creditor of such other Person
against loss, including, without limitation, any comfort letter, operating
agreement, take-or-pay contract or application for a letter of credit.
“Contra Receivable” any Eligible Receivable of an Obligor that has accounts
payable by the applicable Originator or by a wholly-owned Subsidiary of such
Originator (thus giving rise to a potential offset against such Receivables).
“Contra Receivables Excess” means the amount, if any, by which the aggregate
Outstanding Balance of all Contra Receivables exceeds 10.0% of the Outstanding
Balance of all Eligible Receivables.
“Contract” has the meaning provided in the Receivables Sale Agreement.
“Contractual Dilution Amount” means, as of any Cut-Off Date, the product of (i)
1.25 and (ii) the highest aggregate amount of cash discounts granted in any
calendar month during the previous twelve completed calendar months.


Exhibit I-3

--------------------------------------------------------------------------------






“CP Costs” means:
(a)    for a Pool Funded Conduit, for each day, the sum of, without duplication,
(i) discount or interest accrued on such Conduit’s Pooled Commercial Paper at
the applicable CP Rate on such day, plus (ii) any and all accrued commissions in
respect of its placement agents and its Commercial Paper dealers, and issuing
and paying agent fees incurred, in respect of such Conduit’s Pooled Commercial
Paper for such day, plus (iii) other costs associated with funding small or
odd-lot amounts with respect to all receivable purchase or financing facilities
which are funded by such Conduit’s Pooled Commercial Paper for such day, minus
(iv) any accrual of income net of expenses received by or on behalf of such
Conduit on such day from investment of collections received under all receivable
purchase or financing facilities funded substantially with such Conduit’s Pooled
Commercial Paper, minus (v) any payment received on such day net of expenses in
respect of such Conduit’s Broken Funding Costs related to the prepayment of any
investment of such Conduit pursuant to the terms of any receivable purchase or
financing facilities funded substantially with its Pooled Commercial Paper. In
addition to the foregoing costs, if Borrower (or the Servicer, on Borrower’s
behalf) shall request any Advance during any period of time determined by a
Co-Agent in its sole discretion to result in incrementally higher CP Costs
applicable to its Conduit’s Loan included in such Advance, the principal
associated with any such Loan of such Conduit shall, during such period, be
deemed to be funded by such Conduit in a special pool (which may include capital
associated with other receivable purchase or financing facilities) for purposes
of determining such additional CP Costs applicable only to such special pool and
charged each day during such period against such principal; and
(b)    for a Conduit that is not a Pool Funded Conduit, for each day, the sum of
(x) discount or interest accrued on its Related Commercial Paper at the
applicable CP Rate on such day, plus (y) any and all accrued commissions and
fees of placement agents, dealers and issuing and paying agents incurred in
respect of such Related Commercial Paper for such day, plus (z) other costs
associated with funding small or odd-lot amounts with respect to all receivable
purchase facilities which are funded by Pooled Commercial Paper for such day.
“CP Rate” means, for any CP Tranche Period of any Conduit,
(a)    for any CP Rate Loans funded by a Pool Funded Conduit, a rate per annum
that, when applied to the outstanding principal balance of such CP Rate Loans
for the actual number of days elapsed in such CP Tranche Period, would result in
an amount of accrued interest equivalent to such Conduit’s CP Costs for such CP
Tranche Period; and
(b)    for any CP Rate Loans funded by a Conduit that is not a Pool Funded
Conduit, a rate per annum equal to the sum of (i) the rate or, if more than one
rate, the weighted average of the rates, determined by converting to an
interest-bearing equivalent rate per annum the discount rate (or rates) at which
such Conduit’s Related Commercial Paper outstanding during such CP Tranche
Period has been or may be sold by any placement agent or commercial paper dealer
selected by such Conduit’s Co-Agent, plus (ii) the commissions and charges
charged by such placement agent or commercial paper


Exhibit I-6

--------------------------------------------------------------------------------






dealer with respect to such Related Commercial Paper, expressed as a percentage
of the face amount thereof and converted to an interest-bearing equivalent rate
per annum.
“CP Rate Loan” means, for each Loan of a Conduit prior to the time, if any, when
(i) it is refinanced with a Liquidity Funding pursuant to the Liquidity
Agreement, or (ii) the occurrence of an Amortization Event and the commencement
of the accrual of Interest thereon at the Default Rate.
“CP Tranche Period” means with respect to any Loan of any Conduit, a period of
days from 1 Business Day up to the number of days (not to exceed 60 days, in the
case of a Loan that is not funded with Pooled Commercial Paper) necessary to
extend such period to include the next Settlement Date, commencing on a Business
Day, which period is either (i) requested by Borrower and agreed to by such
Conduit or such Conduit’s Co-Agent or (ii) in the absence of such request and
agreement, selected by such Conduit or such Conduit’s Co-Agent (it being
understood that the goal shall be to select a period which ends on or as close
to the next Settlement Date as possible).
“Credit and Collection Policy” has the meaning provided in the Receivables Sale
Agreement.
“CRR Retention Requirements” means Articles 404-410 (inclusive) of the CRR (as
amended from time to time), together with any guidance published in relation
thereto by the EBA including the Final RTS and any other regulatory and/or
implementing technical standards, provided that any reference to the CRR
Retention Requirements shall be deemed to include any successor or replacement
provisions of Articles 404-410 included in any European Union directive or
regulation.
“Cut-Off Date” means the last day of a Calculation Period.
“Days Sales Outstanding” means, as of any Cut-Off Date, an amount equal to the
product of (x) 91, multiplied by (y) the amount obtained by dividing (i) the
aggregate outstanding balance of Receivables as of such Cut-Off Date, by (ii)
the aggregate amount of Receivables created during the three (3) Calculation
Periods including and immediately preceding such Cut-Off Date.
“Debt” has the meaning provided in the Receivables Sale Agreement.
“Deemed Collections” means Collections deemed received by Borrower under Section
1.4(a).
“Default Horizon Ratio” means, as of any Cut-Off Date, the ratio (expressed as a
decimal) computed by dividing (i) the aggregate sales generated by the
Originators during the period ending on such Cut-Off Date and consisting of
three (3) Calculation Periods plus the related Specified Period, by (ii) the Net
Pool Balance as of such Cut-off Date.


Exhibit I-7

--------------------------------------------------------------------------------





“Default Rate” means a rate per annum equal to the sum of (i) the Prime Rate
plus (ii) 2.00%, changing when and as the Prime Rate changes.


Exhibit I-7

--------------------------------------------------------------------------------






“Default Ratio” means, as of any Cut-Off Date, the ratio (expressed as a
percentage) computed by dividing (x) the total amount of Receivables which
became Defaulted Receivables during the Calculation Period that includes such
Cut-Off Date, by (y) the aggregate sales generated by the Originators during the
Calculation Period occurring 4 months plus the Specified Period prior to the
Calculation Period ending on such Cut-Off Date.
“Defaulted Receivable” means a Receivable: (i) (x) as to which no payment, or
part thereof, remains unpaid for 91 days or more from the original due date for
such payment and (y) the Obligor thereof has suffered an Event of Bankruptcy;
(ii) (x) as to which no payment, or part thereof, remains unpaid for 91 days or
more from the original due date for such payment and (y) which, consistent with
the Credit and Collection Policy, would be written off Borrower’s books as
uncollectible; or (iii) as to which any payment, or part thereof, remains unpaid
for 91 days or more from the original due date for such payment.
“Defaulting Lender” means (a) any Committed Lender that (i) has failed to
perform any of its funding obligations hereunder within one Business Day of the
date required to be funded by it hereunder (other than failures to fund solely
as a result of (A) a bona fide dispute as to whether the conditions to borrowing
were satisfied on the relevant Advance date, but only for such time as such
Committed Lender is continuing to engage in good faith discussions regarding the
determination or resolution of such dispute, (B) a failure to disburse due to an
administrative error or omission by such Committed Lender, or (C) a failure to
disburse due to force majeure, computer malfunctions, interruption or
communication facilities, labor difficulties or other causes, in each case to
the extent beyond such Committed Lender’s reasonable control), (ii) has notified
the Borrower, the Funding Agent or the Administrative Agent that it does not
intent to comply with its funding obligations under this Agreement, or (iii) has
failed to confirm in writing that it intends to comply with its funding
obligation under this Agreement, by the date requested by the Administrative
Agent in writing following the Administrative Agent’s determination that it has
a reasonable basis to believe that such Committed Lender will not comply with
its funding obligations under this Agreement, (b) any Committed Lender that is
the subject of an Event of Bankruptcy or (c) any assignee of a Defaulting Lender
under applicable law as contemplated in the last sentence of Section 12.1(d)(v).
“Defaulting Lender Excess” means, with respect to any Defaulting Lender at any
time, the excess, if any, at such time of (i) an amount equal to such Defaulting
Lender’s Percentage multiplied by the Aggregate Principal (calculated as if any
other Defaulting Lenders had funded all of their respective Loans) over (ii) the
aggregate principal amount of all Loans made by such Defaulting Lender.
“Defaulting Lender Group” means any Conduit Group that includes a Defaulting
Lender.
“Delinquency Ratio” means, as of any Cut-Off Date, a percentage equal to (i) the
aggregate Outstanding Balance of all Receivables that were Delinquent
Receivables on such Cut-Off Date divided by (ii) the aggregate sales generated
by the Originators during

the Calculation Period occurring three (3) months prior to the Calculation
Period ending on such Cut-Off Date.
“Delinquent Receivable” means a Receivable, (i) as to which any payment, or part
thereof, remains unpaid for 31-60 days from the original due date for such
payment, or (ii) which is delinquent under the Credit and Collection Policy.
“Dilution” means the amount of any reduction or cancellation of the Outstanding
Balance of a Receivable as described in Section 1.4(a).
“Dilution Horizon Ratio” means, as of any Cut-off Date, a ratio (expressed as a
decimal), computed by dividing (i) the aggregate sales generated by the
Originators during the Calculation Period ending on such Cut-Off Date, by (ii)
the Net Pool Balance as of such Cut-Off Date.
“Dilution Ratio” means, as of any Cut-Off Date, a ratio (expressed as a
percentage), computed by dividing (i) the total amount of decreases in
Outstanding Balances due to Dilutions (other than cash discounts) during the
Calculation Period ending on such Cut-Off Date, by (ii) the aggregate sales
generated by the Originators during such Calculation Period.
“Dilution Reserve” means, for any Calculation Period, the product (expressed as
a percentage) of:
(a)    the sum of (i) 2.00 times the Adjusted Dilution Ratio as of the most
recent Cut-Off Date, plus (ii) the Dilution Volatility Component as of the most
recent Cut-Off Date, times
(b)    the Dilution Horizon Ratio as of the most recent Cut-Off Date.
“Dilution Volatility Component” means the product (expressed as a percentage) of
(i) the difference between (a) the highest three (3)-month rolling average
Dilution Ratio over the past 12 Calculation Periods and (b) the Adjusted
Dilution Ratio, and (ii) a fraction, the numerator of which is equal to the
amount calculated in (i)(a) of this definition and the denominator of which is
equal to the amount calculated in (i)(b) of this definition.
“Dodd Frank Act” has the meaning provided in Section 10.2(a).
“EEA Financial Institution” means (x) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority; (y) any entity established in an EEA Member Country
which is a parent of an institution described in clause (x) of this definition,
or (x) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (x) or (y) of this definition
and is subject to consolidated supervision with its parent.
“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.
“Eligible Assignee” means a commercial bank having a combined capital and
surplus of at least $250,000,000 with a rating of its (or its parent holding
company’s) short-term securities equal to or higher than (i) A-1 by S&P and (ii)
P-1 by Moody’s.
“Eligible Foreign Receivable” means an Eligible Receivable that is a Foreign
Receivable.
“Eligible Receivable” means, at any time, a Receivable:
(a)    the Obligor of which is not an Affiliate of any of the parties hereto,
(b)    (i) which by its terms is due and payable not greater than 180 days from
the original invoice date thereof and (ii) which is not a Defaulted Receivable,
(c)    which is not owing from an Obligor as to which more than 50% of the
aggregate Outstanding Balance of all Receivables owing from such Obligor are
Defaulted Receivables,
(d)    which has not had its payment terms extended more than once,
(e)    which is an “account” within the meaning of Article 9 of the UCC of all
applicable jurisdictions,
(f)    which is denominated and payable only in United States dollars in the
United States,
(g)    which arises under a Contract which, together with such Receivable, is in
full force and effect and constitutes the legal, valid and binding obligation of
the related Obligor enforceable against such Obligor in accordance with its
terms subject to no offset, counterclaim or other defense; provided, however,
that if such dispute, offset, counterclaim or defense affects only a portion of
the Outstanding Balance of such Receivable then such Receivable may be deemed an
Eligible Receivable to the extent of the portion of such Outstanding Balance
which is not so affected,
(h)    which arises under a Contract which (A) does not require the Obligor
under such Contract to consent to the transfer, sale, pledge or assignment of
the rights and duties of the applicable Originator or any of its assignees under
such Contract and (B) does not contain a confidentiality provision that purports
to restrict the ability of any Lender to exercise its rights under this
Agreement, including, without limitation, its right to review the Contract,

(i)    which arises under a Contract that contains an obligation to pay a
specified sum of money, contingent only upon the sale of goods or the provision
of services by the applicable Originator,
(j)    which, together with the Contract related thereto, does not contravene
any law, rule or regulation applicable thereto (including, without limitation,
any law, rule and regulation relating to truth in lending, fair credit billing,
fair credit reporting, equal credit opportunity, fair debt collection practices
and privacy) and with respect to which no part of the Contract related thereto
is in violation of any such law, rule or regulation,
(k)    which satisfies all applicable requirements of the Credit and Collection
Policy,
(l)    which was generated in the ordinary course of the applicable Originator’s
business,
(m)    which arises solely from the sale of goods or the provision of services
to the related Obligor by the applicable Originator, and not by any other Person
(in whole or in part),
(n)    which is not subject to any dispute, counterclaim, right of rescission,
set-off, counterclaim or any other defense (including defenses arising out of
violations of usury laws) of the applicable Obligor against the applicable
Originator or any other Adverse Claim, and the Obligor thereon holds no right as
against such Originator to cause such Originator to repurchase the goods or
merchandise the sale of which shall have given rise to such Receivable (except
with respect to sale discounts effected pursuant to the Contract, or defective
goods returned in accordance with the terms of the Contract); provided, however,
that if such dispute, offset, counterclaim or defense affects only a portion of
the Outstanding Balance of such Receivable, then such Receivable may be deemed
an Eligible Receivable to the extent of the portion of such Outstanding Balance
which is not so affected; provided, further, that Receivables of any Obligor
which has any accounts payable by the applicable Originator or by a wholly-owned
Subsidiary of such Originator (thus giving rise to a potential offset against
such Receivables) may be treated as Eligible Receivables to the extent that the
Obligor of such Receivables has agreed pursuant to a written agreement in form
and substance satisfactory to the Administrative Agent, that such Receivables
shall not be subject to such offset; and provided, further, however, that so
long as the long term unsecured senior debt ratings assigned to Performance
Guarantor by S&P and Moody’s are at least “BB” and “Ba2”, respectively, the
Receivables of an Obligor which has accounts payable by the applicable
Originator or by a wholly-owned Subsidiary of such Originator (thus giving rise
to a potential offset against such Receivables), but which otherwise satisfy the
criteria set forth in this clause (n), shall be deemed to satisfy this clause
(n) unless such Receivables are subject to a contractual netting arrangement
allowing such Obligor to offset against such Receivables.
(o)    as to which the applicable Originator has satisfied and fully performed
all obligations on its part with respect to such Receivable required to be
fulfilled by it, and no

further action is required to be performed by any Person with respect thereto
other than payment thereon by the applicable Obligor,
(p)    as to which each of the representations and warranties contained in
Sections 5.1(i), (j), (r), (s), (t) and (u) is true and correct,
(q)    all right, title and interest to and in which has been validly
transferred by the applicable Originator directly to Borrower under and in
accordance with the Receivables Sale Agreement, and Borrower has good and
marketable title thereto free and clear of any Adverse Claim,
(r)    which is not originated on a “billed but not shipped,” “bill and hold,”
“guaranteed sale,” “sale and return,” “sale on approval,” “progress billed,”
“consignment” or similar basis, and
(s)    is an “eligible asset” under and as defined in Rule 3a-7 under the
Investment Company Act.
“Equity Interests” has the meaning provided in the Receivables Sale Agreement.
“ERISA” has the meaning provided in the Receivables Sale Agreement.
“ERISA Affiliate” has the meaning provided in the Receivables Sale Agreement.
“ERISA Event” has the meaning provided in the Receivables Sale Agreement.
“Event of Bankruptcy” shall be deemed to have occurred with respect to a Person
if either:
(a)    a case or other proceeding shall be commenced, without the application or
consent of such Person, in any court, seeking the liquidation, reorganization,
debt arrangement, dissolution, winding up, or composition or readjustment of
debts of such Person, the appointment of a trustee, receiver, custodian,
liquidator, assignee, sequestrator or the like for such Person or all or
substantially all of its assets, or any similar action with respect to such
Person under any law relating to bankruptcy, insolvency, reorganization, winding
up or composition or adjustment of debts, and such case or proceeding shall
continue undismissed, or unstayed and in effect, for a period of 60 consecutive
days; or an order for relief in respect of such Person shall be entered in an
involuntary case under the federal bankruptcy laws or other similar laws now or
hereafter in effect; or
(b)    such Person shall commence a voluntary case or other proceeding under any
applicable bankruptcy, insolvency, reorganization, debt arrangement, dissolution
or other similar law now or hereafter in effect, or shall consent to the
appointment of or taking possession by a receiver, liquidator, assignee, trustee
(other than a trustee under a deed of trust, indenture or similar instrument),
custodian, sequestrator (or other similar official) for, such Person or for any
substantial part of its property, or shall make any general assignment for the
benefit of creditors, or shall be adjudicated insolvent, or admit in writing its
inability



to pay its debts generally as they become due, or, if a corporation or similar
entity, its board of directors shall vote to implement any of the foregoing.
“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.
“Excess Terms Allowance” means the sum of (a) the amount, if any, by which the
aggregate Outstanding Balance of all Eligible Receivables with payment terms
that are greater than 90 days but less than 121 days (excluding, so long as a
Unilever Trigger Event has not occurred, the Outstanding Balance of all Eligible
Receivables with payment terms that are greater than 90 days but less than 121
days and with respect to which Unilever is the Obligor) exceeds 5.0% of the
Outstanding Balance of all Eligible Receivables, and (b) the amount, if any, by
which the aggregate Outstanding Balance of all Eligible Receivables with payment
terms that are greater than 120 days but less than 180 days (excluding, so long
as a Unilever Trigger Event has not occurred, the Outstanding Balance of all
Eligible Receivables with payment terms that are greater than 120 days but less
than 180 days and with respect to which Unilever is the Obligor) exceeds 4.0% of
the Outstanding Balance of all Eligible Receivables.
“Excluded Taxes” means (i) Taxes imposed on or measured by such Affected
Entity’s net income (however denominated), and franchise Taxes and branch profit
Taxes imposed on it, by the jurisdiction under the laws of which such Affected
Entity is organized or any political subdivision thereof, or imposed as a result
of a present or former connection between such Affected Entity and the
jurisdiction imposing such Tax (other than connections arising from such
Affected Entity having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, or engaged in any other transaction pursuant to or enforced this
Agreement) (ii) in the case of a Foreign Lender, any U.S. federal withholding
Tax that is imposed on amounts payable to such Foreign Lender at the time such
Foreign Lender becomes a party to this Agreement (or designates a new lending
office) except to the extent such amounts were payable to such Foreign Lender’s
assignor immediately before such Foreign Lender became a party to this Agreement
or to such Foreign Lender immediately before it changed its lending office,
(iii) Taxes attributable to such Affected Entity’s failure to comply with
Section 10.2(d), and (iv) any U.S. federal withholding Taxes imposed under
FATCA.
“Executive Officer” has the meaning provided in the Receivables Sale Agreement.
“Executive Order” has the meaning set forth in Section 5.01(x).
“Facility Account” means Borrower’s account no. 8800849666 at SunTrust Bank.
“Facility Fee” has the meaning provided in the Fee Letter.


Exhibit I-8

--------------------------------------------------------------------------------






“Facility Termination Date” means the earliest of (a) the Scheduled Termination
Date and (b) the Amortization Date.
“FATCA” means Sections 1471 through 1474 of the Tax Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations promulgated thereunder or official interpretations thereof, and any
agreements entered into pursuant to Section 1471(b)(1) of the Tax Code or any
fiscal or regulatory legislation, rules or practices adopted pursuant to any
intergovernmental agreement entered into in connection with the implementation
of such Sections of the Tax Code.
“Federal Funds Rate” means, for any period, a fluctuating interest rate per
annum for each day during such period equal to (a) the weighted average of the
rates on overnight federal funds transactions with members of the Federal
Reserve System arranged by federal funds brokers, as published for such day (or,
if such day is not a Business Day, for the preceding Business Day) by the
Federal Reserve Bank of New York in the Composite Closing Quotations for U.S.
Government Securities; or (b) if such rate is not so published for any day which
is a Business Day, the average of the quotations at approximately 11:30 a.m.
(New York City time) for such day on such transactions received by the
Administrative Agent from three federal funds brokers of recognized standing
selected by it.
“Fee Letter” means that certain fifth amended and restated fee letter dated as
of July 22, 2016 among Borrower and the Agents, as it may be amended or modified
and in effect from time to time.
“Final Payout Date” means the date on which all Obligations have been paid in
full and the Aggregate Commitment has been terminated.
“Finance Charges” has the meaning provided in the Receivables Sale Agreement.
“Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than that in which Borrower is located. For purposes of this
definition, the United States of America, each State thereof and the District of
Columbia shall be deemed to constitute a single jurisdiction.
“Foreign Receivable” means any Receivable denominated and payable in United
States Dollars, the Obligor of which is organized under the laws of, or has its
chief executive office in, any jurisdiction other than the United States or
Canada (or any political subdivision thereof).
“Foreign Receivable Excess” means the amount, if any, by which the aggregate
Outstanding Balance of all Eligible Foreign Receivables (excluding, so long as a
Unilever Trigger Event has not occurred, the Outstanding Balance of all Eligible
Foreign Receivables with respect to which Unilever is the Obligor) exceeds 5.0%
of the Outstanding Balance of all Eligible Receivables.


Exhibit I-14

--------------------------------------------------------------------------------






“Funding Account” means Funding Agent’s account no. RABO 11.1 at Deutsche Bank
and as referenced in the Lender Supplement.
“Funding Agent” means Rabobank, or any successor funding agent appointed
hereunder pursuant to Section 11.1.
“Funding Agent Fee Letter” means that certain fee letter dated as of May 27,
2011 among Parent, Borrower and Rabobank, as it may be amended or modified and
in effect from time to time.
“Funding Agreement” means (i) this Agreement, (ii) the Liquidity Agreement and
(iii) any other agreement or instrument executed by any Funding Source with or
for the benefit of a Conduit.
“Funding Source” means (i) each Committed Lender and (ii) any insurance company,
bank or other funding entity providing liquidity, credit enhancement or back-up
purchase support or facilities to a Conduit.
“GAAP” means generally accepted accounting principles in effect in the United
States of America as of the date of this Agreement.
“Government Receivable” means any Eligible Receivable, the Obligor of which is a
government or a governmental subdivision or agency.
“Government Receivables Excess” means the amount, if any, by which the aggregate
Outstanding Balance of all Government Receivables exceeds 2.5% of the
Outstanding Balance of all Eligible Receivables.
“Governmental Authority” means any nation or government, any state or other
political subdivision thereof and any entity exercising executive, legislative,
judicial, taxing, regulatory or administrative functions of or pertaining to
government (including any supra-national bodies such as the European Union or
the European Central Bank).
“Indemnified Amounts” has the meaning specified in Section 10.1.
“Indemnified Party” has the meaning specified in Section 10.1.
“Indemnified Taxes” means Taxes other than Excluded Taxes.
“Independent Director” means a director of Borrower who (A) is not at the time
of initial appointment or at any time during the continuation of his or her
appointment as an Independent Director and has not been at any time during the
five (5) years preceding such appointment: (i) an equity holder, director (other
than an Independent Director), officer, employee, member, manager, attorney or
partner of Borrower or any of its Affiliates; (ii) a customer, supplier or other
person who derives more than 1% of its purchases or revenues from its activities
with Borrower or any of its Affiliates; (iii) a person or other entity
controlling or under common control with any such equity holder, partner,
member, customer, supplier or other person; (iv) a member of the immediate
family of any


Exhibit I-15

--------------------------------------------------------------------------------






such equity holder, director, officer, employee, member, manager, partner,
customer, supplier or other person; or (v) a trustee in bankruptcy for Borrower
or any of its Affiliates and (B) has, (i) prior experience as an Independent
Director for a corporation or limited liability company whose charter documents
required the unanimous consent of all “independent directors” thereof before
such corporation or limited liability company could consent to the institution
of bankruptcy or insolvency proceedings against it or could file a petition
seeking relief under any applicable federal or state law relating to bankruptcy
and (ii) at least three years of employment experience and who is provided by CT
Corporation, Corporation Service Company, Global Securitization Services, LLC,
National Registered Agents, Inc., Wilmington Trust Company, Lord Securities
Corporation or, if none of those companies is then providing professional
“independent directors”, another nationally recognized company reasonably
approved by the Administrative Agent. As used herein, the term “control” means
the possession, directly or indirectly, of the power to direct or cause the
direction of management, policies or activities of a person or entity, whether
through ownership of voting securities, by contract or otherwise.
“Interest” means for each respective Interest Period relating to Loans of the
Committed Lenders, an amount equal to the product of the applicable Interest
Rate for each Loan multiplied by the principal of such Loan for each day elapsed
during such Interest Period, annualized (a) in the case of an Interest Period
for the LIBO Rate, on a 360-day basis and (b) in the case of an Interest Period
for the Alternate Base Rate or the Adjusted Federal Funds Rate, on a 365-day (or
366-day, when appropriate) basis.
“Interest Period” means, with respect to any Loan held by a Committed Lender:
(a)    if Interest for such Loan is calculated on the basis of the LIBO Rate, a
period of one, two, three or six months, or such other period as may be mutually
agreeable to the applicable Co-Agent and Borrower, commencing on a Business Day
selected by Borrower or such Co-Agent pursuant to this Agreement. Such Interest
Period shall end on the day in the applicable succeeding calendar month which
corresponds numerically to the beginning day of such Interest Period, provided,
however, that if there is no such numerically corresponding day in such
succeeding month, such Interest Period shall end on the last Business Day of
such succeeding month; or
(b)    if Interest for such Loan is calculated on the basis of the Alternate
Base Rate or the Adjusted Federal Funds Rate, a period commencing on a Business
Day selected by Borrower and agreed to by the applicable Co-Agent, provided that
no such period shall exceed one month.
If any Interest Period would end on a day which is not a Business Day, such
Interest Period shall end on the next succeeding Business Day, provided,
however, that in the case of Interest Periods corresponding to the LIBO Rate, if
such next succeeding Business Day falls in a new month, such Interest Period
shall end on the immediately preceding Business Day. In the case of any Interest
Period for any Loan which commences before the Amortization Date and would
otherwise end on a date occurring after the Amortization Date, such Interest
Period shall end on the Amortization Date. The duration of each Interest


Exhibit I-16

--------------------------------------------------------------------------------






Period which commences after the Amortization Date shall be of such duration as
selected by the applicable Co-Agent.
“Interest Rate” means, with respect to each Loan of the Committed Lenders, the
LIBO Rate, the Adjusted Federal Funds Rate, the Alternate Base Rate or the
Default Rate, as applicable.
“Interest Reserve” means, for any Calculation Period, the product (expressed as
a percentage) of (i) 1.5 times (ii) the Alternate Base Rate as of the most
recent Cut-Off Date, less the Applicable Percentage per annum as of such date
times (iii) a fraction the numerator of which is the Days Sales Outstanding as
of the most recent Cut-Off Date and the denominator of which is 360.
“Legal Final Maturity Date” means the date occurring one-hundred and fifty (150)
calendar days after the Scheduled Termination Date.
“Lender” means each Conduit and each Committed Lender.
“Lender Supplement” means, with respect to any Lender, the information set forth
in Schedule C to this Agreement in respect of such Lender, as it may be amended
or otherwise modified from time to time by such Lender or the Lenders named
therein.
“LIBO Rate” means, (x) for TD Bank, N.A., LMIR, and (y) for Lenders other than
TD Bank, N.A., for any Interest Period, (i) the rate per annum determined on the
basis of the offered rate for deposits in U.S. dollars of amounts equal or
comparable to the principal amount of the related Loan offered for a term
comparable to such Interest Period, which rates appear on a Bloomberg L.P.
terminal, displayed under the address “US0001M <Index> Q <Go>“ effective as of
11:00 A.M., London time, two Business Days prior to the first day of such
Interest Period, provided (a) that in the event that the rate appearing on such
page or as so determined by the Administrative Agent shall be less than zero,
such rate shall be deemed to be zero for the purposes of this Agreement and (b)
that if no such offered rates appear on such page, the LIBO Rate for such
Interest Period will be the arithmetic average (rounded upwards, if necessary,
to the next higher 1/100th of 1%) of rates quoted by not less than two major
banks in New York, New York, selected by the Administrative Agent, at
approximately 10:00 a.m.(New York City time), two Business Days prior to the
first day of such Interest Period, for deposits in U.S. dollars offered by
leading European banks for a period comparable to such Interest Period in an
amount comparable to the principal amount of such Loan, divided by one minus the
maximum aggregate reserve requirement (including all basic, supplemental,
marginal or other reserves) which is imposed against the Administrative Agent in
respect of Eurocurrency liabilities, as defined in Regulation D of the Board of
Governors of the Federal Reserve System as in effect from time to time
(expressed as a decimal), applicable to such Interest Period plus (ii) the
Applicable Percentage per annum. The LIBO Rate shall be rounded, if necessary,
to the next higher 1/16 of 1%.
“LIBO Rate Loan” means a Loan which bears interest at the LIBO Rate.


Exhibit I-17

--------------------------------------------------------------------------------






“LIBOR Market Index Rate” means, for any day, the one-month Eurodollar Rate for
U.S. dollar deposits as reported on the Reuters Screen LIBOR01 Page or any other
page that may replace such page from time to time for the purpose of displaying
offered rates of leading banks for London interbank deposits in United States
dollars, as of 11:00 a.m. (London time) on such date, or if such day is not a
Business Day, then the immediately preceding Business Day (or if not so
reported, then as determined by the Administrative Agent from another recognized
source for interbank quotation), in each case, changing when and as such rate
changes; provided, that in the event that the rate appearing on such page or as
so determined by the Administrative Agent shall be less than zero, such rate
shall be deemed to be zero for the purposes of this Agreement.


“Lien” has the meaning specified in the Receivables Sale Agreement.
“Liquidity Agreement” means the liquidity asset purchase agreement between the
Conduit of any Conduit Group and the Committed Lenders of such Conduit Group.
“Liquidity Commitment” means, as to each Committed Lender in any Conduit Group,
its commitment to such Conduit Group’s Conduit under the Liquidity Agreements,
(which shall equal 102% of such Conduit Group’s Percentage of the Aggregate
Commitment hereunder).
“Liquidity Funding” means (a) a purchase made by any Committed Lender pursuant
to its Liquidity Commitment of all or any portion of, or any undivided interest
in, an applicable Conduit’s Loans, or (b) any Loan made by a Committed Lender in
lieu of such Conduit pursuant to Section 1.1.
“Liquidity Termination Date” means, as to any Conduit, except as otherwise set
forth in this Agreement, the date on which the Liquidity Agreement between such
Conduit and the related Committed Lenders in its Conduit Group terminates.
“LMIR” means, on any date of determination, a rate per annum equal to the LIBOR
Market Index Rate plus the Applicable Percentage.
“Loan” means any loan made by a Lender to Borrower pursuant to this Agreement
(including, without limitation, any Liquidity Funding). Each Loan shall either
be a CP Rate Loan, an Alternate Base Rate Loan, an Adjusted Federal Funds Rate
Loan or a LIBO Rate Loan, selected in accordance with the terms of this
Agreement.
“Loan Parties” has the meaning set forth in the preamble to this Agreement.
“Lock-Box” has the meaning provided in the Receivables Sale Agreement.
“Loss Reserve” means, for any Calculation Period, the product (expressed as a
percentage) of (a) 2.00, times (b) the highest three-month rolling average
Default Ratio during the 12 Calculation Periods ending on the most recent
Cut-Off Date (except, in respect of the Calculation Periods occurring in October
2012 through March 2013, the higher of (x) the three-month rolling average
Default Ratio for the Calculation Period


Exhibit I-18

--------------------------------------------------------------------------------






occurring in September 2012 or (y) the three-month rolling average Default Ratio
for such Calculation Period) times (c) the Default Horizon Ratio as of the most
recent Cut-Off Date.
“Market Spread” means, on any date of determination, the positive difference
between the Federal Funds Rate on such date of determination, and the 1-month
LIBO Rate effective as of 11:00 A.M., London time, on such date of determination
(and not as in effect two Business Days prior thereto).
“Material Adverse Effect” means (i) any material adverse effect on the business,
operations, financial condition or assets of the Parent and its Restricted
Subsidiaries, taken as a whole, (ii) any material adverse effect on the ability
of any Loan Party to perform its obligations under the Transaction Documents to
which it is a party, (iii) any material adverse effect on the legality, validity
or enforceability of the Agreement or any other Transaction Document, (iv) any
material adverse effect on the Administrative Agent’s interest in the
Receivables generally or in any significant portion of the Receivables, the
Related Security or Collections with respect thereto, or (v) any material
adverse effect on the collectability of the Receivables generally or of any
material portion of the Receivables.
“Monthly Report” means a report, in substantially the form of Exhibit VI hereto
(appropriately completed), furnished by the Servicer to the Administrative Agent
pursuant to Section 8.5.
“Monthly Reporting Date” means the 25th day of each month after the date of this
Agreement (or if any such day is not a Business Day, the next succeeding
Business Day thereafter).
“Moody’s” means Moody’s Investors Service, Inc.
“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which the Performance Guarantor, the Loan
Parties or any of their ERISA Affiliates makes or is obligated to make
contributions, or during the preceding five (5) plan years, has made or been
obligated to make contributions.
“Net Pool Balance” means, at any time, the aggregate Outstanding Balance of all
Eligible Receivables at such time reduced by (i) the aggregate amount by which
the Outstanding Balance of all Eligible Receivables of each Obligor and its
Affiliates exceeds the Obligor Concentration Limit for such Obligor, (ii) the
Excess Terms Allowance, (iii) the Foreign Receivable Excess, (iv) the
Contractual Dilution Amount, (v) the Volume Rebate Accrual Amount, (vi) the
Government Receivables Excess, (vii) the Sales Tax Receivables Excess, (viii)
the Canadian Receivables Excess and (ix) the Contra Receivables Excess.
“Obligations” means, at any time, any and all obligations of either of the Loan
Parties to any of the Secured Parties arising under or in connection with the
Transaction Documents, whether now existing or hereafter arising, due or
accrued, absolute or contingent, including, without limitation, obligations in
respect of Aggregate Principal, CP Costs, Interest, fees under the Fee Letter,
fees under the Funding Agent Fee Letter, Broken Funding Costs and Indemnified
Amounts.


Exhibit I-19

--------------------------------------------------------------------------------






“Obligor” means a Person obligated to make payments pursuant to a Contract.
“Obligor Concentration Limit” means, at any time, in relation to the aggregate
Outstanding Balance of Receivables owed by any single Obligor and its Affiliates
(if any), the applicable concentration limit set forth below for Obligors who
have short term unsecured debt ratings currently assigned to them by S&P and
Moody’s (or in the absence thereof, the long term unsecured senior debt ratings
set forth below):


Short Term Rating
(S&P/Moody’s)
Long Term Rating
(S&P/Moody’s)
Maximum
Allowable % of Eligible Receivables
A-1+/P-1
Aaa to Aa2/AAA to AA
10.0%
A-1/P-1
Aa3 to A2/AA- to A
8.0%
A-2/P-2
A3 to Baa1/A- to BBB+
5.0%
A-3/P-3
Baa2 to Baa3/BBB to BBB-
4.0%
Below A-3/P3 or Not Rated
Below Baa3/BBB- or Not Rated
2.5%



; provided, however, that (a) if any Obligor has a split short term rating by
S&P and Moody’s or a split long term rating by S&P and Moody’s, the applicable
short term rating or long term rating, as applicable, will be the lower of the
two, (b) if any Obligor is not rated by either S&P or Moody’s, the applicable
Obligor Concentration Limit shall be the one set forth in the last line of the
table above, and (c) subject to satisfaction of the Rating Agency Condition
and/or an increase in the percentage set forth in clause (a)(i) of the
definition of “Required Reserve”, upon Borrower’s request from time to time, the
Co-Agents may agree to a higher percentage of Eligible Receivables for a
particular Obligor and its Affiliates (each such higher percentage, a “Special
Concentration Limit”), it being understood that any Special Concentration Limit
may be cancelled by any Co-Agent upon not less than five (5) Business Days’
written notice to the Loan Parties. As of July 22, 2016, the Co-Agents agree
that a Special Concentration Limit of 5.0% shall apply for Quality Packaging
Specialists, Inc.
“OFAC” has the meaning set forth in Section 5.1(x).
“Originator” means each of WestRock Company of Texas, a Georgia corporation,
WestRock Converting Company, a Georgia corporation, WestRock Mill Company, LLC,
a Georgia limited liability company, WestRock – Solvay, LLC, a Delaware limited
liability company, WestRock California, Inc., a California corporation, WestRock
Minnesota Corporation, a Delaware corporation, WestRock – Southern Container,
LLC, a Delaware limited liability company, WestRock CP, LLC, a Delaware limited
liability company, WestRock – Rex, LLC, a Florida limited liability company,
WestRock – Graphics, Inc., a North Carolina corporation, WestRock Commercial,
LLC, a Colorado limited liability company, WestRock Packaging, Inc., a Delaware
corporation, WestRock Slatersville,


Exhibit I-20

--------------------------------------------------------------------------------






LLC, a Rhode Island limited liability company, WestRock Consumer Packaging
Group, LLC, an Illinois limited liability company, WestRock Dispensing Systems,
Inc., a Delaware corporation, and WestRock Packaging Systems, LLC, a Delaware
limited liability company; provided, however, that in the event that any such
Originator is merged into, or sells or distributes substantially all its assets
to, another direct or indirect wholly-owned subsidiary of the Parent, it shall
no longer be an Originator, but the surviving or transferee entity shall succeed
to the rights and obligations of such Originator and be deemed an Originator
hereunder.
“Other Taxes” has the meaning set forth in Section 10.2(b).
“Outstanding Balance” of any Receivable at any time means the then outstanding
principal balance thereof, including, for the avoidance of doubt, any amount
allocable to sales tax.
“Parent” means WestRock Company, a Delaware corporation.
“Parent Credit Agreement” means that Credit Agreement, dated as of May 27, 2011,
by and among WestRock RKT Company, WestRock Company of Canada, the guarantors
from time to time party thereto, the lenders from time to time party thereto,
Wells Fargo Bank, National Association, as Administrative Agent and as
Collateral Agent, and Bank of America, N.A., as Canadian Agent, as the same may
be amended from time to time in accordance with the terms thereof.
“Participant” has the meaning set forth in Section 12.2.
“Participant Register” has the meaning set forth in Section 12.4.
“Patriot Act” has the meaning set forth in Section 5.1(z).
“Payment Account” means, with respect to each Co-Agent, the account designated
by such Co-Agent for receipt of payments hereunder and identified on the Lender
Supplement.
“PBGC” has the meaning provided in the Receivables Sale Agreement.
“Percentage” means for (i) each Conduit Group, the ratio (expressed as a
percentage) of the aggregate Commitments of the Committed Lenders in such
Conduit Group to the Aggregate Commitment and (ii) each Unaffiliated Committed
Lender, the ratio (expressed as a percentage) of its Commitment to the Aggregate
Commitment.
“Performance Guarantor” means Parent.
“Performance Undertaking” means that certain Sixth Amended and Restated
Performance Undertaking, dated as of July 22, 2016, by Performance Guarantor in
favor of Borrower, substantially in the form of Exhibit VII, as the same may be
amended, restated or otherwise modified from time to time.


Exhibit I-21

--------------------------------------------------------------------------------






“Person” means an individual, partnership, corporation (including a business
trust), limited liability company, joint stock company, trust, unincorporated
association, joint venture or other entity, or a government or any political
subdivision or agency thereof.
“Plan” means any employee benefit plan (as defined in Section 3(3) of ERISA)
which is covered by ERISA and with respect to which Performance Guarantor, the
Loan Parties or any of their respective ERISA Affiliates is (or, if such plan
were terminated at such time, would under Section 4069 of ERISA be deemed to be)
an “employer” as defined in Section 3(5) of ERISA.
“Pooled Commercial Paper” means, for each of the Pool Funded Conduits, the
Commercial Paper of such Pool Funded Conduit subject to any particular pooling
arrangement by such Conduit, but excluding Related Commercial Paper issued by
any Pool Funded Conduit for a tenor and in an amount specifically requested by
any Person with any agreement effected by such Pool Funded Conduit.
“Pool Funded Conduits” means, at any time, the Conduits that have notified the
Loan Parties that they will be pool-funding their Loans.
“Prepaid Lender” has the meaning set forth in Section 12.1(e).
“Prepaid Lender Amount” means, in respect of any Prepaid Lender and any
Settlement Date prior to the Amortization Date, an amount calculated as the
product of (a) such Prepaid Lender’s Percentage and (b) amounts available for
application pursuant to clause “fifth” of Section 2.2.
“Prepayment Date” has the meaning set forth in Section 12.1(e).
“Prime Rate” means for each Lender, the rate of interest per annum publicly
announced from time to time by its Co-Agent as its prime commercial lending rate
or base rate in effect at its principal office for loans in the United States of
America, with each change in the Prime Rate being effective on the date such
change is publicly announced as effective (it being understood and agreed that
the Prime Rate is a reference rate used by such Co-Agent in determining interest
rates on certain loans and is not intended to be the lowest rate of interest
charged on any extension of credit by any Agent or Lender to any debtor).
“Pro Rata Share” means, with respect to each Conduit Group on any date of
determination, the ratio which the Liquidity Commitment of a Committed Lender in
such Conduit Group bears to the sum of the Liquidity Commitments of all
Committed Lenders in such Conduit Group.
“Proposed Reduction Date” has the meaning set forth in Section 1.3.
“Purchasing Committed Lender” has the meaning set forth in Section 12.1(b).
“Rabobank” has the meaning set forth in the preamble to this Agreement.


Exhibit I-22

--------------------------------------------------------------------------------






“Rating Agency Condition” means, if applicable, that a Conduit has received
written notice from S&P or Moody’s or any other rating agency then rating such
Conduit’s Commercial Paper that the execution and delivery of, or an amendment,
a change or a waiver of, this Agreement or the Receivables Sale Agreement will
not result in a withdrawal or downgrade of the then current ratings on such
Conduit’s Commercial Paper or, if applicable, the conditions required for
post-closing review as described in a letter or letters from S&P or Moody’s or
such other rating agency.
“Ratings Trigger Event” means, as of any date of determination, the lowering of
the rating with regard to the long-term debt of the Parent to (or below) (i) BB
by S&P, or (ii) Ba2 by Moody’s.
“Receivable” has the meaning provided in the Receivables Sale Agreement.
“Receivables Sale Agreement” means that certain Sixth Amended and Restated
Receivables Sale Agreement, dated as of the date hereof, among Parent, the
Originators and Borrower, as the same may be amended, restated or otherwise
modified from time to time.
“Records” has the meaning provided in the Receivables Sale Agreement.
“Reduction Notice” has the meaning set forth in Section 1.3.
“Register” has the meaning set forth in Section 12.3.
“Regulatory Change” means after the date of this Agreement (i) change in, or the
adoption of, any United States (federal, state or municipal) or foreign laws,
regulations (including Regulation D) or accounting principles, (ii) any
interpretations, directives or requests of or under any United States (federal,
state or municipal) or foreign laws, regulations (whether or not having the
force of law) or accounting principles by any court, governmental or monetary
authority, or accounting board or authority (whether or not part of government)
charged with the establishment, interpretation or administration thereof or
(iii) the compliance, application or implementation by any Affected Entity with
any of the foregoing subclauses (i) or (ii) or the Dodd Frank Act or the Basel
Accords, both as defined in Section 10.2(a) of this Agreement.
“Related Commercial Paper” means, for any period with respect to any Conduit,
any Commercial Paper of such Conduit issued or deemed issued for purposes of
financing or maintaining any Loan by such Conduit (including any discount,
yield, or interest thereon) outstanding on any day during such period.
“Related Security” means, with respect to any Receivable: (i) all of Borrower’s
interest in the Related Security (under and as defined in the Receivables Sale
Agreement), (ii) all of Borrower’s right, title and interest in, to and under
the Receivables Sale Agreement in respect of such Receivable, (iii) all of
Borrower’s right, title and interest in, to and under the Performance
Undertaking, and (iv) all proceeds of any of the foregoing.

“Required Committed Lenders” means Committed Lenders holding in the aggregate
more than fifty percent (50%) of the Aggregate Commitment; provided, however,
that if any Committed Lender shall be a Defaulting Lender at such time, then
there shall be excluded from the determination of Required Lenders, such
Committed Lender’s Commitments.
“Required Data” means ongoing information regarding the Collateral required to
be provided by the Borrower or the Servicer to the Administrative Agent at the
request of the Administrative Agent, including in connection with any Lender’s
regulatory capital requirements.
“Required Notice Period” means two (2) Business Days.
“Required Reserve” means, on any day during a Calculation Period, the product of
(a) (i) the greater of (A) the Required Reserve Factor Floor and (B) the sum of
the Loss Reserve and the Dilution Reserve, plus (ii) the Interest Reserve and
the Servicing Reserve, times (b) the Net Pool Balance as of the Cut-Off Date
immediately preceding such Calculation Period.
“Required Reserve Factor Floor” means, for any Calculation Period, the sum
(expressed as a percentage) of (a) 12.5% plus (b) the product of the Adjusted
Dilution Ratio and the Dilution Horizon Ratio, in each case, as of the most
recent Cut-Off Date.
“Restricted Junior Payment” means (i) any dividend or other distribution, direct
or indirect, on account of any shares of any class of capital stock of Borrower
now or hereafter outstanding, except a dividend payable solely in shares of that
class of stock or in any junior class of stock of Borrower, (ii) any redemption,
retirement, sinking fund or similar payment, purchase or other acquisition for
value, direct or indirect, of any shares of any class of capital stock of
Borrower now or hereafter outstanding, (iii) any payment or prepayment of
principal of, premium, if any, or interest, fees or other charges on or with
respect to, and any redemption, purchase, retirement, defeasance, sinking fund
or similar payment and any claim for rescission with respect to the Subordinated
Loans (as defined in the Receivables Sale Agreement), (iv) any payment made to
redeem, purchase, repurchase or retire, or to obtain the surrender of, any
outstanding warrants, options or other rights to acquire shares of any class of
capital stock of Borrower now or hereafter outstanding, and (v) any payment of
management fees by Borrower (except for reasonable management fees to any
Originator or its Affiliates in reimbursement of actual management services
performed).
“Retained Interest” means a net economic interest (such net economic interests
to be held in the form of an interest in the first loss tranche within the
meaning of Article 405(1)(d) of the CRR, being represented by the Subordinated
Loans referred to in Section 1.3(b) of the Receivables Sale Agreement) in the
Receivables originated by it and sold to the Borrower in an amount equal to at
least 5% of the nominal value of such Receivables

“Risk Retention Letter” means that certain Risk Retention Letter, dated as of
September 15, 2014, from the Parent and the Originators to the Agent, as the
same may be amended, restated or otherwise modified from time to time.
“Risk Retention Requirements” means the CRR Retention Requirements, the AIFMD
Retention Requirements and the Solvency II Retention Requirements.
“S&P” means Standard and Poor’s Ratings Services, a Standard and Poor’s
Financial Services LLC business.
“Sales Tax Receivable” means any portion of the Outstanding Balance of an
Eligible Receivable that is allocable to sales tax.
“Sales Tax Receivables Excess” means the amount, if any, by which the aggregate
Outstanding Balance of all Sales Tax Receivables exceeds 2.0% of the Outstanding
Balance of all Eligible Receivables.
 
“Sanctioned Country” means, at any time, a country or territory which is the
subject or target of any Sanctions.


“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by the Office of Foreign
Assets Control of the U.S. Department of the Treasury, the U.S. Department of
State, the or by the United Nations Security Council, the European Union or any
EU member state, (b) any Person operating, organized or resident in a Sanctioned
Country or (c) any Person controlled by any such Person.


“Sanctions” has the meaning set forth in Section 5.1(x).
“Scheduled Termination Date” means July 22, 2019.
“Secured Parties” means the Indemnified Parties.
“Servicer” means at any time the Person (which may be the Administrative Agent)
then authorized pursuant to Article VIII to service, administer and collect
Receivables.
“Servicing Fee” means, for each day in a Calculation Period:
(a)    an amount equal to (i) the Servicing Fee Rate (or, at any time while
Converting or one of its Affiliates is the Servicer, such lesser percentage as
may be agreed between Borrower and the Servicer on an arms’ length basis based
on then prevailing market terms for similar services), times (ii) the aggregate
Outstanding Balance of all Receivables at the close of business on the Cut-Off
Date immediately preceding such Calculation Period, times (iii) 1/360; or
(b)    on and after the Servicer’s reasonable request made at any time when
Converting or one of its Affiliates is no longer acting as Servicer hereunder,
an alternative amount specified by the successor Servicer not exceeding (i) 110%
of such Servicer’s


Exhibit I-23

--------------------------------------------------------------------------------






reasonable costs and expenses of performing its obligations under this Agreement
during the preceding Calculation Period, divided by (ii) the number of days in
the current Calculation Period.
“Servicing Fee Rate” means 0.75% per annum.
“Servicing Reserve” means, for any Calculation Period, the product (expressed as
a percentage) of (a) 1.5 times (b) the Servicing Fee Rate times (c) a fraction,
the numerator of which is the Days Sales Outstanding for the most recent Cut-Off
Date and the denominator of which is 360.
“Settlement Date” means (A) with respect to all Loans, the 2nd Business Day
after each Monthly Reporting Date, and (B) in addition, with respect to Loans of
the Committed Lenders, the last day of the relevant Interest Period.
“Settlement Period” means the immediately preceding Calculation Period (or
portion thereof).
“Side Letter to the Receivables Sale Agreement” means that side letter, dated as
of the date of this Agreement, addressed to the Agent and signed by the
Borrower, the Servicer and each Originator.
“Solvency II” means Directive 2009/138/EC including any implementing and/or
delegated regulations, technical standards and guidance related thereto as may
be amended, replaced or supplemented from time to time.
“Solvency II Retention Requirements” means Articles 254 and 256 of the Solvency
II Level 2 Regulation, including any guidance published in relation thereto and
any implementing laws or regulations in force in any Member State of the
European Union, provided that references to Solvency II Retention Requirements
shall be deemed to include any successor or replacement provisions of Articles
254 and 256 included in any European Union directive or regulation subsequent to
Solvency II or the Solvency II Level 2 Regulation.
“Solvency II Level 2 Regulation” means Delegated Regulation No 2015/35,
supplementing Solvency II.
“Specified Period” means, with respect to any Cut-off Date, the period of time
(reported in months) equal in duration to the weighted average payment terms of
the Receivables, as reported on the most recent Monthly Report.
“SSCC Acquisition” has the meaning set forth in the Receivables Sale Agreement.
“Subsidiary” of a Person means (i) any corporation more than 50% of the
outstanding securities having ordinary voting power of which shall at the time
be owned or controlled, directly or indirectly, by such Person or by one or more
of its Subsidiaries or by such Person


Exhibit I-26

--------------------------------------------------------------------------------





and one or more of its Subsidiaries, or (ii) any partnership, association,
limited liability company, joint venture or similar business organization more
than 50% of


Exhibit I-26

--------------------------------------------------------------------------------






the ownership interests having ordinary voting power of which shall at the time
be so owned or controlled.
“Tax Code” means the Internal Revenue Code of 1986, as the same may be amended
from time to time.
“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, withholdings, assessments, fees or other charges imposed by any
Governmental Authority, including any interest, additions to tax or penalties
applicable thereto.
“Termination Date” has the meaning set forth in the Receivables Sale Agreement.
“Terminating Tranche” has the meaning set forth in Section 4.3(b).
“Transaction Documents” means, collectively, this Agreement, each Borrowing
Notice, the Receivables Sale Agreement, each Collection Account Agreement, the
Performance Undertaking, the Fee Letter, the Risk Retention Letter, the Funding
Agent Fee Letter, each Subordinated Note (as defined in the Receivables Sale
Agreement) and all other instruments, documents and agreements executed and
delivered in connection herewith.
“UCC” means the Uniform Commercial Code as from time to time in effect in the
specified jurisdiction.
“Unaffiliated Committed Lender” means each Committed Lender that is not related
to a Conduit Group.
“Unmatured Amortization Event” means an event which, with the passage of time or
the giving of notice, or both, would constitute an Amortization Event.
“Unilever Trigger Event” means, as of any date of determination, the occurrence
of (i) a Ratings Trigger Event or (ii) the lowering of the rating with regard to
the long-term debt of Unilever below (i) A by S&P, or (ii) A2 by Moody’s, or, in
either case, the withdrawal of such rating.
“U.S. Tax Compliance Certificate” has the meaning set forth in Section 10.2(d).
“Volume Rebate” means, with respect to any Receivable, a rebate or refund as
described in Section 1.4(a)(iii).
“Volume Rebate Accrual Amount” means (i) on any date of determination prior to
the occurrence of a Ratings Trigger Event, an amount equal to the product of (x)
the aggregate amount of all Volume Rebates that have accrued as of or on such
date of determination and (y) Volume Rebate Reserve Percentage and (ii) on any
date of determination following the occurrence a Ratings Trigger Event, the
aggregate amount of all Volume Rebates that have accrued as of or on such date
of determination.


Exhibit I-27

--------------------------------------------------------------------------------






“Volume Rebate Reserve Percentage” means, with respect to any date of
determination in any calendar month, the percentage specified in respect of such
calendar month in the table below or such other percentage designated by the
Administrative Agent on the basis of the most recent accountant’s due diligence
report and communicated to the Borrower in writing by the Administrative Agent.
 Calendar Month
Volume Rebate Reserve Percentage
January
82%
February
69%
March
65%
April
78%
May
70%
June
77%
July
76%
August
72%
September
56%
October
73%
November
73%
December
61%



“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.
 
All accounting terms not specifically defined herein shall be construed in
accordance with GAAP. All terms used in Article 9 of the UCC in the State of New
York, and not specifically defined herein, are used herein as defined in such
Article 9.


Exhibit I-28